


Exhibit 10.29

 

EXECUTION COPY

 

 

MASTER TRANSACTION AGREEMENT

 

by and among

 

CONNECTICUT GENERAL LIFE INSURANCE COMPANY,

 

BERKSHIRE HATHAWAY LIFE INSURANCE COMPANY OF NEBRASKA,

 

and

 

NATIONAL INDEMNITY COMPANY

(solely for purposes of Sections 3.10, 6.1, 6.3, 6.4, 6.6 and 6.9 and Articles
II, V, VII and VIII)

 

Dated as of February 4, 2013

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS

 

 

 

1.1

Definitions

2

 

 

 

ARTICLE II

 

 

 

AGREEMENTS OF THE PARTIES

 

 

 

2.1

Agreements of the Parties

7

 

 

 

ARTICLE III

 

 

 

REPRESENTATIONS AND WARRANTIES OF CGLIC

 

 

 

3.1

Organization and Good Standing

7

3.2

Authority; Enforceability; Non-Contravention

8

3.3

Consents and Approvals

8

3.4

Orders

9

3.5

Permits

9

3.6

Certain Proceedings

9

3.7

Brokers or Finders

9

3.8

ALC Model Representations

10

3.9

Covered Contracts

11

3.10

No Other Representations or Warranties

11

 

 

 

ARTICLE IV

 

 

 

REPRESENTATIONS AND WARRANTIES OF BERKSHIRE LIFE

 

 

 

4.1

Organization and Good Standing

11

4.2

Authority; Enforceability; Non-Contravention

12

4.3

Consents and Approvals

12

4.4

Orders

13

4.5

Permits

13

4.6

Certain Proceedings

13

4.7

Ratings

13

4.8

Brokers or Finders

13

4.9

Due Investigation

14

4.10

No Other Representations or Warranties

14

 

--------------------------------------------------------------------------------


 

ARTICLE V

 

 

 

REPRESENTATIONS AND WARRANTIES OF NICO

 

 

 

5.1

Organization and Good Standing

14

5.2

Authority; Enforceability; Non-Contravention

14

5.3

Consents and Approvals

15

5.4

Orders

15

5.5

Permits

16

5.6

Certain Proceedings

16

5.7

Ratings

16

5.8

No Other Representations or Warranties

16

 

 

 

ARTICLE VI

 

 

 

ADDITIONAL AGREEMENTS OF CGLIC, BERKSHIRE LIFE AND NICO

 

 

 

6.1

Expenses

16

6.2

Maintenance of Books and Records

17

6.3

Cooperation

17

6.4

Regulatory Compliance

17

6.5

Confidentiality

17

6.6

Conduct of Business

19

6.7

Escrow of the ALC Model and Census Values

19

6.8

Redomestication

20

6.9

Publications

20

 

 

 

ARTICLE VII

 

 

 

INDEMNIFICATION

 

 

 

7.1

CGLIC’s Indemnification Obligations

20

7.2

Berkshire Life’s Indemnification Obligations

20

7.3

NICO’s Indemnification Obligations

21

7.4

Indemnification Procedures

21

7.5

Limitations on Indemnification Obligations

22

7.6

[Intentionally Omitted]

24

7.7

Exclusive Remedy

24

 

 

 

ARTICLE VIII

 

 

 

MISCELLANEOUS PROVISIONS

 

 

 

8.1

Notices

25

8.2

Entire Agreement

27

8.3

Waiver and Amendment

27

8.4

Successors and Assigns

28

 

ii

--------------------------------------------------------------------------------


 

8.5

Headings

28

8.6

Construction; Interpretation

28

8.7

Governing Law and Jurisdiction

29

8.8

No Third Party Beneficiaries

29

8.9

Counterparts

29

8.10

Severability

30

8.11

Specific Performance

30

8.12

Waiver of Jury Trial

30

8.13

Incontestability

31

8.14

Set-Off

31

8.15

Currency

31

8.16

Waiver of Duty of Utmost Good Faith

31

 

iii

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

 

Exhibit A

ALC Model Purchase Option Agreement

Exhibit B

Form of Trust Agreement

Exhibit C

NICO Surety Policy

Exhibit D

Retrocession Agreement

Exhibit E

Form of Security and Control Agreement

 

 

LIST OF SCHEDULES

 

 

Schedule 1.1(a)

Covered Contracts

Schedule 1.1(b)

Specified Assumptions

Schedule 1.1(c)

Specified Scenario Results

Schedule 1.1(d)

Third Party Retrocessional Agreements

Schedule 3.8(b)

ALC Model Exclusions

Schedule 6.7 (b)

ALC Model and Census Values Escrow Protocol

Schedule 6.7(c)

Date of In-Force Updates

 

iv

--------------------------------------------------------------------------------


 

MASTER TRANSACTION AGREEMENT

 

THIS MASTER TRANSACTION AGREEMENT, dated as of February 4, 2013 (this
“Agreement”), has been made and entered into by and among Connecticut General
Life Insurance Company, a Connecticut life insurance company (“CGLIC”),
Berkshire Hathaway Life Insurance Company of Nebraska, a Nebraska life insurance
company (“Berkshire Life”), and National Indemnity Company, a Nebraska property
and casualty insurance company (“NICO”), solely for purposes of Sections 3.10,
6.1, 6.3, 6.4, 6.6 and 6.9 and Articles II, V, VII and VIII.

 

WITNESSETH:

 

WHEREAS, upon the terms and subject to the conditions of this Agreement and the
Ancillary Agreements (all capitalized terms used in these recitals and not
otherwise defined having the respective meanings assigned to them in
Section 1.1), CGLIC and Berkshire Life desire to enter into a reinsurance
transaction, pursuant to which CGLIC will cede the Covered Liabilities to
Berkshire Life, and pursuant to which Berkshire Life will reinsure CGLIC for
such liabilities;

 

WHEREAS, simultaneously with their entry into this Agreement on the date
hereof:  (i) CGLIC and Berkshire Life will enter into the Retrocession Agreement
pursuant to which CGLIC will cede to Berkshire Life, and Berkshire Life will
assume, the Covered Liabilities, (ii) NICO shall issue to CGLIC the NICO Surety
Policy pursuant to which NICO will assume certain obligations including
guaranteeing to CGLIC the payment of all obligations of Berkshire Life under the
Retrocession Agreement, (iii) CGLIC and Berkshire Life will enter into the ALC
Model Purchase Option Agreement pursuant to which CGLIC will grant to Berkshire
Life an option to purchase CGLIC’s intellectual property rights in the ALC Model
at any time in Berkshire Life’s sole discretion starting on the third
anniversary of the date hereof and (iv) CGLIC and Berkshire Life, or their
respective Affiliates, will execute and deliver such other agreements,
instruments and documents as are described herein; and

 

WHEREAS, as soon as practical after the date hereof, (i) CGLIC, Berkshire Life,
NICO and the Trustee will enter into the Trust Agreement in the form attached
hereto with such changes as may be required by the Trustee, pursuant to which
Berkshire Life and NICO will establish a grantor trust for the benefit of CGLIC
to secure Berkshire Life’s obligations under the Retrocession Agreement and
NICO’s obligation under the NICO Surety Policy, and (ii) CGLIC, Berkshire Life,
NICO and the Trustee, as securities intermediary, will enter into the Security
and Control Agreement in the form attached hereto with such changes as may be
required by the Trustee, pursuant to which Berkshire Life and NICO will grant to
CGLIC a security interest in and continuing lien on, among other things, all of
Berkshire Life’s and NICO’s right, title and interest in the Trust Account or
any replacement or successor thereof or substitution therefor.

 

NOW, THEREFORE, in consideration of the foregoing, the representations,
warranties, covenants and agreements set forth herein, and other good and
valuable consideration, the adequacy and receipt of which are hereby
acknowledged, and intending to be legally bound hereby, CGLIC, Berkshire Life
and NICO (each individually, a “Party” and collectively, the “Parties”) hereby
agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

1.1          Definitions.

 

The following terms shall have the respective meanings set forth below
throughout this Agreement:

 

“A.M. Best” means A.M. Best Company, Inc.

 

“Affiliate” means, with respect to any Person, another Person that, directly or
indirectly, controls, is controlled by, or is under common control with, such
first Person, where “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Agreement” has the meaning set forth in the Preamble.

 

“ALC Dispute Notice” has the meaning set forth in the Retrocession Agreement.

 

“ALC Model” has the meaning set forth in Section 6.7(a).

 

“ALC Model Adjustment Amount” has the meaning set forth in Retrocession
Agreement.

 

“ALC Model and Census Values Escrow Protocol” has the meaning set forth in
Section 6.7(b).

 

“ALC Model Exclusions” has the meaning set forth in Section 3.8(b).

 

“ALC Model Purchase Option Agreement” means the purchase option agreement by and
between CGLIC and Berkshire Life, attached as Exhibit A hereto.

 

“ALC Model Representations” means the representations and warranties of CGLIC
set forth in Section 3.8(a), made subject to, and qualified in their entirety
by, the ALC Model Exclusions.

 

“Ancillary Agreements” means each of the agreements attached hereto as Exhibits
A through E and each of the agreements, exhibits, annexes, schedules and other
attachments thereto; provided, however, that for purposes of Section 7.7, the
NICO Surety Policy shall not be deemed to be an Ancillary Agreement for all
purposes under such Section.

 

“Applicable Law” means any domestic or foreign, federal, state or local statute,
law, ordinance or code, or any written rules, regulations or administrative
interpretations issued by any Governmental Authority or any Tax Authority
pursuant to any of the foregoing, in each case applicable to any Party, and any
Order, writ, injunction, directive, judgment or decree of a court of competent
jurisdiction applicable to the Parties.

 

“Berkshire Indemnitees” has the meaning set forth in Section 7.1.

 

“Berkshire Life” has the meaning set forth in the Preamble.

 

2

--------------------------------------------------------------------------------


 

“Berkshire Life Permits” has the meaning set forth in Section 4.5.

 

“Books and Records” means originals or copies of all records and all other data
and information (in whatever form maintained) in the possession or control of a
Party or its Affiliates and relating to the Business Covered, including
(i) administrative records, (ii) claim records, (iii) policy files, (iv) sales
records, (v) files and records relating to Applicable Law, (vi) reinsurance
records, (vii) underwriting records, (viii) accounting records and (ix) for all
taxable periods ending after December 31, 2003 and solely with respect to the
Covered Contracts, Tax records and all other data and information with respect
to Tax disputes (subject to proper safeguards and exclusions reasonably agreed
by the Parties), but excluding (a) Tax Returns, (b) files, records, data and
information with respect to employees, (c) records, data and information with
respect to any employee benefit plan, (d) any files, records, data and
information not reasonably related to the Business Covered, (e) any materials
prepared for the boards of directors of Berkshire Life, CGLIC or their
Affiliates and (f) any materials that are privileged and/or confidential for
which CGLIC or its Affiliates do not have a common interest agreement with
Berkshire Life; provided, that if any such records or data referred to in the
foregoing clauses (i) through (viii) contain information which does not relate
to the Business Covered, such information shall not constitute “Books and
Records” for purposes of this Agreement.

 

“Business Covered” means the life reinsurance business of CGLIC relating to the
Covered Contracts.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks in Connecticut or Nebraska are required or authorized by law to
be closed.

 

“Calculation Date” means December 31, 2012.

 

“Census Values” means, with respect to any VA Contract, the following
information:  (i) the identity, gender and date of birth of each insured under
the VA Contract; (ii) the effective date of the VA Contract; (iii) the current
asset value of the VA Contract; (iv) the current surrender value of the VA
Contract, where applicable; and (v) the current guaranteed minimum death benefit
and, if applicable, current guaranteed minimum income benefit base provided
under the VA Contract.

 

“CGLIC” has the meaning set forth in the Preamble.

 

“CGLIC Indemnitees” has the meaning set forth in Section 7.2.

 

“CGLIC Permits” has the meaning set forth in Section 3.5.

 

“Claim” has the meaning set forth in Section 7.4(a).

 

“Claims Notice” has the meaning set forth in Section 7.4(a).

 

“Confidential Information” has the meaning set forth in Section 6.5(c).

 

“Covered Contracts” means the reinsurance contracts listed on Schedule 1.1(a).

 

“Covered Liabilities” has the meaning set forth in the Retrocession Agreement.

 

3

--------------------------------------------------------------------------------


 

“Disclosing Party” has the meaning set forth in Section 6.5(a).

 

“Effective Time” means 12:01 a.m. New York time, on February 4, 2013.

 

“Encumbrance” means any pledge, security interest, mortgage, lien, attachment,
right of first refusal, or option, including any restriction on receipt of
income or exercise of any other attribute of ownership, except such restrictions
as may be contained in any insurance Applicable Law.

 

“Enforceability Exceptions” has the meaning set forth in Section 3.2(a).

 

“Excluded Liabilities” shall have the meaning set forth in the Retrocession
Agreement.

 

“GAAP” means with respect to any entity and any financial statements, United
States generally accepted accounting principles, consistently applied by such
entity, as in effect at the date of such financial statements.

 

“Governmental Authority” means any government, political subdivision, court,
arbitrator, arbitration panel, mediator, mediation panel, board, commission,
regulatory or administrative agency or other instrumentality thereof, whether
federal, state, provincial, local or foreign and including any regulatory
authority which may be partly or wholly autonomous, other than any Tax
Authority.

 

“Indemnified Party” has the meaning set forth in Section 7.4(a).

 

“Indemnifying Party” has the meaning set forth in Section 7.4(a).

 

“Indemnity Cap” has the meaning set forth in Section 7.5(c).

 

“Indemnity Threshold” has the meaning set forth in Section 7.5(c).

 

“Iron Mountain” means Iron Mountain Incorporated, a Delaware corporation.

 

“Knowledge of Berkshire Life” means the actual knowledge of Donald Wurster and
Dale Gesitkemper.

 

“Knowledge of CGLIC” means the actual knowledge of Katherine Wade, Scott
Schneider and Mark Parsons.

 

“Knowledge of NICO” means the actual knowledge of Donald Wurster and Dale
Gesitkemper.

 

“Loss” means any damages, claims, losses, liabilities, charges, actions, suits,
proceedings, deficiencies, Taxes, fees, assessments, interest, penalties,
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees and expenses), and including any of the foregoing relating to enforcement
of any Person’s rights to indemnity under this Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“NICO” has the meaning set forth in the Preamble.

 

4

--------------------------------------------------------------------------------


 

“NICO Permits” has the meaning set forth in Section 5.5.

 

“NICO Surety Policy” means the surety policy delivered by NICO to CGLIC,
attached as Exhibit C hereto.

 

“Order” means any order, writ, judgment, injunction, decree, stipulation,
determination or award entered by or with any Governmental Authority.

 

“Party” or “Parties” has the meaning set forth in the Recitals.

 

“Permit” means any license, permit, order, approval, consent, registration,
membership, authorization or qualification under any Applicable Law or with any
Governmental Authority or under any industry or non-governmental self-regulatory
organization.

 

“Person” means any natural person, corporation, partnership, limited liability
company, trust, joint venture or other entity, including a Governmental
Authority.

 

“Receiving Party” has the meaning set forth in Section 6.5(a).

 

“Representatives” means, with respect to any Person, such Person’s officers,
directors, employees, managing directors, agents, advisors and other
representatives.

 

“Reserves” means, as required by SAP, reserves (including any gross, net and
ceded reserves, but excluding tax reserves), funds or provisions for losses,
claims, unearned premiums, benefits, costs and expenses in respect of the
Business Covered.

 

“Retrocession Agreement” means the reinsurance agreement by and between CGLIC
and Berkshire Life, attached as Exhibit D hereto.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“SAP” means the statutory accounting principles prescribed or permitted by the
Commissioner of Insurance of the State of Connecticut.

 

“Security and Control Agreement” means the security and control agreement by and
among CGLIC, Berkshire Life, NICO and the Trustee, as securities intermediary,
in the form attached as Exhibit E hereto with such changes as may be required by
the Trustee.

 

“Specified Assumptions” means the actuarial and capital market assumptions
attached hereto as Schedule 1.1(b).

 

“Specified Scenario Results” means the expected claims and premiums associated
with the Covered Contracts, net of amounts payable under the Third Party
Retrocessional Agreements, as calculated by the ALC Model as of the Calculation
Date, using the Census Values and applying the Specified Assumptions, such
expected claims and premiums being attached hereto as Schedule 1.1(c).

 

5

--------------------------------------------------------------------------------

 

“Subsidiary” means, when used with respect to any Party, any corporation,
limited liability company, partnership, association, trust or other entity of
which securities or other ownership interests representing more than fifty
percent (50%) of the equity or more than fifty percent (50%) of the ordinary
voting power (or, in the case of a partnership, more than fifty percent (50%) of
the general partnership interests) are, as of such date, owned by such Party or
one or more Subsidiaries of such Party or by such Party and one or more
Subsidiaries of such Party.

 

“Tax Authority” means, with respect to any Tax, any government or political
subdivision thereof that imposes such Tax, and any agency charged with the
collection, assessment, determination or administration of such Tax for such
government or subdivision.

 

“Tax” means any and all federal, state, foreign or local income, gross receipts,
premium, capital stock, franchise, guaranty fund assessment, retaliatory,
profits, withholding, social security, unemployment, disability, real property,
ad valorem/personal property, stamp, excise, occupation, sales, use, transfer,
value added, alternative minimum, estimated or other tax, fee, duty, levy,
custom, tariff, impost, assessment, obligation or charge of the same or of a
similar nature to any of the foregoing, including any interest, penalty or
addition thereto.

 

“Tax Return” means any return, report, declaration, claim for refund,
certificate, bill, or other return or statement, including any schedule or
attachment thereto, and any amendment thereof, filed or required to be filed
with any Tax Authority in connection with the determination, assessment or
collection of any Tax.

 

“Third Party Claim” has the meaning set forth in Section 7.4(b).

 

“Third Party Retrocessional Agreements” means the retrocessional contracts
listed on Schedule 1.1(d) between CGLIC and retrocessionaires (other than
Berkshire Life) whereby CGLIC has, prior to the Effective Time, ceded
reinsurance on the Covered Liabilities, without regard to any amendment,
recapture or termination of any such contracts on or after the Effective Time.

 

“Third Party Retrocession Recoverables” means all amounts payable by
retrocessionaires under the Third Party Retrocessional Agreements.

 

“Trust Account” means the trust account established pursuant to the Trust
Agreement.

 

“Trust Agreement” means the trust agreement by and among CGLIC, Berkshire Life,
NICO and the Trustee, in the form attached as Exhibit B hereto with such changes
as may be required by the Trustee.

 

“Trustee” means the trustee named in the Trust Agreement and any successor
trustee appointed as such pursuant to the terms of such Trust Agreement.

 

“VA Contracts” means the variable annuity contracts and their related riders
reinsured under the Covered Contracts.

 

6

--------------------------------------------------------------------------------


 

ARTICLE II

 

AGREEMENTS OF THE PARTIES

 

2.1          Agreements of the Parties.

 

(a)           Simultaneously with their entry into this Agreement on the date
hereof, CGLIC and Berkshire Life shall have executed and delivered to each other
the Retrocession Agreement which shall be effective as of the Effective Time.

 

(b)           As soon as practical after the date hereof, CGLIC, Berkshire Life
and NICO shall (i) execute and deliver to each other the Trust Agreement in the
form attached hereto with such changes as may be required by the Trustee, and
(ii) arrange for the Trustee to execute and deliver the Trust Agreement.

 

(c)           As soon as practical after the date hereof, CGLIC, Berkshire Life
and NICO shall (i) execute and deliver to each other the Security and Control
Agreement in the form attached hereto with such changes as may be required by
the Trustee, and (ii) arrange for the Trustee, as securities intermediary, to
execute and deliver the Security and Control Agreement.

 

(d)           Simultaneously with its entry into this Agreement on the date
hereof, NICO shall have executed and delivered to CGLIC the NICO Surety Policy
which shall be effective as of the date hereof.

 

(e)           Simultaneously with their entry into this Agreement on the date
hereof, CGLIC and Berkshire Life shall have executed and delivered to each other
the ALC Model Purchase Option Agreement which shall be effective as of the
Effective Time.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF CGLIC

 

CGLIC hereby represents and warrants to Berkshire Life that as of the date
hereof:

 

3.1          Organization and Good Standing.

 

CGLIC (i) is duly incorporated and validly existing as a corporation or other
legal entity under the laws of its jurisdiction of incorporation or domicile;
(ii) has full corporate power and authority to carry on the Business Covered as
it is now being conducted and to own, lease and operate its properties and
assets to the extent relating to the Business Covered; and (iii) is duly
qualified to do business as a foreign or alien corporation, as the case may be,
in good standing in each jurisdiction in which the conduct of the Business
Covered or the ownership, leasing or operation of its properties or assets
relating to the Business Covered makes such qualification necessary, except
where the failure to so qualify, would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect.

 

7

--------------------------------------------------------------------------------


 

3.2          Authority; Enforceability; Non-Contravention.

 

(a)           CGLIC has full corporate power and authority to execute and to
deliver this Agreement, and to consummate the transactions contemplated herein. 
CGLIC has taken all necessary corporate action to authorize the execution and
performance of this Agreement.  This Agreement has been duly executed and
delivered by CGLIC and, assuming due authorization, execution, and delivery of
this Agreement by Berkshire Life, is the valid and binding obligation of CGLIC,
enforceable against CGLIC in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization, and
other similar laws in effect relating to or affecting the enforcement of the
rights and remedies of creditors of insurance companies or the enforcement of
creditors’ rights generally and general principles of equity, whether considered
in a proceeding at law or in equity (the “Enforceability Exceptions”).

 

(b)           The execution, delivery and performance of this Agreement by CGLIC
will not, with or without the giving of notice or passage of time or both,
(i) violate or result in a default or breach of, (ii) give to any Person a right
of acceleration, termination, payment, suspension or revocation under,
(iii) result in the loss of rights or benefits under, or (iv) result in the
creation or imposition of any Encumbrance pursuant to (A) any provision of the
corporate charter, by-laws or other organizational documents of CGLIC, or
(B) any Applicable Law or any CGLIC Permit; provided in the case of clause (B),
as would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect.

 

(c)           CGLIC has full corporate power and authority to execute and to
deliver the Ancillary Agreements, and to consummate the transactions
contemplated therein.  CGLIC has taken all necessary corporate action to
authorize the execution and performance of such Ancillary Agreements.  The
Ancillary Agreements, if and when executed by CGLIC pursuant to the terms and
conditions of this Agreement, will be duly executed and delivered by CGLIC and,
assuming due authorization, execution, and delivery of the Ancillary Agreements
by the other parties thereto, will be the valid and binding obligation of CGLIC,
enforceable against CGLIC in accordance with their terms, subject to the
Enforceability Exceptions.

 

(d)           The execution, delivery and performance of any Ancillary Agreement
by CGLIC will not, with or without the giving of notice or passage of time or
both, (i) violate or result in a default or breach of, (ii) give to any Person a
right of acceleration, termination, payment, suspension or revocation under,
(iii) result in the loss of rights or benefits under, or (iv) result in the
creation or imposition of any Encumbrance pursuant to (A) any provision of the
corporate charter, by-laws or other organizational documents of CGLIC, or
(B) any Applicable Law or any CGLIC Permit; provided in the case of clause (B),
as would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect.

 

3.3          Consents and Approvals.

 

No consents or approvals of, or filing with, any Governmental Authority, is
required to be made or obtained by CGLIC or its Affiliates in connection with
the execution, delivery and performance of this Agreement or the Ancillary
Agreements or the consummation of the transactions contemplated hereby and
thereby that have not already been made or obtained.

 

8

--------------------------------------------------------------------------------


 

In addition, no consent or approval from any other third party is required to be
obtained by CGLIC in connection with the execution, delivery and performance of
this Agreement or the Ancillary Agreements or the consummation of the
transactions contemplated hereby and thereby that have not already been
obtained.

 

3.4          Orders.

 

There are no material outstanding Orders relating to the Business Covered
against or involving CGLIC by or before any Governmental Authority.  CGLIC has
not received written notice from any Governmental Authority that it is currently
intending to issue any such Order.

 

3.5          Permits.

 

CGLIC holds (a) all material Permits from all Governmental Authorities
responsible for regulating insurance or reinsurance companies that are necessary
for the current operation and conduct of its business and to own or use its
assets and properties, as such assets and properties are owned and used on the
date hereof in each of the jurisdictions in which such business is operated and
conducted, in each case, in connection with the Business Covered, and (b) except
as otherwise would not have a material adverse effect, all other material
Permits from all Governmental Authorities other than those responsible for
regulating insurance or reinsurance companies that are necessary for the current
operation and conduct of its business and to own or use its assets and
properties, as such assets and properties are owned and used on the date hereof
in each of the jurisdictions in which such business is operated and conducted,
in each case, in connection with the Business Covered (collectively, the “CGLIC
Permits”).  All CGLIC Permits are valid and in full force and effect in
accordance with their terms.  There is no proceeding pending or, to the
Knowledge of CGLIC, threatened, to revoke, cancel, suspend, terminate, limit,
restrict, impair or modify any CGLIC Permit, nor has CGLIC received any written
notice from any Governmental Authority of the failure to have any CGLIC Permit
required by Applicable Law or alleging that CGLIC is not in material compliance
with any CGLIC Permit.

 

3.6          Certain Proceedings.

 

There is no pending or, to the Knowledge of CGLIC, threatened, action against
CGLIC or its Affiliates in or with any Governmental Authority that challenges or
may reasonably be expected to have the effect of preventing or delaying or
making unlawful the consummation of the transactions contemplated by this
Agreement or the Ancillary Agreements.

 

3.7          Brokers or Finders.

 

Except for Merrill, Lynch, Pierce, Fenner & Smith Incorporated, whose fees will
be the sole responsibility of CGLIC, no broker or finder has acted directly or
indirectly for CGLIC, nor has CGLIC incurred any obligation or liability for
brokerage or finders’ fees or agents’ commissions or other similar payments, in
connection with this Agreement or the Ancillary Agreements and the transactions
contemplated hereby or thereby.

 

9

--------------------------------------------------------------------------------


 

3.8          ALC Model Representations.

 

(a)           Subject to and qualified in their entirety by the ALC Model
Exclusions:

 

(i)            The Specified Scenario Results are based upon a true, accurate
and complete list of the VA Contracts as of the Calculation Date.

 

(ii)           There are no material inaccuracies or omissions in the Census
Values that have been entered into the ALC Model with respect to the VA
Contracts as of the Calculation Date.

 

(iii)          The ALC Model accurately reflects in all material respects the
terms of the VA Contracts and the Covered Contracts to the extent such terms
relate to the financial obligations of the parties to the Covered Contracts as
of the Calculation Date.

 

(iv)          There are no material inaccuracies or omissions in the coding,
compilation or aggregation of any data or information entered into the ALC Model
that are relevant to the calculation of the Specified Scenario Results.

 

(v)           The copies of the ALC Model and the Census Values which shall be
delivered after the date hereof to Iron Mountain in accordance with the ALC
Model and Census Values Escrow Protocol shall be identical to the copies of the
ALC Model and the Census Values which were used to produce the Specified
Scenario Results.

 

(b)           Notwithstanding any provision of this Agreement or any Ancillary
Agreement, CGLIC makes no representations or warranties with respect to the
following (collectively, the “ALC Model Exclusions”):

 

(i)            the reasonableness, adequacy or appropriateness of the Specified
Assumptions;

 

(ii)           items set forth on Schedule 3.8(b); or

 

(iii)          any inaccuracies or omissions in the factual data inputs utilized
in the ALC Model resulting from any errors or omissions in any information
provided by (A) the holders of, or annuitants under, the VA Contracts, (B) the
underlying cedents of the Covered Contracts or (C) any other person who is not
an Affiliate or employee of CGLIC, except to the extent that CGLIC has Knowledge
of such inaccuracies or omissions.

 

The Parties acknowledge and agree that the effect of any ALC Model Exclusion
will not be considered in determining whether any ALC Model Representation was
inaccurate when made or in calculating the ALC Model Adjustment Amount.

 

10

--------------------------------------------------------------------------------


 

3.9          Covered Contracts.

 

(a)           Each Covered Contract is in full force and effect and is valid and
enforceable in accordance with its terms, subject to the Enforceability
Exceptions.  CGLIC has not received any notice of (i) the initiation of
arbitration or any other dispute resolution proceeding or of an intent to so
initiate any such proceeding with regards to any Covered Contract or (ii) a
cancellation or non-renewal of or an intent to cancel or not renew any Covered
Contract and, to the Knowledge of CGLIC, in the case of both (i) and (ii), there
are no facts or circumstances that would reasonably be likely to give rise to
the delivery of any such notice.

 

(b)           CGLIC has made available to Berkshire Life prior to the date
hereof true and complete copies of each Covered Contract.

 

3.10        No Other Representations or Warranties.

 

Notwithstanding anything contained in this Agreement or any Ancillary Agreements
to the contrary, (a) neither CGLIC nor any Person on behalf of CGLIC is making
any representations or warranties whatsoever, express or implied, beyond those
expressly made by CGLIC in ARTICLE III hereof, and (b) Berkshire Life, NICO,
their respective Affiliates have not been induced by, or relied upon, any
representations, warranties or statements (written or oral), whether express or
implied, made by any Person, that are not expressly set forth in this
ARTICLE III.  Without limiting the generality of the foregoing, each of
Berkshire Life and NICO acknowledges, understands and agrees that no
representations or warranties are made with respect to (i) any projections,
forecasts, estimates, budgets, tax reserves or claim information that may have
been made available to Berkshire Life, NICO, their respective Affiliates or any
of their respective Representatives; (ii) the adequacy or sufficiency of
Reserves; (iii) the effect of the adequacy or sufficiency of Reserves on any
line item, asset, liability or equity amount on any financial or other document,
whether such line item, asset, liability or equity amount is computed with
respect to SAP or GAAP, as appropriate; (iv) whether or not Reserves or tax
reserves were determined in accordance with any actuarial, statutory, regulatory
or other standard; (v) the accuracy or adequacy of experience data or
assumptions; or (vi) any other information or documents made available to
Berkshire Life, NICO or any of their Affiliates or Representatives, except as
expressly covered by a representation or warranty contained in this ARTICLE III.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF BERKSHIRE LIFE

 

Berkshire Life hereby represents and warrants to CGLIC that as of the date
hereof:

 

4.1          Organization and Good Standing.

 

Berkshire Life is duly incorporated and validly existing as a corporation or
other legal entity under the laws of its jurisdiction of incorporation or
domicile.  Berkshire Life has full corporate power and authority to conduct its
business as it is now being conducted.

 

11

--------------------------------------------------------------------------------


 

4.2          Authority; Enforceability; Non-Contravention.

 

(a)           Berkshire Life has full corporate power and authority to execute
and to deliver this Agreement, and to consummate the transactions contemplated
herein.  Berkshire Life has taken all necessary corporate action to authorize
its execution and performance of this Agreement.  This Agreement has been duly
executed and delivered by Berkshire Life and, assuming due authorization,
execution, and delivery of this Agreement by CGLIC, is the valid and binding
obligation of Berkshire Life, enforceable against Berkshire Life in accordance
with its terms, except as such enforceability may be limited by the
Enforceability Exceptions.

 

(b)           The execution, delivery and performance of this Agreement by
Berkshire Life will not, with or without the giving of notice or passage of time
or both, (i) violate or result in a default or breach of, (ii) give to any
Person a right of acceleration, termination, payment, suspension or revocation
under, (iii) result in the loss of rights or benefits under, or (iv) result in
the creation or imposition of any Encumbrance pursuant to (A) any provision of
the corporate charter, by-laws or other organizational documents of Berkshire
Life, or (B) any Applicable Law or any Berkshire Life Permit; provided in the
case of clause (B), as would not, individually or in the aggregate, reasonably
be expected to have a material adverse effect.

 

(c)           Berkshire Life has full corporate power and authority to execute
and to deliver the Ancillary Agreements to which it is a party, and to
consummate the transactions contemplated therein.  Berkshire Life has taken all
necessary corporate action to authorize the execution and performance of such
Ancillary Agreements.  The Ancillary Agreements, if and when executed by
Berkshire Life pursuant to the terms and conditions of this Agreement, will be
duly executed and delivered by Berkshire Life and, assuming due authorization,
execution, and delivery of the Ancillary Agreements by the other parties
thereto, will be the valid and binding obligation of Berkshire Life, enforceable
against Berkshire Life in accordance with their terms, subject to the
Enforceability Exceptions.

 

(d)           The execution, delivery and performance of any Ancillary Agreement
by Berkshire Life will not, with or without the giving of notice or passage of
time or both, (i) violate or result in a default or breach of, (ii) give to any
Person a right of acceleration, termination, payment, suspension or revocation
under, (iii) result in the loss of rights or benefits under, or (iv) result in
the creation or imposition of any Encumbrance pursuant to (A) any provision of
the corporate charter, by-laws or other organizational documents of Berkshire
Life, or (B) any Applicable Law or any Berkshire Life Permit; provided in the
case of clause (B), as would not, individually or in the aggregate, reasonably
be expected to have a material adverse effect.

 

4.3          Consents and Approvals.

 

No consents or approvals of, or filing with, any Governmental Authority, is
required to be made or obtained by Berkshire Life or any of its Affiliates in
connection with the execution, delivery and performance of this Agreement or the
Ancillary Agreements or the consummation of the transactions contemplated hereby
and thereby that have not already been made or obtained.  In addition, no
consent or approval from any other third party is required to be obtained by
Berkshire Life in connection with the execution, delivery and performance of
this

 

12

--------------------------------------------------------------------------------


 

Agreement or the Ancillary Agreements or the consummation of the transactions
contemplated hereby and thereby that have not already been obtained.

 

4.4          Orders.

 

There are no material outstanding Orders against or involving Berkshire Life by
or before any Governmental Authority that may reasonably be expected to have the
effect of preventing or delaying or making unlawful the consummation of the
transactions contemplated by this Agreement or the Ancillary Agreements. 
Berkshire Life has not received written notice from any Governmental Authority
that it is currently intending to issue any such Order.

 

4.5          Permits.

 

Berkshire Life holds (a) all material Permits from all Governmental Authorities
responsible for regulating insurance or reinsurance companies that are required
for the performance of its obligations under this Agreement and each Ancillary
Agreement and (b) except as otherwise would not have a material adverse effect,
all other material Permits from all Governmental Authorities other than those
responsible for regulating insurance or reinsurance companies that are required
for the performance of its obligations under this Agreement and each Ancillary
Agreement (collectively, the “Berkshire Life Permits”).  All Berkshire Life
Permits are valid and in full force and effect in accordance with their terms. 
There is no proceeding pending or, to the Knowledge of Berkshire Life,
threatened, to revoke, cancel, suspend, terminate, limit, restrict, impair or
modify any Berkshire Life Permit, nor has Berkshire Life received any written
notice from any Governmental Authority of the failure to have any Berkshire Life
Permit required by Applicable Law or alleging that Berkshire Life is not in
material compliance with any Berkshire Life Permit.

 

4.6          Certain Proceedings.

 

There is no pending or, to the Knowledge of Berkshire Life, threatened, action
against Berkshire Life or its Affiliates in or with any Governmental Authority
that challenges or may reasonably be expected to have the effect of preventing
or delaying or making unlawful the consummation of the transactions contemplated
by this Agreement or the Ancillary Agreements.

 

4.7          Ratings.

 

Since January 1, 2011, to the Knowledge of Berkshire Life, Berkshire Life has
not received any notice that (a) its financial strength rating by (i) A.M. Best
will be reduced below “A+” or (ii) S&P will be reduced below “AA+” or (b) that
its rating by any other applicable rating agency will be adversely affected by
the consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements.

 

4.8          Brokers or Finders.

 

Neither Berkshire Life nor any of its Affiliates has incurred any obligation or
liability for brokerage or finders’ fees or agents’ commissions or other similar
payments in connection with this Agreement or the Ancillary Agreements and the
transactions contemplated hereby or thereby.

 

13

--------------------------------------------------------------------------------


 

4.9          Due Investigation.

 

Berkshire Life has such knowledge and experience in financial, business and
insurance matters that it is capable of evaluating the merits and risks of the
transactions contemplated by this Agreement and the Ancillary Agreements and is
capable of bearing the economic risks of such transactions.  Berkshire Life has
conducted such independent review and analysis of the Business Covered as it
deemed appropriate and acknowledges and agrees that CGLIC has provided Berkshire
Life with access to the personnel, properties, premises and Books and Records
relating to the Business Covered for this purpose.  In entering into this
Agreement, Berkshire Life has not relied on any factual representations of
CGLIC, its Affiliates or their respective Representatives other than the
representations and warranties contained in ARTICLE III of this Agreement, as to
which it shall be entitled to rely notwithstanding any such independent review.

 

4.10        No Other Representations or Warranties.

 

Notwithstanding anything contained in this Agreement or any Ancillary Agreements
to the contrary, (a) neither Berkshire Life nor any Person on behalf of
Berkshire Life is making any representations or warranties whatsoever, express
or implied, beyond those expressly made by Berkshire Life in ARTICLE IV hereof,
and (b) CGLIC and its Affiliates have not been induced by, or relied upon, any
representations, warranties or statements (written or oral), whether express or
implied, made by any Person, that are not expressly set forth in this
ARTICLE IV.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF NICO

 

NICO hereby represents and warrants to CGLIC that as of the date hereof:

 

5.1          Organization and Good Standing.

 

NICO is duly incorporated and validly existing as a corporation or other legal
entity under the laws of its jurisdiction of incorporation or domicile.  NICO
has full corporate power and authority to conduct its business as it is now
being conducted.

 

5.2          Authority; Enforceability; Non-Contravention.

 

(a)           NICO has full corporate power and authority to execute and to
deliver this Agreement, and to consummate the transactions contemplated herein. 
NICO has taken all necessary corporate action to authorize its execution and
performance of this Agreement.  This Agreement has been duly executed and
delivered by NICO and, assuming due authorization, execution, and delivery of
this Agreement by CGLIC, is the valid and binding obligation of NICO,
enforceable against NICO in accordance with its terms, except as such
enforceability may be limited by the Enforceability Exceptions.

 

(b)           The execution, delivery and performance of this Agreement by NICO
will not, with or without the giving of notice or passage of time or both,
(i) violate or result in a

 

14

--------------------------------------------------------------------------------


 

default or breach of, (ii) give to any Person a right of acceleration,
termination, payment, suspension or revocation under, (iii) result in the loss
of rights or benefits under, or (iv) result in the creation or imposition of any
Encumbrance pursuant to (A) any provision of the corporate charter, by-laws or
other organizational documents of NICO, or (B) any Applicable Law or any NICO
Permit; provided in the case of clause (B), as would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect.

 

(c)           NICO has full corporate power and authority to execute and to
deliver the Ancillary Agreements to which it is a party, and to consummate the
transactions contemplated therein.  NICO has taken all necessary corporate
action to authorize the execution and performance of such Ancillary Agreements. 
The Ancillary Agreements, if and when executed by NICO pursuant to the terms and
conditions of this Agreement, will be duly executed and delivered by NICO and,
assuming due authorization, execution, and delivery of the Ancillary Agreements
by the other parties thereto, will be the valid and binding obligation of NICO,
enforceable against NICO in accordance with their terms, subject to the
Enforceability Exceptions.

 

(d)           The execution, delivery and performance of any Ancillary Agreement
by NICO will not, with or without the giving of notice or passage of time or
both, (i) violate or result in a default or breach of, (ii) give to any Person a
right of acceleration, termination, payment, suspension or revocation under,
(iii) result in the loss of rights or benefits under, or (iv) result in the
creation or imposition of any Encumbrance pursuant to (A) any provision of the
corporate charter, by-laws or other organizational documents of NICO, or (B) any
Applicable Law or any NICO Permit; provided in the case of clause (B), as would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect.

 

5.3          Consents and Approvals.

 

No consents or approvals of, or filing with, any Governmental Authority, is
required to be made or obtained by NICO or any of its Affiliates in connection
with the execution, delivery and performance of this Agreement or the Ancillary
Agreements or the consummation of the transactions contemplated hereby and
thereby that have not already been made or obtained.  In addition, no consent or
approval from any other third party is required to be obtained by NICO in
connection with the execution, delivery and performance of this Agreement or the
Ancillary Agreements or the consummation of the transactions contemplated hereby
and thereby that have not already been obtained.

 

5.4          Orders.

 

There are no material outstanding Orders against or involving NICO by or before
any Governmental Authority that may reasonably be expected to have the effect of
preventing or delaying or making unlawful the consummation of the transactions
contemplated by this Agreement or the Ancillary Agreements.  NICO has not
received written notice from any Governmental Authority that it is currently
intending to issue any such Order.

 

15

--------------------------------------------------------------------------------

 

5.5          Permits.

 

NICO holds (a) all material Permits from all Governmental Authorities
responsible for regulating insurance or reinsurance companies that are required
for the performance of its obligations under this Agreement and each Ancillary
Agreement to which it is a party and (b) except as otherwise would not have a
material adverse effect, all other material Permits from all Governmental
Authorities other than those responsible for regulating insurance or reinsurance
companies that are required for the performance of its obligations under this
Agreement and each Ancillary Agreement to which it is a party (collectively, the
“NICO Permits”).  All NICO Permits are valid and in full force and effect in
accordance with their terms.  There is no proceeding pending or, to the
Knowledge of NICO, threatened, to revoke, cancel, suspend, terminate, limit,
restrict, impair or modify any NICO Permit, nor has NICO received any written
notice from any Governmental Authority of the failure to have any NICO Permit
required by Applicable Law or alleging that NICO is not in material compliance
with any NICO Permit.

 

5.6          Certain Proceedings.

 

There is no pending or, to the Knowledge of NICO, threatened, action against
NICO or its Affiliates in or with any Governmental Authority that challenges or
may reasonably be expected to have the effect of preventing or delaying or
making unlawful the consummation of the transactions contemplated by this
Agreement or the Ancillary Agreements.

 

5.7          Ratings.

 

Since January 1, 2011, to the Knowledge of NICO, NICO has not received any
notice (a) that its financial strength rating by (i) A.M. Best will be reduced
below “A+”, (ii) Moody’s will be reduced below “Aa1” or (iii) S&P will be
reduced below “AA+” or (b) that its rating by any other applicable rating agency
will be adversely affected by the consummation of the transactions contemplated
by this Agreement and the Ancillary Agreements.

 

5.8          No Other Representations or Warranties.

 

Notwithstanding anything contained in this Agreement or any Ancillary Agreements
to the contrary, (a) neither NICO nor any Person on behalf of NICO is making any
representations or warranties whatsoever, express or implied, beyond those
expressly made by NICO in ARTICLE V hereof, and (b) CGLIC and its Affiliates
have not been induced by, or relied upon, any representations, warranties or
statements (written or oral), whether express or implied, made by any Person,
that are not expressly set forth in this ARTICLE V.

 

ARTICLE VI

 

ADDITIONAL AGREEMENTS OF CGLIC, BERKSHIRE LIFE AND NICO

 

6.1          Expenses.

 

Except as otherwise expressly provided herein or in any of the Ancillary
Agreements, Berkshire Life, NICO and CGLIC shall each bear their respective
direct and

 

16

--------------------------------------------------------------------------------


 

indirect fees, costs and expenses incurred in connection with the negotiation
and preparation of this Agreement, the Ancillary Agreements and the consummation
of the transactions contemplated hereby or thereby, including all fees and
expenses of its Representatives.

 

6.2          Maintenance of Books and Records.

 

At all times, CGLIC shall maintain the Books and Records in all material
respects (a) commensurate with the manner in which it maintains books and
records for its businesses other than the Business Covered, (b) in accordance
with Applicable Law and (c) in accordance with sound business practices (taking
into account the purposes of this Agreement and the Ancillary Agreements).

 

6.3          Cooperation.

 

After the date hereof, CGLIC, Berkshire Life and NICO shall cooperate with each
other by furnishing any additional information and executing and delivering any
additional documents as may be reasonably requested by the other to further
perfect or evidence the consummation of any transaction contemplated by this
Agreement or the Ancillary Agreements; provided, however, that any such
additional documents must be reasonably satisfactory to each of the Parties and
not impose upon any Party any liability, risk, obligation, loss, or material
cost or expense not contemplated by this Agreement or the Ancillary Agreements.

 

6.4          Regulatory Compliance.

 

(a)           CGLIC, Berkshire Life and NICO shall each ensure that it holds any
(i) Permits from Governmental Authorities responsible for regulating insurance
or reinsurance companies required for it to perform its obligations under each
Ancillary Agreement to which it is a party in compliance with Applicable Law and
(ii) except as otherwise would not have a material adverse effect, other Permits
from Governmental Authorities other than those responsible for regulating
insurance or reinsurance companies required for it to perform its obligations
under each Ancillary Agreement to which it is a party in all material respects
with Applicable Law.

 

(b)           CGLIC, Berkshire Life and NICO shall each promptly notify the
other Parties upon receipt of any written notice or communication from any
Governmental Authority regarding any actual, alleged or potential violation of,
or failure to comply with, the terms or requirements of any of its Permits, to
the extent such circumstances have a material impact on, and are related to, the
Business Covered.

 

6.5          Confidentiality.

 

(a)           CGLIC and Berkshire Life (each, the “Receiving Party”) hereby
covenant and agree, each on behalf of itself and on behalf of its Affiliates,
that from and after the date hereof, the Receiving Party and its Affiliates will
not disclose, give, sell, use or otherwise divulge any Confidential Information
(defined below) of the other party (the “Disclosing Party”) or permit their
respective Representatives to do the same, except that each Receiving Party may
disclose such Confidential Information or portions thereof (i) if legally
compelled to do so or as required in connection with an examination by any
Governmental Authority, (ii) to the extent

 

17

--------------------------------------------------------------------------------


 

necessary for the performance of such Receiving Party’s obligations under this
Agreement or the Ancillary Agreements, (iii) to enforce the rights of such
Receiving Party and its Affiliates under this Agreement or the Ancillary
Agreements, (iv) to those of such Receiving Party’s Affiliates, and to their
respective Representatives in each case who need to know such information for
the foregoing purposes, (v) as required under any Applicable Law, (vi) as
required to a Tax Authority to support a position taken on any Tax Return,
(vii) in connection with any audits of such Receiving Party as required by
Applicable Law or (viii) or as required by the rules of any stock exchange on
which the stock of a Receiving Party’s Affiliate is traded.  If the Receiving
Party or its Affiliates, or any of their respective Representatives become
legally compelled to disclose any Confidential Information (other than as
required in connection with an examination by an insurance regulatory
authority), the Receiving Party shall provide the Disclosing Party with prompt
written notice of such requirement so that the Disclosing Party may seek a
protective order or other remedy or waive compliance with this Section 6.5.  In
the event that such protective order or other remedy is not obtained, or the
Disclosing Party waives compliance with this Section 6.5, the Receiving Party or
its Affiliates, as applicable, shall furnish only that portion of Confidential
Information which is legally required to be provided and exercise its
commercially reasonable efforts to obtain assurances that appropriate
confidential treatment will be accorded to the Confidential Information.

 

(b)           The Receiving Party, on behalf of itself and on behalf of its
Affiliates and their respective Representatives acknowledges that a breach of
its obligations under this Section 6.5 may result in irreparable injury to the
Disclosing Party.  In the event of the breach by Receiving Party or any of its
Affiliates or their respective Representatives of any of the terms and
conditions of this Section 6.5 to be performed, the Disclosing Party shall be
entitled to the remedies provided in Section 8.11.

 

(c)           For the purposes of this Agreement, “Confidential Information”
means all confidential information (irrespective of the form of such
information) of any kind, including any analyses, compilations, data, studies,
notes, translations, memoranda or other documents, concerning the Disclosing
Party or any of its Affiliates obtained directly or indirectly from the
Disclosing Party or any of its Affiliates, or Representatives in connection with
the transactions contemplated by this Agreement and the Ancillary Agreements,
including any information regarding the Business Covered, except information
(i) which at the time of the disclosure or thereafter is ascertainable or
available to the public (other than as a result of a disclosure directly or
indirectly by the Receiving Party or any of its Affiliates, or Representatives),
(ii) is or becomes available to the Receiving Party on a non-confidential basis
from a source other than the Disclosing Party or any of its Affiliates, or
Representatives, provided that, to the knowledge of such Receiving Party, such
source was not prohibited from disclosing such information to the Receiving
Party by a legal, contractual or fiduciary obligation owed to another Person,
(iii) the Receiving Party can establish is already in its possession or the
possession of any of its Affiliates, or Representatives (other than information
furnished by or on behalf of the Disclosing Party), or (iv) which is
independently developed by the Receiving Party or its Affiliates without the use
or benefit of any information that would otherwise be Confidential Information.

 

18

--------------------------------------------------------------------------------


 

6.6          Conduct of Business.

 

(a)           From and after the date hereof, CGLIC shall not voluntarily
undertake any material changes to its administrative practices with respect to
the Business Covered without the prior written consent of Berkshire Life (such
consent not to be unreasonably withheld, conditioned or delayed).

 

(b)           Each Party agrees and acknowledges that, from and after the date
hereof, it shall not consolidate or merge with any other Person, or sell or
transfer all or substantially all of its equity securities or assets, or undergo
any similar business combination transaction, in each case, if such
consolidation, merger, sale or transfer would result in such Party being unable
to perform and observe such Party’s covenants and other obligations under this
Agreement, unless, in each case, the performance and observance of such Party’s
covenants and other obligations under this Agreement are expressly assumed by
the entity formed by or surviving any such consolidation or merger, or to which
such sale or transfer has been made, or following such business combination
transaction, including for the avoidance of doubt, such Party’s obligations
under ARTICLE VII hereunder.  No Party shall enter into or participate in any
transaction designed to evade, or with the purpose of evading, its
indemnification obligations under ARTICLE VII hereunder.

 

6.7          Escrow of the ALC Model and Census Values.

 

(a)           The term “ALC Model” refers to CGLIC’s proprietary,
internally-developed, information technology system to generate cash flow
projections for the Covered Contracts, as more particularly described in
Section A.2 of Appendix 1 to Schedule 6.7(b).

 

(b)           In order to ensure that the original code base and data used to
generate the Specified Scenario Results as of the Calculation Date are preserved
and will remain intact for purposes of calculating the ALC Model Adjustment
Amount, if any, pursuant to Sections 3.3 and 3.4 of the Retrocession Agreement,
CGLIC has taken, prior to the date hereof, the actions set forth in Schedule
6.7(b) as are contemplated to be taken prior to the date hereof, and shall, from
and after the date hereof until the date of final determination of the ALC Model
Adjustment Amount, take such other actions set forth in Schedule 6.7(b) as are
contemplated to be taken after the date hereof (collectively, the “ALC Model and
Census Values Escrow Protocol”).

 

(c)           The Parties agree and acknowledge that the Census Values utilized
in the ALC Model for purposes of determining the Specified Scenario Results were
determined based on CGLIC’s standard formatting and aging processes based on the
in-force updates provided by each underlying cedent.  The date of the in-force
update of the Census Values for each underlying cedent utilized in the ALC Model
is set forth on Schedule 6.7(c).

 

(d)           The Parties agree and acknowledge that Berkshire Life shall have
access to a copy of the ALC Model in connection with its determination of any
ALC Model Adjustment Amount, upon written notice to CGLIC that it has reasonably
determined that it is likely that it will file an ALC Dispute Notice.

 

19

--------------------------------------------------------------------------------


 

6.8          Redomestication.

 

CGLIC shall not take any action that results in redomestication of CGLIC outside
the United States without Berkshire Life’s prior written consent.

 

6.9          Publications.

 

Except as required by Applicable Law or stock exchange rules or regulations,
none of the Parties shall issue any press release or public announcement
concerning this Agreement or the Ancillary Agreements, or the transactions
contemplated hereby or thereby, without obtaining the prior written approval of
the other, which approval shall not be unreasonably withheld, conditioned or
delayed.  The Parties shall cooperate with each other in making any release or
announcement.

 

ARTICLE VII

 

INDEMNIFICATION

 

7.1          CGLIC’s Indemnification Obligations.

 

Subject to the limitations set forth in this ARTICLE VII, and without
duplication under the Ancillary Agreements, from and after the date hereof,
CGLIC shall indemnify, reimburse, defend and hold harmless Berkshire Life, NICO,
each of their Affiliates and each of their respective directors, officers,
employees and agents (the “Berkshire Indemnitees”) from and against any Loss
resulting from, based upon, arising out of or otherwise relating to:

 

(a)           Any breach or inaccuracy of any representation or warranty made by
CGLIC contained in ARTICLE III of this Agreement (other than the ALC Model
Representations, the indemnification of which shall be exclusively governed in
accordance with Section 3.4 of the Retrocession Agreement);

 

(b)           Any breach of or failure to perform any covenant or agreement of
CGLIC contained in this Agreement to be performed after the date hereof (other
than the covenants and agreements of CGLIC contained in Section 6.7, the
indemnification of which shall be exclusively governed in accordance with
Section 3.4 of the Retrocession Agreement); and

 

(c)           any successful enforcement of the obligations contained in this
Section 7.1 against CGLIC.

 

7.2          Berkshire Life’s Indemnification Obligations.

 

Subject to the limitations set forth in this ARTICLE VII, and without
duplication under the Ancillary Agreements, from and after the date hereof,
Berkshire Life shall indemnify, reimburse, defend and hold harmless CGLIC, its
Affiliates and their respective directors, officers, employees and agents (the
“CGLIC Indemnitees”) from and against any Loss resulting from, based upon,
arising out of or otherwise relating to:

 

20

--------------------------------------------------------------------------------


 

(a)           any breach or inaccuracy of any representation or warranty made by
Berkshire Life contained in ARTICLE IV of this Agreement;

 

(b)           any breach of or failure to perform any covenant or agreement of
Berkshire Life contained in this Agreement to be performed after the date
hereof; and

 

(c)           any successful enforcement of the obligations contained in this
Section 7.2 against Berkshire Life.

 

7.3          NICO’s Indemnification Obligations.

 

Subject to the limitations set forth in this ARTICLE VII, and without
duplication under the Ancillary Agreements, from and after the date hereof, NICO
shall indemnify, reimburse, defend and hold harmless the CGLIC Indemnitees from
and against any Loss resulting from, based upon, arising out of or otherwise
relating to:

 

(a)           any breach or inaccuracy of any representation or warranty made by
NICO contained in ARTICLE V of this Agreement;

 

(b)           any breach of or failure to perform any covenant or agreement of
NICO contained in this Agreement to be performed after the date hereof; and

 

(c)           any successful enforcement of the obligations contained in this
Section 7.3 against NICO.

 

7.4          Indemnification Procedures.

 

(a)           In the event that either a CGLIC Indemnitee or a Berkshire
Indemnitee desires to assert a demand, claim or circumstance that, immediately
or with the lapse of time, could give rise to a claim (each, a “Claim”) for
indemnification hereunder (other than a Third Party Claim pursuant to
Section 7.4(b)), such Party seeking indemnification (the “Indemnified Party”)
shall, as promptly as is reasonably practicable after becoming aware of the
claim and entitlement to assert indemnification therefor, deliver written notice
(such notice or the notice described in Section 7.4(b), a “Claims Notice”) to
the Party from whom indemnification is sought (the “Indemnifying Party”);
provided, however, that a failure to give such notice shall not affect the
Indemnified Party’s right to indemnification hereunder except to the extent that
the Indemnifying Party is actually prejudiced thereby (except that the
Indemnifying Party shall not be liable for any expenses incurred during the
period in which the Indemnified Party failed to provide such notice).  The
Claims Notice shall describe the Claim in reasonable detail, and shall indicate
the amount (estimated, if necessary) of the Loss, and method of computation
thereof, that has been or may be suffered by the Indemnified Party and the
provisions of this Agreement in respect of which such right of indemnification
is sought or arises.

 

(b)           Promptly after receipt from any third party by an Indemnified
Party of a notice of any demand, claim or circumstance that, immediately or with
the lapse of time, could give rise to a claim or the commencement (or threatened
commencement) of any action, proceeding or investigation (a “Third Party Claim”)
that may result in a Loss for which indemnification may be sought hereunder, the
Indemnified Party shall deliver a Claims Notice to

 

21

--------------------------------------------------------------------------------


 

the Indemnifying Party; provided, however, that a failure to give such notice
shall not affect the Indemnified Party’s right to indemnification hereunder
except to the extent that the Indemnifying Party is actually prejudiced thereby
(except that the Indemnifying Party shall not be liable for any expenses
incurred during the period in which the Indemnified Party failed to provide such
notice).  The Claims Notice shall describe the Third Party Claim in reasonable
detail (including the identity of the third party), and shall indicate, to the
extent known, the amount (estimated, if necessary) of the Loss, and method of
computation thereof, and the provisions of this Agreement in respect of which
such right of indemnification is sought or arises.  The Indemnified Party shall
deliver to the Indemnifying Party copies of all notices and documents (including
court papers) received by the Indemnified Party relating to such Third Party
Claim.

 

(c)           The Indemnifying Party shall be entitled to settle or assume and
control the defense of any Third Party Claim at its own expense and by its own
counsel.  If the Indemnifying Party elects to settle or defend such Third Party
Claim, it shall, within forty-five (45) calendar days following its receipt of
the Claims Notice notify the Indemnified Party of its intent to do so, and the
Indemnified Party shall cooperate, at the expense of the Indemnifying Party, in
the settlement of, or defense against, such Third Party Claim, including, if
appropriate and related to the Third Party Claim in question, in making any
reasonable counterclaim against such third party, or any cross complaint against
any Person (other than the Indemnified Party or its Affiliates).  Should the
Indemnifying Party so elect to assume the defense of a Third-Party Claim, the
Indemnifying Party shall not be liable to the Indemnified Party for legal
expenses subsequently incurred by the Indemnified Party in connection with the
defense thereto.  The Indemnified Party shall have the right to employ separate
counsel in defense of such Third Party Claim and participate in such defense
thereof, but the fees and expenses of such counsel shall be at the expense of
the Indemnified Party.  If the Indemnifying Party elects not to settle or defend
the Third Party Claim, fails to notify the Indemnified Party of its election as
herein provided or contests its obligation to provide indemnification under this
Agreement, the Indemnified Party may pay, settle or defend such Third Party
Claim.  Notwithstanding the foregoing, neither the Indemnifying Party nor the
Indemnified Party may settle any Third Party Claim without the consent of the
other party; provided, that such consent to settlement shall not be unreasonably
withheld, conditioned or delayed; further provided, the Indemnifying Party may,
without the Indemnified Party’s prior written consent, settle any Third Party
Claim or consent to entry of any judgment with respect to any Third Party Claim
which requires solely money damages paid by the Indemnifying Party (without any
right of reimbursement or other recourse to the Indemnified Party), and which
includes as an unconditional term thereof the release by the claimant or the
plaintiff of the Indemnified Party from all liability in respect of such Third
Party Claim.  If the Indemnifying Party chooses to defend any Third Party Claim,
the Indemnified Party shall make available to the Indemnifying Party any books,
records or other documents within its control that are necessary, appropriate or
useful for such defense.

 

7.5          Limitations on Indemnification Obligations.

 

(a)           Required payments by an Indemnifying Party pursuant to this
ARTICLE VII shall be limited to the amount of any Loss remaining after deducting
therefrom (i) any insurance or reinsurance proceeds actually received by the
Indemnified Party on account of the Loss (other than with respect to any
insurance or reinsurance coverage provided by an Affiliate of the Indemnified
Party), (ii) any Tax benefit actually realized by the Indemnified Party in

 

22

--------------------------------------------------------------------------------


 

respect of such Loss, and (iii) any indemnity, contribution, or other similar
payment actually received by any Indemnified Party from any third party, in each
case with respect to such Loss.  The Indemnified Party shall use commercially
reasonable efforts to collect all such proceeds, indemnity, contribution or
other similar payments.

 

(b)           Except for the representations and warranties contained in
Sections 3.1, 3.2, 3.7, 3.8, 3.10, 4.1, 4.2, 4.8, 4.9, 4.10, 5.1, 5.2 and 5.8,
all representations and warranties made by CGLIC, Berkshire Life and NICO in
ARTICLES III, IV and V of this Agreement shall survive the date hereof for the
period of one (1) year after the date hereof, whereupon they shall expire, and
all claims for inaccuracy or breach of such representations and warranties will
be deemed waived unless notice of the inaccuracy or breach thereof shall have
been given to the breaching Party prior to the expiration of such one (1) year
period, in which event such representation or warranty shall survive to the
extent of the claim referred to in the notice until such claim has been
resolved.  The representations and warranties contained in Sections 3.1, 3.2,
3.7, 3.10, 4.1, 4.2, 4.8, 4.9, 4.10, 5.1, 5.2 and 5.8 shall continue in
perpetuity or for such maximum period allowed under Applicable Law.  The
representations and warranties contained in Section 3.8 shall survive through
the settlement of any ALC Model Adjustment Amount pursuant to Sections 3.3 and
3.4 of the Retrocession Agreement.  All covenants and agreements contained in
this Agreement made by the Parties that contemplate performance following the
date hereof shall survive the date hereof.

 

(c)           CGLIC shall have no obligation to indemnify the Berkshire
Indemnitees under Section 7.1(a) for breaches or inaccuracies of any
representation or warranty made by CGLIC under ARTICLE III (other than the
representations and warranties made by CGLIC under Section 3.8) until Losses
arising from such breaches or inaccuracies that would otherwise be indemnifiable
hereunder incurred by such Berkshire Indemnitees exceed ten million dollars
($10,000,000) in the aggregate (the “Indemnity Threshold”), and thereafter,
CGLIC shall be responsible only for the excess over the Indemnity Threshold;
provided, however, that in no event shall the aggregate of all indemnifiable
claims paid by CGLIC to the Berkshire Indemnitees under Section 7.1(a) exceed
fifty million dollars ($50,000,000) in the aggregate (the “Indemnity Cap”).  The
limitations on amounts set forth in this Section 7.5(c) shall not apply to limit
recovery by the Berkshire Indemnitees for indemnification with respect to
breaches or inaccuracies of Sections 3.7 and 3.8 or for indemnification under
Sections 7.1(b) or 7.1(c).

 

(d)           Berkshire Life shall have no obligation to indemnify the CGLIC
Indemnitees under Section 7.2(a) for breaches or inaccuracies of any
representation or warranty made by Berkshire Life under ARTICLE IV until Losses
arising from such breaches or inaccuracies that would otherwise be indemnifiable
hereunder incurred by such CGLIC Indemnitees exceed the Indemnity Threshold, and
thereafter, Berkshire Life shall be responsible only for the excess over the
Indemnity Threshold; provided, however, that in no event shall the aggregate of
all indemnifiable claims paid by Berkshire Life to CGLIC Indemnitees under
Section 7.2(a) exceed the Indemnity Cap.  The limitations on amounts set forth
in this Section 7.5(d) shall not apply to limit recovery by the CGLIC
Indemnitees for indemnification with respect to breaches or inaccuracies of
Section 4.8 or for indemnification under Sections 7.2(b) or 7.2(c).

 

23

--------------------------------------------------------------------------------


 

(e)           NICO shall have no obligation to indemnify the CGLIC Indemnitees
under Section 7.3(a) for breaches or inaccuracies of any representation or
warranty made by NICO under ARTICLE V until Losses arising from such breaches or
inaccuracies that would otherwise be indemnifiable hereunder incurred by such
CGLIC Indemnitees exceed the Indemnity Threshold, and thereafter, NICO shall be
responsible only for the excess over the Indemnity Threshold; provided, however,
that in no event shall the aggregate of all indemnifiable claims paid by NICO to
CGLIC Indemnitees under Section 7.3(a) exceed the Indemnity Cap.  The
limitations on amounts set forth in this Section 7.5(e) shall not apply to limit
recovery by the CGLIC Indemnitees for indemnification under Sections 7.3(b) or
7.3(c).

 

7.6          [Intentionally Omitted]

 

7.7          Exclusive Remedy.

 

(a)           Except as set forth in Section 8.11, this ARTICLE VII sets forth
the sole and exclusive remedy for any breach, inaccuracy, violation or
nonfulfillment of this Agreement (including any representation, warranty,
covenant, obligation, other agreement or condition contained in this Agreement),
regardless of whether a claim or counterclaim is based in tort, contract or any
other legal theory, or arises under Applicable Law or in equity.  In furtherance
of the foregoing, each Party hereby waives, from and after the date hereof, to
the fullest extent permitted under Applicable Law, any and all rights, claims,
counterclaims and causes of action (other than claims or counterclaims of, or
causes of action arising from, fraud) it may have against any other Party
arising under or based upon this Agreement, any Applicable Law, common law or
otherwise, except (i) pursuant to the indemnification provisions set forth in
this ARTICLE VII and (ii) the remedies of injunction and specific performance to
the extent available under Section 8.11 of this Agreement.

 

(b)           The Parties further acknowledge and agree that the provisions of
Sections 3.10, 4.9, 4.10 and 5.8 of this Agreement shall apply mutatis mutandis
to the interpretation, application and enforcement of the provisions of the
Ancillary Agreements, and the Parties understand and agree that none of CGLIC,
Berkshire Life or NICO would have entered into this Agreement or any Ancillary
Agreement without this material provision.

 

(c)           None of CGLIC, Berkshire Life or NICO may assert a claim or
counterclaim against any other Party or any of its Affiliates for any breach,
inaccuracy, violation or nonfulfillment of any Ancillary Agreement other than
solely pursuant to the express terms of such Ancillary Agreement, which for the
avoidance of doubt shall foreclose any claim or counterclaim based in tort,
contract or any other legal theory, or arises under Applicable Law or in equity,
that is not based solely on a breach, inaccuracy, violation or nonfulfillment of
the express terms of such Ancillary Agreement, except that the remedies of
injunction and specific performance to the extent available under such Ancillary
Agreement shall remain available to the Parties.  In furtherance of the
foregoing, each Party on behalf of itself and its Affiliates party to any
Ancillary Agreement, hereby waives, from and after the date hereof, to the
fullest extent permitted under Applicable Law, any and all rights, claims,
counterclaims and causes of action (other than claims or counterclaims of, or
causes of action arising from, fraud) it may have against any other Party or any
other Party’s Affiliates arising under or based upon any Ancillary

 

24

--------------------------------------------------------------------------------


 

Agreement, or any certificate pursuant thereto, any Applicable Law, common law
or otherwise, except pursuant to the express terms of such Ancillary Agreement.

 

(d)           Notwithstanding any other provisions in this Section 7.7, this
Section 7.7 shall not be construed to alter or impact any express contractual
right, remedy, covenant, obligation, agreement or condition contained in or
provided for under the Ancillary Agreements.

 

ARTICLE VIII

 

MISCELLANEOUS PROVISIONS

 

8.1          Notices.

 

Any notice, request, demand, waiver, consent, approval or other communication
required or permitted to be given by any Party hereunder shall be in writing and
shall be delivered personally, sent by facsimile transmission, sent by
registered or certified mail, postage prepaid, or sent by a standard overnight
courier of national reputation with written confirmation of delivery.  Any such
notice shall be deemed given when so delivered personally, or if sent by
facsimile transmission, on the date received (provided that any notice received
after 5:00 p.m. (addressee’s local time) shall be deemed given at 9:00 a.m.
(addressee’s local time) on the next Business Day), or if mailed, on the date
shown on the receipt therefor, or if sent by overnight courier, on the date
shown on the written confirmation of delivery.  Such notices shall be given to
the following address:

 

If to CGLIC:

 

 

 

Connecticut General Life Insurance Company

 

900 Cottage Grove Road

 

Bloomfield, CT 06002

 

Attention: Mark Parsons

 

Senior Vice President

Telephone: (860) 226-8350

 

Fax: (860) 226-4074

 

Email: Mark.Parsons@Cigna.com

 

 

 

with copies (which shall not constitute notice) to:

 

 

 

Connecticut General Life Insurance Company

 

900 Cottage Grove Road

 

Bloomfield, CT 06002

 

Attention: Mary Carey

 

Senior Counsel

Telephone: (860) 226-9824

 

Fax: (860) 226-8942

 

Email: Mary.Carey@Cigna.com

 

 

 

and

 

 

25

--------------------------------------------------------------------------------

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

Four Times Square

 

New York, NY 10036

 

Attention:   Robert J. Sullivan

 

J. Stephanie Nam

Telephone: (212) 735-3000

 

Fax: (917) 777-2930

 

Email:    Robert.Sullivan@skadden.com

 

Stephanie.Nam@skadden.com

 

 

If to Berkshire Life:

 

 

 

Berkshire Hathaway Reinsurance Group

 

100 First Stamford Place

 

Stamford, CT 06902

 

Attention: Stephen McArthur

 

Telephone: (416) 263-7576

 

Fax: (203) 363-5221

 

Email: StephenMcArthur@bhlifere.com

 

 

 

with copies (which shall not constitute notice) to:

 

 

 

Berkshire Hathaway Reinsurance Division

 

100 First Stamford Place

 

Stamford, CT 06902

 

Attention:   Brian Snover

 

Vice President and General Counsel

Telephone: (203) 363-5211

 

Fax: (203) 363-5221

 

Email: bsnover@berkre.com

 

 

 

and

 

 

 

Willkie Farr & Gallagher LLP

 

787 Seventh Avenue

 

New York, NY 10019

 

Attention: Donald B. Henderson, Jr.

 

Telephone:  (212) 728-8000

Fax: (212) 728-9262

 

Email: dhenderson@willkie.com

 

 

26

--------------------------------------------------------------------------------


 

If to NICO:

 

 

 

Berkshire Hathaway Reinsurance Group

 

100 First Stamford Place

 

Stamford, CT 06902

 

Attention: Brian Snover

 

Vice President and General Counsel

Telephone: (203) 363-5211

 

Fax: (203) 363-5221

 

Email: bsnover@berkre.com

 

 

 

with copies (which shall not constitute notice) to:

 

 

 

Berkshire Hathaway Reinsurance Division

 

100 First Stamford Place

 

Stamford, CT 06902

 

Attention: Brian Snover

 

Vice President and General Counsel

Telephone: (203) 363-5211

 

Fax: (203) 363-5221

 

Email: bsnover@berkre.com

 

 

 

and

 

 

 

Willkie Farr & Gallagher LLP

 

787 Seventh Avenue

 

New York, NY 10019

 

Attention: Donald B. Henderson, Jr.

 

Telephone: (212) 728-8000

 

Fax: (212) 728-9262

 

Email: dhenderson@willkie.com

 

 

Any Party may change its notice provisions on fifteen (15) calendar days’
advance notice in writing to each other Party.

 

8.2          Entire Agreement.

 

This Agreement (including the exhibits and schedules hereto), the Ancillary
Agreements and any other documents delivered pursuant hereto or thereto,
constitute the entire agreement among the Parties and their respective
Affiliates with respect to the subject matter hereof and supersede all prior
negotiations, discussions, writings, agreements and understandings, oral and
written, among the Parties with respect to the subject matter hereof and
thereof.

 

8.3          Waiver and Amendment.

 

This Agreement may be amended, superseded, canceled, renewed or extended, and
the terms hereof may be waived, only by an instrument in writing signed by the
Parties hereto, or, in the case of a waiver, by the Party waiving compliance. 
No delay on the part of any

 

27

--------------------------------------------------------------------------------


 

Party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.  The failure of any Party to insist on compliance with any
obligation contained in this Agreement or to exercise any right or remedy
hereunder shall not constitute a waiver of any right or remedy contained herein
nor stop any Party from thereafter demanding full and complete compliance nor
prevent any Party from exercising such right or remedy in the future.  No waiver
of any breach of this Agreement shall be held to constitute a waiver of any
other or subsequent breach.

 

8.4          Successors and Assigns.

 

The rights and obligations of the Parties under this Agreement shall not be
subject to assignment without the prior written consent of each other Party, and
any attempted assignment without the prior written consent of each other Party
shall be invalid ab initio.  The terms of this Agreement shall be binding upon,
inure to the benefit of and be enforceable by and against the successors and
permitted assigns of the Parties.

 

8.5          Headings.

 

The headings and table of contents of this Agreement are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

 

8.6          Construction; Interpretation.

 

CGLIC, Berkshire Life and NICO have participated jointly in the negotiation and
drafting of this Agreement.  In the event of an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement.  No prior draft of this Agreement nor any course
of performance or course of dealing shall be used in the interpretation or
construction of this Agreement.  When a reference is made to an Article,
Section, Schedule or Exhibit such reference shall be to an Article, Section,
Schedule or Exhibit of or to this Agreement unless otherwise indicated. 
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”  The word “Agreement,” means this Agreement as amended or
supplemented, together with all Exhibits and Schedules attached hereto or
incorporated by reference, and the words “hereof,” “herein,” “hereto,”
“hereunder” and other words of similar import shall refer to this Agreement in
its entirety and not to any particular Article, Section or provision of this
Agreement, provided, however, for the avoidance of doubt,  the word “Agreement”
shall not include the Ancillary Agreements unless, in each case, specifically
incorporated therein by reference.  The references to “$” shall be to United
States dollars.  Reference to any Applicable Law means such Applicable Law as
amended, modified, codified, replaced or reenacted, and all rules and
regulations promulgated thereunder.  References to a Person are also to its
successors (including by reason of merger, consolidation or otherwise) and
permitted assigns.

 

28

--------------------------------------------------------------------------------


 

8.7          Governing Law and Jurisdiction.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Connecticut without regard to such state’s principles of conflict
of laws that could compel the application of the laws of another jurisdiction. 
EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE DISTRICT COURT OF THE UNITED STATES OF AMERICA LOCATED IN
THE STATE OF CONNECTICUT, OVER ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT; PROVIDED, HOWEVER, THAT, IF SAID COURT DETERMINES
THAT IT DOES NOT HAVE SUBJECT MATTER JURISDICTION, THEN SAID ACTION, SUIT OR
PROCEEDING MAY BE BROUGHT IN THE COURTS OF THE STATE OF CONNECTICUT.  EACH PARTY
HERETO AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL ADDRESSED TO SUCH PARTY SHALL BE EFFECTIVE SERVICE OF PROCESS
FOR ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST SUCH PARTY IN ANY SUCH
COURT.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION
TO THE LAYING OF VENUE OF ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY
SUCH COURT AND ANY CLAIM THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH PARTY HERETO AGREES
THAT FINAL, NONAPPEALABLE JUDGMENT IN ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT SHALL BE CONCLUSIVE AND BINDING UPON SUCH PARTY AND
MAY BE ENFORCED IN ANY COURT HAVING JURISDICTION OVER SUCH PARTY OR ANY OF ITS
ASSETS.  EACH PARTY AGREES TO WAIVE ANY REQUIREMENT FOR THE POSTING OF A BOND OR
FOR THE POSTING OF ANY SECURITY IN CONNECTION WITH ANY SUCH ACTION, SUIT OR
PROCEEDING.

 

8.8          No Third Party Beneficiaries.

 

Nothing in this Agreement is intended or shall be construed to give any Person,
other than the Parties, any legal or equitable right, remedy or claim under or
in respect of this Agreement or any provision contained herein.

 

8.9          Counterparts.

 

This Agreement may be executed by the Parties in separate counterparts, each of
which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument binding upon
all of the Parties notwithstanding the fact that all Parties are not signatory
to the original or the same counterpart.  Each counterpart may consist of a
number of copies hereof each signed by less than all, but together signed by all
of the Parties.  Each counterpart may be delivered by facsimile transmission,
which transmission shall be deemed delivery of an originally executed document.

 

29

--------------------------------------------------------------------------------


 

8.10        Severability.

 

Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  If any provision of this Agreement is so broad as to be
unenforceable, that provision shall be interpreted to be only so broad as is
enforceable.  In the event of such invalidity or unenforceability of any term or
provision of this Agreement, the Parties shall use their commercially reasonable
efforts to reform such terms or provisions to carry out the commercial intent of
the Parties as reflected herein, while curing the circumstance giving rise to
the invalidity or unenforceability of such term or provision.

 

8.11        Specific Performance.

 

Each of the Parties acknowledges and agrees that each other Party would be
irreparably damaged in the event that any of the provisions of this Agreement
were not performed or complied with in accordance with their specific terms or
were otherwise breached, violated or unfulfilled.  Accordingly, each of the
Parties agrees that each other Party shall be entitled to an injunction or
injunctions to prevent noncompliance with, or breaches or violations of, the
provisions of this Agreement by each other Party and to enforce specifically
this Agreement and the terms and provisions hereof in any action instituted in
accordance with Section 8.7, in addition to any other remedy to which such Party
may be entitled, at law or in equity, without being required to post bond or
furnish other security.  In the event that any action is brought in equity to
enforce the provisions of this Agreement, no Party will allege, and each Party
hereby waives the defense or counterclaim, that there is an adequate remedy at
law.  The Parties further agree that (i) by seeking the remedies provided for in
this Section 8.11, a Party shall not in any respect waive its right to seek any
other form of relief that may be available to a Party under this Agreement and
(ii) nothing contained in this Section 8.11 shall require any Party to institute
any action for (or limit any Party’s right to institute any action for) specific
performance under this Section 8.11 before exercising any other remedies under
this Agreement that may be available then or thereafter.

 

8.12        Waiver of Jury Trial.

 

EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH OF THE
PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY

 

30

--------------------------------------------------------------------------------


 

THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.12.

 

8.13        Incontestability.

 

In consideration of the mutual covenants and agreements contained herein, each
Party does hereby agree that this Agreement, and each and every provision
hereof, is and shall be enforceable by and between them according to its terms,
and each Party does hereby agree that it shall not contest in any respect the
validity or enforceability hereof.

 

8.14        Set-Off.

 

Any debts or credits, matured or unmatured, liquidated or unliquidated,
regardless of when they arose or were incurred, in favor of or against either of
CGLIC or Berkshire Life with respect to this Agreement or any Ancillary
Agreement are deemed mutual debts or credits, as the case may be, and shall be
set off, and only the net balance shall be allowed or paid.

 

8.15        Currency.

 

All financial data required to be provided pursuant to the terms of this
Agreement shall be expressed in United States dollars.  All payments and all
settlements of account between the Parties shall be in United States currency
unless otherwise agreed by the Parties.

 

8.16        Waiver of Duty of Utmost Good Faith.

 

Other than in connection with claims or counterclaims of, or causes of action
arising from fraud, each Party absolutely and irrevocably waives resort to the
duty of “utmost good faith” or any similar principle of heightened disclosure or
fiduciary duties in connection with the negotiation and/or execution of this
Agreement and the Ancillary Agreements.  Notwithstanding anything in this
Agreement or the Ancillary Agreements to the contrary, each Party agrees that it
does not waive the duty of “utmost good faith” or any similar principle of
heightened disclosure or fiduciary duties relating to the conduct of the Parties
after the date hereof.

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereby execute this Agreement as of the day and
year first set forth above.

 

 

 

CONNECTICUT GENERAL LIFE

 

INSURANCE COMPANY

 

 

 

 

 

 

By:

/s/ Mark Parsons

 

 

Name:

Mark Parsons

 

 

Title:

Senior Vice President

 

[Signatures Continue onto Next Page]

 

Master Transaction Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

BERKSHIRE HATHAWAY LIFE

 

INSURANCE COMPANY OF NEBRASKA

 

 

 

 

 

By:

/s/ Michael Lawler

 

 

Name:

Michael Lawler

 

 

Title:

Vice President

 

 

 

 

 

NATIONAL INDEMNITY COMPANY

 

(solely for purposes of Sections 3.10, 6.1, 6.3, 6.4,

 

6.6 and 6.9 and Articles II, V, VII and VIII)

 

 

 

 

 

By:

/s/ Brian Snover

 

 

Name:

Brian Snover

 

 

Title:

Vice President

 

Master Transaction Agreement Signature Page

 

--------------------------------------------------------------------------------

 

EXECUTION COPY

 

ALC MODEL PURCHASE OPTION AGREEMENT

 

This ALC MODEL PURCHASE OPTION AGREEMENT (this “Agreement”), dated as of
February 4, 2013, is made and entered into by and between Connecticut General
Life Insurance Company, a Connecticut life insurance company (“CGLIC”), and
Berkshire Hathaway Life Insurance Company of Nebraska, a Nebraska life insurance
company (“Berkshire Life”).  CGLIC and Berkshire Life may be referred to herein
individually as a “Party” or together as the “Parties.”  Any capitalized term
used but not defined herein shall have the meaning set forth in the Master
Transaction Agreement, dated as of February 4, 2013, by and among the Parties
and National Indemnity Company, a Nebraska property and casualty insurance
company (solely for purposes of Sections 3.10, 6.1, 6.3, 6.4, 6.6 and 6.9 and
Articles II, V, VII and VIII thereof).

 

RECITALS

 

WHEREAS, CGLIC and/or its Affiliates owns Intellectual Property rights in the
ALC Model, which is used to generate cash flow projections for the Covered
Contracts;

 

WHEREAS, CGLIC and Berkshire Life have entered into that certain Retrocession
Agreement, dated as of February 4, 2013 (the “Retrocession Agreement”), whereby
CGLIC has ceded to Berkshire Life, and Berkshire Life has assumed, the Covered
Liabilities;

 

WHEREAS, pursuant to the Retrocession Agreement, CGLIC has agreed to grant
Berkshire Life an option to purchase sole ownership of its Intellectual Property
rights in the ALC Model pursuant to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions set forth below, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the Parties hereby agree as follows:

 

AGREEMENT

 

1.             DEFINITIONS.

 

1.1.         “ALC Model” means CGLIC’s proprietary, internally-developed,
information technology system to generate cash flow projections for the Covered
Contracts, as more particularly described in Exhibit A attached hereto.

 

1.2.         “Computer Programs” means (a) computer programs, including object
code, executables and source code, (b) descriptions, flow-charts and other work
product used to design, plan, organize and develop any of the foregoing,
(c) documentation, including user manuals and training materials, relating to
any of the foregoing, (d) any and all data and databases (including all
electronic compilations of data) relating to any of the foregoing and
(e) tangible embodiments of the foregoing.

 

1.3.         “Derivative Works” means Intellectual Property developed by or for
CGLIC which are a modification of, enhancement to, derived from or based upon
the Acquired Intellectual Property.

 

--------------------------------------------------------------------------------


 

1.4.         “Intellectual Property” means United States and foreign patents and
copyrights and general intangibles of like nature, whether registered or at
common law (including all registrations and applications for the foregoing and
all common law rights therein), databases and compilations, including any and
all data, collections of data and documentation related to any of the foregoing,
and rights in Computer Programs, trade secrets, confidential information,
technology, know-how, inventions, processes, formulae, algorithms, models and
methodologies, but excluding any trademarks, service marks, trade names or other
indicia of source or origin.

 

2.             OPTION TO PURCHASE JOINT OWNERSHIP; PURCHASE PRICE.

 

2.1.         CGLIC hereby grants to Berkshire Life an irrevocable (other than as
set forth in Section 2.5) option, which option may be exercised at any time in
Berkshire Life’s sole discretion starting on the third anniversary of the date
hereof to purchase from CGLIC all of its right, title and interest in and to any
Intellectual Property owned by CGLIC that is incorporated into the ALC Model
(such Intellectual Property, the “Acquired Intellectual Property”) by providing
written notice of such exercise to CGLIC (the “Purchase Notice”).

 

2.2.         The purchase price for the Acquired Intellectual Property (the
“Purchase Price”) shall be an amount agreed by the Parties promptly after
CGLIC’s receipt of the Purchase Notice (the “Notice Date”), provided that if the
Parties are unable to agree on such purchase price within fifteen (15) days of
the Notice Date, then the Parties shall submit the matter to an independent
nationally recognized accounting or consulting firm to determine the Purchase
Price based on the fair market value of such Acquired Intellectual Property if
sold in an arm’s length transaction, taking into consideration that the software
is being sold “as is” and the absence of representations, warranties and
indemnification rights with respect to ownership or performance. The Purchase
Price decision of such accounting or consulting firm shall be final and binding
on the Parties.  The parties shall share equally in any fees and expenses
charged by such accounting or consulting firm in determining the Purchase Price.

 

2.3.         Effective upon Berkshire Life’s payment of the Purchase Price as
agreed or determined pursuant to Section 2.2 (the “Purchase Date”):

 

(a) CGLIC hereby assigns, transfers and conveys to Berkshire Life all of its
right, title, and interest throughout the world in and to the Acquired
Intellectual Property, including, any and all causes of action and damages for
past infringement of the Acquired Intellectual Property.

 

(b)  CGLIC will, at the reasonable request and expense of Berkshire Life, do
(and cause its affiliates to do) all lawful and just acts that may be or become
reasonably necessary for evidencing, maintaining, recording and perfecting
Berkshire Life’s ownership of the Acquired Intellectual Property as provided
herein, including execution and acknowledgement of (and causing its affiliates
to execute and acknowledge) assignments and other instruments of transfer in a
form reasonably required by Berkshire Life for each type of Intellectual
Property and in each jurisdiction in which such Intellectual Property exists.

 

2

--------------------------------------------------------------------------------


 

2.4.         Effective as of the Purchase Date, Berkshire Life hereby grants to
CGLIC a perpetual, irrevocable, non-exclusive, royalty-free, sublicenseable,
transferable license to use, copy and create Derivative Works of the Acquired
Intellectual Property for its business purposes.  CGLIC shall own all right,
title and interest in and to any such Derivative Works created by or on behalf
of CGLIC.

 

2.5.         Notwithstanding anything to the contrary herein, immediately upon
the expiration or termination of the Retrocession Agreement, (a) the option
granted to Berkshire Life pursuant to Section 2.1 shall be immediately and
automatically revoked, (b) in the event Berkshire Life had purchased the
Acquired Intellectual Property, Berkshire Life shall (i) assign, transfer and
convey to CGLIC all of its right, title, and interest throughout the world in
and to the Acquired Intellectual Property, and (ii) at the reasonable request
and expense of CGLIC, do (and cause its affiliates to do) all lawful and just
acts that may be or become reasonably necessary for evidencing, maintaining,
recording and perfecting CGLIC’s ownership of the Acquired Intellectual Property
as provided herein, including execution and acknowledgement of (and causing its
affiliates to execute and acknowledge) assignments and other instruments of
transfer in a form reasonably required by CGLIC for each type of Intellectual
Property and in each jurisdiction in which such Intellectual Property exists,
and (c) Berkshire Life shall not have any rights hereunder with respect to the
Acquired Intellectual Property.

 

3.             DISCLAIMER

 

3.1.         THE ACQUIRED INTELLECTUAL PROPERTY IS PROVIDED “AS IS” WITH ANY AND
ALL BUGS, PROGRAMMING FAULTS AND OTHER DEFECTS OR ERRORS, WITHOUT LIABILITY,
REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING BUT NOT
LIMITED TO THE WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
TITLE AND NON-INFRINGEMENT OF THIRD PARTY RIGHTS.  IN NO EVENT SHALL CGLIC BE
LIABLE FOR ANY CLAIM, OR ANY DIRECT, SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING WITHOUT LIMITATION, LOSS
OF PROFITS, CONTRACTS, REVENUE, GOODWILL OR BUSINESS REPUTATION), WHETHER IN AN
ACTION OF CONTRACT, TORT (INCLUDING BUT NOT LIMITED TO NEGLIGENCE, GROSS
NEGLIGENCE, MISREPRESENTATION AND STRICT LIABILITY) OR OTHERWISE, ARISING OUT OF
OR IN CONNECTION WITH THE USE OF OR THE INABILITY TO USE THE ACQUIRED
INTELLECTUAL PROPERTY, AND IRRESPECTIVE OF WHETHER CGLIC HAS REASON TO KNOW OR
HAS BEEN ADVISED OF THE POSSIBILITY OF ANY SUCH DAMAGES.

 

3.2.         For the avoidance of doubt, following the Purchase Date CGLIC shall
have no obligation to maintain or support the ALC Model or Berkshire Life’s use
thereof.

 

4.             GENERAL

 

4.1.         Notices.  Any notice, request, demand, waiver, consent, approval or
other communication required or permitted to be given by any Party hereunder
shall be in writing and shall be delivered personally, sent by facsimile
transmission, sent by registered or certified

 

3

--------------------------------------------------------------------------------


 

mail, postage prepaid, or sent by a standard overnight courier of national
reputation with written confirmation of delivery.  Any such notice shall be
deemed given when so delivered personally, or if sent by facsimile transmission,
on the date received (provided that any notice received after 5:00 p.m.
(addressee’s local time) shall be deemed given at 9:00 a.m. (addressee’s local
time) on the next Business Day), or if mailed, on the date shown on the receipt
therefor, or if sent by overnight courier, on the date shown on the written
confirmation of delivery.  Such notices shall be given to the following address:

 

If to CGLIC:

 

Connecticut General Life Insurance Company

900 Cottage Grove Road

Bloomfield, CT 06002

Attention: Mark Parsons

Senior Vice President

Telephone: (860) 226-8350

Fax: (860) 226-4074

Email: Mark.Parsons@Cigna.com

 

with copies (which shall not constitute notice) to:

 

Connecticut General Life Insurance Company

900 Cottage Grove Road

Bloomfield, CT 06002

Attention: Mary Carey

Senior Counsel

Telephone: (860) 226-9824

Fax: (860) 226-8942

Email: Mary.Carey@Cigna.com

 

and

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attention: Robert J. Sullivan

J. Stephanie Nam

Telephone: (212) 735-3000

Fax: (917) 777-2930

Email: Robert.Sullivan@skadden.com

Stephanie.Nam@skadden.com

 

If to Berkshire Life:

 

Berkshire Hathaway Reinsurance Group

100 First Stamford Place

Stamford, CT 06902

Attention: Stephen McArthur

 

4

--------------------------------------------------------------------------------


 

Telephone: (416) 263-7576

Fax: (203) 363-5221

Email: StephenMcArthur@bhlifere.com

 

with copies (which shall not constitute notice) to:

 

Berkshire Hathaway Reinsurance Division

100 First Stamford Place

Stamford, CT 06902

Attention: Brian Snover

Vice President and General Counsel

Telephone: (203) 363-5211

Fax: (203) 363-5221

Email: bsnover@berkre.com

 

and

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention: Donald B. Henderson, Jr.

Telephone: (212) 728-8000

Fax: (212) 728-9262

Email: dhenderson@willkie.com

 

Any Party may change its notice provisions on fifteen (15) calendar days’
advance notice in writing to the other Party.

 

4.2.         Entire Agreement.  This Agreement, the Master Transaction
Agreement, the other Ancillary Agreements and any other documents delivered
pursuant hereto or thereto, constitute the entire agreement among the Parties
and their respective Affiliates with respect to the subject matter hereof and
supersede all prior negotiations, discussions, writings, agreements and
understandings, oral and written, among the Parties with respect to the subject
matter hereof and thereof.

 

4.3.         Waiver and Amendment.  This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by an
instrument in writing signed by the Parties hereto, or, in the case of a waiver,
by the Party waiving compliance.  No delay on the part of any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other such right, power or
privilege.  The failure of any Party to insist on compliance with any obligation
contained in this Agreement or to exercise any right or remedy hereunder shall
not constitute a waiver of any right or remedy contained herein nor stop any
Party from thereafter demanding full and complete compliance nor prevent any
Party from exercising such right or remedy in the future.  No waiver of any
breach of this Agreement shall be held to constitute a waiver of any other or
subsequent breach.

 

5

--------------------------------------------------------------------------------


 

4.4.         Successors and Assigns.  The rights and obligations of the Parties
under this Agreement shall not be subject to assignment without the prior
written consent of the other Party, and any attempted assignment without the
prior written consent of the other Party shall be invalid ab initio.  The terms
of this Agreement shall be binding upon, inure to the benefit of and be
enforceable by and against the successors and permitted assigns of the Parties.

 

4.5.         Headings.  The headings and table of contents of this Agreement are
for convenience of reference only and shall not define or limit any of the terms
or provisions hereof.

 

4.6.         Construction; Interpretation.  CGLIC and Berkshire Life have
participated jointly in the negotiation and drafting of this Agreement.  In the
event of an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring either Party
by virtue of the authorship of any of the provisions of this Agreement.  No
prior draft of this Agreement nor any course of performance or course of dealing
shall be used in the interpretation or construction of this Agreement.  When a
reference is made to an Article, Section, Schedule or Exhibit, such reference
shall be to an Article, Section, Schedule or Exhibit of or to this Agreement
unless otherwise indicated.  Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”  The word “Agreement,” means this Agreement as
amended or supplemented, together with all Exhibits and Schedules attached
hereto or incorporated by reference, and the words “hereof,” “herein,” “hereto,”
“hereunder” and other words of similar import shall refer to this Agreement in
its entirety and not to any particular Article, Section or provision of this
Agreement.  The references to “$” shall be to United States dollars.  Reference
to any Applicable Law means such Applicable Law as amended, modified, codified,
replaced or reenacted, and all rules and regulations promulgated thereunder. 
References to a Person are also to its successors (including by reason of
merger, consolidation or otherwise) and permitted assigns.

 

4.7.         Governing Law and Jurisdiction.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Connecticut without
regard to such state’s principles of conflict of laws that could compel the
application of the laws of another jurisdiction.  EACH PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE DISTRICT COURT
OF THE UNITED STATES OF AMERICA LOCATED IN THE STATE OF CONNECTICUT, OVER ANY
ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT;
PROVIDED, HOWEVER, THAT, IF SAID COURT DETERMINES THAT IT DOES NOT HAVE SUBJECT
MATTER JURISDICTION, THEN SAID ACTION, SUIT OR PROCEEDING MAY BE BROUGHT IN THE
COURTS OF THE STATE OF CONNECTICUT.  EACH PARTY HERETO AGREES THAT SERVICE OF
ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL ADDRESSED TO
SUCH PARTY SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR
PROCEEDING BROUGHT AGAINST SUCH PARTY IN ANY SUCH COURT.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS

 

6

--------------------------------------------------------------------------------


 

BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH PARTY HERETO AGREES THAT FINAL,
NONAPPEALABLE JUDGMENT IN ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY
SUCH COURT SHALL BE CONCLUSIVE AND BINDING UPON SUCH PARTY AND MAY BE ENFORCED
IN ANY COURT HAVING JURISDICTION OVER SUCH PARTY OR ANY OF ITS ASSETS.  EACH
PARTY AGREES TO WAIVE ANY REQUIREMENT FOR THE POSTING OF A BOND OR FOR THE
POSTING OF ANY SECURITY IN CONNECTION WITH ANY SUCH ACTION, SUIT OR PROCEEDING.

 

4.8.         No Third Party Beneficiaries.  Nothing in this Agreement is
intended or shall be construed to give any Person, other than the Parties, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision contained herein.

 

4.9.         Counterparts.  This Agreement may be executed by the Parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument binding upon all of the Parties notwithstanding the fact that all
Parties are not signatory to the original or the same counterpart.  Each
counterpart may consist of a number of copies hereof each signed by less than
all, but together signed by all of the Parties.  Each counterpart may be
delivered by facsimile transmission, which transmission shall be deemed delivery
of an originally executed document.

 

4.10.       Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction, so long as the economic
or legal substance of the transactions contemplated hereby is not affected in
any manner materially adverse to any Party.  If any provision of this Agreement
is so broad as to be unenforceable, that provision shall be interpreted to be
only so broad as is enforceable.  In the event of such invalidity or
unenforceability of any term or provision of this Agreement, the Parties shall
use their commercially reasonable efforts to reform such terms or provisions to
carry out the commercial intent of the Parties as reflected herein, while curing
the circumstance giving rise to the invalidity or unenforceability of such term
or provision.

 

4.11.       Specific Performance.  Each of the Parties acknowledges and agrees
that the other Party would be irreparably damaged in the event that any of the
provisions of this Agreement were not performed or complied with in accordance
with their specific terms or were otherwise breached, violated or unfulfilled. 
Accordingly, each of the Parties agrees that the other Party shall be entitled
to an injunction or injunctions to prevent noncompliance with, or breaches or
violations of, the provisions of this Agreement by the other Party and to
enforce specifically this Agreement and the terms and provisions hereof in any
action instituted in accordance with Section 4.7, in addition to any other
remedy to which such Party may be entitled, at law or in equity, without being
required to post bond or furnish other security.  In the event that any action
is brought in equity to enforce the provisions of this Agreement, no Party will
allege, and each Party hereby waives the defense or counterclaim, that there is
an adequate remedy at law.  The Parties further agree that (a) by seeking the
remedies provided for in this Section

 

7

--------------------------------------------------------------------------------


 

4.11, a Party shall not in any respect waive its right to seek any other form of
relief that may be available to a Party under this Agreement, and (b) nothing
contained in this Section 4.11 shall require any Party to institute any action
for (or limit any Party’s right to institute any action for) specific
performance under this Section 4.11 before exercising any other remedies under
this Agreement that may be available then or thereafter.

 

4.12.       Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 4.12.

 

4.13.       Incontestability.  In consideration of the mutual covenants and
agreements contained herein, each Party does hereby agree that this Agreement,
and each and every provision hereof, is and shall be enforceable by and between
them according to its terms, and each Party does hereby agree that it shall not
contest in any respect the validity or enforceability hereof.

 

4.14.       Currency.  All financial data required to be provided pursuant to
the terms of this Agreement shall be expressed in United States dollars.  All
payments and all settlements of account between the Parties shall be in United
States currency unless otherwise agreed by the Parties.

 

[Remainder of Page Intentionally Left Blank — Signature Page Follows]

 

8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereby execute this Agreement as of the day and
year first set forth above.

 

 

CONNECTICUT GENERAL LIFE INSURANCE COMPANY

 

 

 

By:

 

 

 

Name:

Mark Parsons

 

 

Title:

Senior Vice President

 

 

 

 

 

 

[Signatures Continue onto Next Page]

 

ALC Model Purchase Option Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

BERKSHIRE HATHAWAY LIFE INSURANCE COMPANY OF NEBRASKA

 

 

 

 

 

By:

 

 

 

Name:

Michael Lawler

 

 

Title:

Vice President

 

ALC Model Purchase Option Agreement Signature Page

 

--------------------------------------------------------------------------------

 

EXECUTION COPY

 

 

TRUST AGREEMENT

 

by and among

 

CONNECTICUT GENERAL LIFE INSURANCE COMPANY,

 

(hereinafter referred to as the “Beneficiary”),

 

BERKSHIRE HATHAWAY LIFE INSURANCE COMPANY OF NEBRASKA
(hereinafter referred to as “BHLN”),

 

NATIONAL INDEMNITY COMPANY
(hereinafter referred to as “NICO”, and along with BHLN, individually and
collectively, the “Grantor”)

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
(hereinafter referred to as the “Trustee”)

 

Dated as of February 27, 2013

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

 

DEFINED TERMS

 

 

 

 

Section 1.1

 

Definitions

1

Section 1.2

 

Interpretation

4

 

 

 

 

ARTICLE II

 

MODIFICATION UPON A REINSURANCE CREDIT EVENT

 

 

 

 

Section 2.1

 

Reinsurance Credit Event

5

 

 

 

 

ARTICLE III

 

CREATION OF TRUST ACCOUNT

 

 

 

 

Section 3.1

 

Deposition of Assets into the Trust Account

5

Section 3.2

 

Acceptance of Assets by the Trustee

6

Section 3.3

 

Purpose of the Trust

6

Section 3.4

 

Grantor Trust for United States Federal Income Tax Purposes

6

Section 3.5

 

Designation of Agents

6

Section 3.6

 

Title to Assets

7

 

 

 

 

ARTICLE IV

 

 

MAINTENANCE OF THE TRUST

 

 

Section 4.1

 

Substitution of Trust Account Assets

7

Section 4.2

 

Valuation of Assets

7

Section 4.3

 

Quarterly Certification

8

 

 

 

 

ARTICLE V

 

RELEASE OF TRUST ACCOUNT ASSETS

 

 

 

 

Section 5.1

 

Release of Trust Account Assets to the Beneficiary

8

Section 5.2

 

Release of Trust Account Assets to the Grantor

9

 

 

 

 

ARTICLE VI

 

DUTIES OF THE TRUSTEE

 

 

 

 

Section 6.1

 

Collection of Interest and Dividends; Voting Rights

10

 

i

--------------------------------------------------------------------------------


 

Section 6.2

 

Obligations of the Trustee

10

Section 6.3

 

Responsibilities of the Trustee

11

Section 6.4

 

Books and Records

11

Section 6.5

 

Activity Reports

11

Section 6.6

 

Resignation or Removal of the Trustee; Appointment of Successor Trustee

12

Section 6.7

 

Release of Information

12

Section 6.8

 

Indemnification of the Trustee

13

Section 6.9

 

Charges of the Trustee

13

Section 6.10

 

Limitations of the Trustee

13

Section 6.11

 

Additional Rights of the Trustee

13

 

 

 

 

ARTICLE VII

 

TERMINATION

 

 

 

 

Section 7.1

 

Termination

14

Section 7.2

 

Disposition of Assets Upon Termination

15

 

 

 

 

ARTICLE VIII

 

GENERAL PROVISIONS

 

 

 

 

Section 8.1

 

Notices

15

Section 8.2

 

Entire Agreement

17

Section 8.3

 

Waiver and Amendment

17

Section 8.4

 

Successors and Assigns

17

Section 8.5

 

Headings

17

Section 8.6

 

Governing Law and Jurisdiction

17

Section 8.7

 

No Third Party Beneficiaries

18

Section 8.8

 

Counterparts

18

Section 8.9

 

Severability

18

Section 8.10

 

Specific Performance

18

Section 8.11

 

Waiver of Jury Trial

19

Section 8.12

 

Incontestability

19

Section 8.13

 

Set-Off

19

Section 8.14

 

Currency

19

 

Appendix A

 

Trust Provisions Following a Reinsurance Credit Event

Appendix B

 

Beneficiary Withdrawal Notice

Appendix C

 

Grantor Withdrawal Notice

 

ii

--------------------------------------------------------------------------------


 

TRUST AGREEMENT

 

THIS TRUST AGREEMENT (this “Trust Agreement”) is made and entered into as of
February 27, 2013 by and among Connecticut General Life Insurance Company, a
Connecticut life insurance company (the “Beneficiary”), Berkshire Hathaway Life
Insurance Company of Nebraska, a Nebraska life insurance company (“BHLN”) and
National Indemnity Company, a Nebraska property and casualty company (“NICO” and
along with BHLN, individually and collectively, the “Grantor”) and Wells Fargo
Bank National Association, a banking association organized under the laws of the
United States, as trustee (hereinafter referred to as the “Trustee”).

 

WHEREAS, in accordance with that certain Master Transaction Agreement, dated
February 4, 2013, by and among the Beneficiary, BHLN and NICO (solely for
purposes of Sections 3.10, 6.1, 6.3, 6.4, 6.6 and 6.9 and Articles II, V, VII
and VIII thereof), the Beneficiary and BHLN have entered into that certain
Retrocession Agreement dated February 4, 2013 (the “Retrocession Agreement”),
whereby, subject to the terms and conditions thereof, they have agreed that the
Beneficiary will cede to BHLN, and BHLN will reinsure, the Covered Liabilities;

 

WHEREAS, NICO, BHLN and the Beneficiary have entered into that certain Surety
Policy dated February 4, 2013 (the “Surety Policy”) whereby NICO assumes certain
direct obligations to the Beneficiary and guarantees to the Beneficiary the
performance of certain obligations of BHLN under the Retrocession Agreement.

 

WHEREAS, the Retrocession Agreement contemplates that the Grantor and the
Beneficiary enter into this Trust Agreement whereby the Grantor creates a trust
to hold Assets as security for the satisfaction of the certain obligations of
the Grantor to the Beneficiary under the Retrocession Agreement and the Surety
Policy;

 

WHEREAS, the parties intend that, in the event of a Reinsurance Credit Event,
certain provisions of this Trust Agreement shall cease to be effective, and
other provisions shall be effective thereafter, as described in Article II.

 

NOW THEREFORE, the Grantor, the Beneficiary and the Trustee, in consideration of
the mutual covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
upon the terms and conditions hereinafter set forth, agree as follows:

 

ARTICLE I

 

DEFINED TERMS

 

Section 1.1            Definitions.  The following terms, when used in this
Trust Agreement, shall have the meanings set forth in this Section 1.1.  The
terms defined below shall be deemed to refer to the singular or plural, as the
context requires.

 

(a)        “Accounting Date” shall mean the date after the end of every calendar
quarter or year, as applicable, on which the Beneficiary will deliver to the
Grantor its calculation of the Statutory Reserves for the calendar quarter or
year just ended, together with a

 

1

--------------------------------------------------------------------------------


 

copy of its statutory financial statement that was filed with its domiciliary
state for the same period.

 

(b)        “Aggregate Limit” shall have the meaning ascribed to such term in the
Retrocession Agreement.

 

(c)        “ALC Model Adjustment Amount” shall have the meaning ascribed to such
term in the Retrocession Agreement.

 

(d)        “Assets” shall mean the assets held in the Trust Account, including,
as applicable, Eligible Assets and RCE Eligible Assets.

 

(e)        “Beneficiary” shall have the meaning ascribed to such term in the
Preamble.

 

(f)        “Beneficiary Withdrawal Notice” shall have the meaning ascribed to
such term in Section 5.1(c).

 

(g)        “BHLN” shall have the meaning ascribed to such term in the Preamble.

 

(h)        “Business Day” shall mean any day other than a Saturday, Sunday or a
day on which commercial banks in Connecticut, Nebraska or New York are required
or authorized by law to be closed.

 

(i)         “Claims Paying Account” shall have the meaning ascribed to such term
in the Retrocession Agreement.

 

(j)         “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

 

(k)        “Covered Contracts” shall mean the reinsurance contracts listed on
Schedule 1.1(a).

 

(l)         “Covered Liabilities” shall have the meaning ascribed to such term
in the Retrocession Agreement.

 

(m)      “Eligible Assets” shall mean cash, investment grade bonds and equity
securities traded on a national securities exchange or NASDAQ; provided that,
with respect to equity securities, each equity security shall be issued by a
company having a market capitalization of no less than $10 billion; provided,
further, that if the Trust Account contains equity securities, the Trust Account
shall contain equity securities issued by no fewer than five companies. 
Eligible Assets shall not include any securities issued by the Grantor or a
subsidiary of Berkshire Hathaway, Inc.

 

(n)        “Fair Market Value” means (i) as to cash, the amount thereof, and
(ii) as to an Asset other than cash, the amount at which such Asset could be
bought or sold in a current transaction between willing parties other than in a
forced or liquidation sale.

 

2

--------------------------------------------------------------------------------


 

(o)        “Funds Withheld Amount” shall have the meaning ascribed to such term
in the Retrocession Agreement.

 

(p)        “Governmental Authority” shall mean any government, political
subdivision, court, arbitrator, arbitration panel, mediator, mediation panel,
board, commission, regulatory or administrative agency or other instrumentality
thereof, whether federal, state, provincial, local or foreign and including any
regulatory authority which may be partly or wholly autonomous, other than any
Tax Authority.

 

(q)        “Grantor” shall have the meaning ascribed to such term in the
Preamble.

 

(r)         “Grantor Designee” shall have the meaning ascribed to such term in
Section 5.2(c).

 

(s)        “Grantor Withdrawal Notice” shall have the meaning ascribed to such
term in Section 5.2(c).

 

(t)         “Insurance Commissioner” shall mean the Governmental Authority
responsible for the regulation of insurance companies in the jurisdiction in
which the Beneficiary is domiciled.

 

(u)        “NICO” shall have the meaning ascribed to such term in the Preamble.

 

(v)        “Quarterly Certification” shall have the meaning ascribed to such
term in Section 4.3.

 

(w)       “RCE Eligible Assets” shall mean cash and securities of the type
conforming to the qualitative and quantitative requirements for investments
permitted under the laws and regulations of the Beneficiary’s domiciliary state
for trusts providing statutory financial statement credit for reinsurance ceded
by domestic life insurance companies.

 

(x)        “RCE Funding Amount” shall have the meaning ascribed to such term in
the Retrocession Agreement.

 

(y)        “Reinsurance Credit Event” shall have the meaning set forth in the
Retrocession Agreement

 

(z)        “Reinsurance Credit Event Certification” shall have the meaning
ascribed to such term in Section 2.1(a).

 

(aa)     “Replacement Assets” shall have the meaning ascribed to such term in
Section 4.1(a).

 

(bb)     “Required Balance” shall mean, at any time of determination, an amount
equal to 120% the Statutory Reserves.

 

3

--------------------------------------------------------------------------------


 

(cc)      “Retrocession Agreement” shall have the meaning ascribed to such term
in the Recitals.

 

(dd)     “Statutory Reserves” shall have the meaning ascribed to such term in
the Retrocession Agreement.

 

(ee)      “Surety Policy” shall have the meaning ascribed to such term in the
Recitals.

 

(ff)       “Third Party Actuary” shall mean an independent actuarial firm which
is mutually acceptable to the Grantor and the Beneficiary, or, if the Grantor
and the Beneficiary cannot agree on such an actuarial firm, an independent
actuarial firm selected by the parties’ respective independent auditors.

 

(gg)      “Trust” shall mean the trust formed hereunder, including such trust
following a Reinsurance Credit Event.

 

(hh)     “Trust Account” shall have the meaning ascribed to such term in
Section 3.1(a).

 

(ii)        “Trust Agreement” shall have the meaning ascribed to such term in
the Preamble.

 

(jj)       “Trustee” shall have the meaning ascribed to such term in the
Preamble.

 

(kk)     “Trust Funding Date” shall have the meaning ascribed to such term in
the Retrocession Agreement.

 

(ll)        “Ultimate Net Loss” shall have the meaning ascribed to such term in
the Retrocession Agreement.

 

Section 1.2            Interpretation.  When a reference is made in this Trust
Agreement to a Section or Article, such reference shall be to a section or
article of this Trust Agreement unless otherwise clearly indicated to the
contrary.  The Article and Section headings contained in this Trust Agreement
are solely for the purpose of reference, are not part of the agreement of the
parties and shall not affect in any way the meaning or interpretation of this
Trust Agreement.  Whenever the words “include,” “includes” or “including” are
used in this Trust Agreement, they shall be deemed to be followed by the words
“without limitation.”  The words “hereof,” “herein” and “herewith” and words of
similar import shall, unless otherwise stated, be construed to refer to this
Trust Agreement as a whole and not to any particular provision of this Trust
Agreement.  The meaning assigned to each term used in this Trust Agreement shall
be equally applicable to both the singular and the plural forms of such term and
to both the masculine as well as the feminine and neuter genders of such term. 
Any agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes.  Where
a word or phrase is defined

 

4

--------------------------------------------------------------------------------


 

herein, each of its other grammatical forms shall have a corresponding meaning. 
References to a person are also to its successors and permitted assigns.

 

ARTICLE II

 

MODIFICATION UPON A REINSURANCE CREDIT EVENT

 

Section 2.1            Reinsurance Credit Event.

 

(a)        Notwithstanding anything in this Trust Agreement to the contrary, in
the event the Beneficiary provides a written notice to the Trustee (and
contemporaneous notice to the Grantor) certifying that a Reinsurance Credit
Event has occurred (such notice, the “Reinsurance Credit Event Certification”),
upon receipt of such certification by the Trustee, the provisions set forth in
Sections 3.1, 3.3, 4.1(a), 4.3, 5.1, 5.2, 6.3 6.4, 6.7, 6.10 and 8.2 hereof
shall automatically be replaced by the provisions set forth in Appendix A hereof
for the equivalent Sections and thereafter not be effective, and the provisions
set forth in Appendix A, including Section 5.3, shall automatically become
effective without further action by any party.  In addition, any other
provisions required under Applicable Law and regulations governing trusts
established to provide Reserve Credit to the extent applicable to the
Beneficiary shall be incorporated herein by the parties hereto.  Notwithstanding
the foregoing, the Trust created hereunder shall continue in existence.

 

(b)        Following a Reinsurance Credit Event, at the request of the
Beneficiary, the Grantor shall be required to replace the Assets held in the
Trust Account which are not RCE Eligible Assets for Assets which are RCE
Eligible Assets within five (5) Business Days following the receipt by the
Grantor of such request.  Within five (5) Business Days following the receipt by
the Grantor of the Reinsurance Credit Event Certification, the Grantor shall
deposit into the Trust Account sufficient additional Assets so that the
aggregate Fair Market Value of the RCE Eligible Assets in the Trust Account
equals the RCE Funding Amount.

 

(c)        The provisions set forth in Appendix A shall remain effective only
for the time, and only to the extent, required to address the event, change or
condition giving rise to the Reinsurance Credit Event.  Promptly following the
elimination, termination or suspension of the events, changes or conditions
giving rise to a Reinsurance Credit Event, the Beneficiary shall provide its
approval for the replacement of the provisions set forth in Appendix A with the
provisions set forth in Sections 3.1, 3.3, 4.1(a), 4.3, 5.1, 5.2, 6.3 6.4, 6.7,
6.10 and 8.2 hereof as in effect prior to the Reinsurance Credit Event.

 

ARTICLE III

 

CREATION OF TRUST ACCOUNT

 

Section 3.1            Deposition of Assets into the Trust Account.

 

(a)        The Grantor hereby establishes with the Trustee, in the name of the
Trustee, to be held for the sole benefit of the Beneficiary pursuant to the
provisions of this Trust Agreement, a segregated trust account maintained by the
Trustee with account number [·] (which shall be herein referred to as the “Trust
Account”).

 

5

--------------------------------------------------------------------------------


 

(b)        On the Trust Funding Date, either the Beneficiary, or the Beneficiary
and the Grantor, as applicable, shall transfer for deposit into the Trust
Account Eligible Assets with an aggregate Fair Market Value equal to the
outstanding balance of the Funds Withheld Amount in accordance with
Section 10.1(b) of the Retrocession Agreement. Thereafter, if applicable, the
Beneficiary shall transfer to the Trust Account, on behalf of the Grantor, cash
in the aggregate amount of 67% of the ALC Model Adjustment Amount, plus interest
on such amount, in accordance with Section 10.1(c) of the Retrocession
Agreement.

 

Section 3.2            Acceptance of Assets by the Trustee.

 

(a)        The Trustee shall not accept any Assets (other than cash) for deposit
into the Trust Account unless the Trustee determines that it is or will be the
registered owner of and holder of legal title to the Assets or that such Assets
are in such form that the Trustee may, if applicable to such asset class,
negotiate any such Assets, without consent or signature from the Grantor or any
other person or entity.  Any Assets received by the Trustee which, if applicable
to such asset class, are not in such proper negotiable form or for which title
has not been transferred to the Trustee, shall not be accepted by the Trustee
and shall be returned to the Grantor as unacceptable.

 

(b)        The Trustee and its lawfully appointed successors is and are
authorized and shall have the power to receive such Assets as the Grantor (or
the Beneficiary on behalf of the Grantor) from time to time may transfer or
remit to the Trust Account and to hold and dispose of the same for the uses and
purposes and in the manner and according to the provisions herein set forth. 
All such Assets at all times shall be maintained as a trust account, separate
and distinct from all other assets on the books and records of the Trustee, and
shall be continuously kept in a safe place within the United States.

 

Section 3.3            Purpose of the Trust.

 

(a)        The Assets in the Trust Account shall be held by the Trustee for the
purpose of securing the obligations of BHLN under the Retrocession Agreement and
the obligations of NICO under the Surety Policy.

 

(b)        The Grantor grants to the Trustee all trust powers necessary and
reasonable in the performance of its duties hereunder except as otherwise
expressly provided herein.

 

Section 3.4            Grantor Trust for United States Federal Income Tax
Purposes.  The Trust Account shall be treated as a grantor trust (pursuant to
sections 671 through 677 of the Code) for United States federal income tax
purposes.  The Grantor shall constitute the grantor (within the meaning of
sections 671 and 677 of the Code) and, thus, any and all income derived from the
Assets held in the Trust shall constitute income or gain of the Grantor as the
owner of such Assets.

 

Section 3.5            Designation of Agents.  Except as otherwise expressly
provided in this Trust Agreement, any statement, certificate, notice, request,
consent, approval, or other instrument to be delivered or furnished by the
Grantor or the Beneficiary shall be sufficiently executed if executed in the
name of the Grantor or the Beneficiary by such officer or officers of

 

6

--------------------------------------------------------------------------------


 

the Grantor or the Beneficiary or by such other agent or agents of the Grantor
or the Beneficiary as may be designated in a resolution of the Board of
Directors of the Grantor or the Beneficiary or Committee thereof or a letter of
advice issued by the President, Secretary or Treasurer of the Grantor or the
Beneficiary, as applicable.  Written notice of such designation by the Grantor
or the Beneficiary shall be filed with the Trustee.  The Trustee shall be
protected in acting upon any written statement or other instrument made by such
officers or agents of the Grantor or the Beneficiary with respect to the
authority conferred on it.

 

Section 3.6            Title to Assets.  Title to any Assets transferred by the
Grantor to the Trustee for deposit to the Trust Account will be recorded in the
name of the Trustee.  The out-of-pocket costs of transfers of title between the
Grantor and the Trustee shall be shared equally by the Grantor and the
Beneficiary, and the Grantor shall use reasonable efforts to limit such costs. 
The Beneficiary shall not have legal title to any part of the Assets, but shall
have an undivided beneficial interest in all Assets.

 

ARTICLE IV

 

MAINTENANCE OF THE TRUST

 

Section 4.1            Substitution of Trust Account Assets.

 

(a)        The Grantor may, from time to time, substitute or exchange Assets
contained in the Trust Account, provided, however, (i) the Assets so substituted
or exchanged (the “Replacement Assets”) must be Eligible Assets,  (ii) the
Replacement Assets must be deposited in the Trust Account on the day of the
substitution or exchange and (iii) the aggregate Fair Market Value of the
Replacement Assets must be at least equal to the aggregate Fair Market Value of
the Assets being removed from the Trust Account.  Upon any substitution or
exchange as provided for herein, the Grantor shall certify to the Trustee and
the Beneficiary that such substitution or exchange meets the requirements of
this Section 4.1.  The Trustee shall act on the instruction and certification of
the Grantor and shall give the Beneficiary written notice of any substitution
made pursuant hereto.

 

(b)        The Grantor shall, at the direction of the Beneficiary, prior to
depositing any Assets into the Trust Account, and from time to time as required,
execute all assignments and endorsements in blank, or transfer legal title to
the Trustee of all shares, obligations or any other Assets requiring assignment
in order that the Trustee, upon direction of the Beneficiary, may whenever
necessary negotiate any such Assets without consent or signature from the
Grantor or any other entity.

 

Section 4.2            Valuation of Assets.  The Trustee shall determine the
Fair Market Value of any Assets in the Trust Account.  In making this
determination, the Trustee shall use prices published by a nationally recognized
pricing service for Assets for which such prices are available, and for Assets
for which such prices are not available, the Trustee shall use methodologies
consistent with those which it uses for determining the Fair Market Value of its
own assets in the ordinary course of business.

 

7

--------------------------------------------------------------------------------

 

Section 4.3            Quarterly Certification.  On each Accounting Date, the
Beneficiary shall provide the Grantor (with a copy to the Trustee) a written
certification (the “Quarterly Certification”) stating the Required Balance as of
the calendar quarter end.  As soon as is practicable, but in no event more than
five (5) calendar days following its receipt of the Quarterly Certification, the
Grantor shall either (i) countersign such certification and return it to the
Beneficiary or (ii) notify the Beneficiary that it objects to the Beneficiary’s
calculation of the Required Balance.  If the parties are unable to resolve such
dispute within ten (10) Business Days of the Grantor’s transmittal to the
Beneficiary of its notice of objection, such dispute shall be resolved by a
Third Party Actuary and the parties shall be bound by the Third Party Actuary’s
determination of the Required Balance.  The Beneficiary shall permit the Grantor
to audit its records in accordance with Section 6.1 of the Retrocession
Agreement in order to determine the Beneficiary’s compliance with this
Section 4.3.

 

ARTICLE V

 

RELEASE OF TRUST ACCOUNT ASSETS

 

Section 5.1                                    Release of Trust Account Assets
to the Beneficiary.

 

(a)        Assets may be withdrawn by the Beneficiary, and utilized and applied
by the Beneficiary, or any successor by operation of law of the Beneficiary,
including any liquidator or rehabilitator, receiver or conservator of the
Beneficiary, without diminution because of insolvency on the part of the
Beneficiary or the Grantor, to pay or reimburse the Beneficiary for any
undisputed amounts due and payable to the Beneficiary under the terms and
conditions of the Retrocession Agreement, and unpaid by both BHLN pursuant to
the Retrocession Agreement and NICO following a claim under the Surety Policy.

 

(b)        Notwithstanding the foregoing, the Beneficiary shall withdraw Assets
under Section 5.1(a) only if there are no remaining funds in the Claims Paying
Account.

 

(c)        (i) In order to withdraw assets from the Trust Account, the
Beneficiary shall present a written notice to the Trustee and the Grantor in the
form as attached hereto as Appendix B (a “Beneficiary Withdrawal Notice”) which
shall include a certification by the Beneficiary to the Trustee and the Grantor
that the requirements of Section 5.1 are satisfied, signed by a duly authorized
officer of the Beneficiary.  The Beneficiary Withdrawal Notice shall specify the
Assets to be withdrawn and an instruction to the Trustee as to how such
specified Assets shall be delivered. The Beneficiary may from time to time
designate a third party in a Beneficiary Withdrawal Notice to whom all or part
of the Assets specified therein shall be delivered.  The Trustee shall have no
liability or responsibility to verify or determine the occurrence of any event
or condition giving rise to the Beneficiary’s right to withdraw Assets from the
Trust Account and the Trustee shall be fully protected in relying conclusively
on the Beneficiary Withdrawal Notice.

 

(ii)   The occurrence of one of the following four events subsequent to the
Beneficiary giving the Beneficiary Withdrawal Notice shall be a condition of
withdrawal of Assets by the Beneficiary in accordance with Section 5.1(a):

 

8

--------------------------------------------------------------------------------


 

(1)       five (5) Business Days shall have elapsed from and including the date
on which the Trustee originally received a copy of the Beneficiary Withdrawal
Notice, and the Trustee shall not have received any notice, given as provided in
Section 8.1 hereof, from the Grantor disputing the amount requested for
withdrawal by the Beneficiary in the Beneficiary Withdrawal Notice;

 

(2)       the Trustee shall have received a certificate signed by the
Beneficiary and the Grantor fixing and determining the amount of Assets, if any,
the Beneficiary may withdraw from the Trust Account;

 

(3)       the Trustee shall have received a certificate from the Beneficiary
certifying that a non-appealable order of a court of applicable jurisdiction has
been entered specifying the amount of Assets which the Beneficiary may withdraw
from the Trust Account, with a copy of such order attached; or

 

(4)       the Trustee shall have received, in the manner provided in Section 8.1
hereof, other written confirmation from the Grantor permitting the withdrawal
requested in the Beneficiary Withdrawal Notice.

 

Section 5.2            Release of Trust Account Assets to the Grantor.

 

(a)        The Grantor agrees that all proceeds from the sale or substitution of
the Assets in the Trust Account and the collection of interest, dividends and
other income in respect to the Assets in the Trust Account shall be retained in
the Trust Account and shall not be released to the Grantor, except in accordance
with the provisions set forth in subparagraph (b) of this Section 5.2.

 

(b)        The Grantor may withdraw Assets only if the aggregate Fair Market
Value of the Eligible Assets in the Trust Account at the end of any calendar
quarter exceeds the Required Balance, as determined on the applicable Accounting
Date, and then only in an amount not to exceed such excess.

 

(c)        (i) In order to withdraw assets from the Trust Account, the Grantor
shall present a written notice to the Trustee and the Beneficiary in the form as
attached hereto as Appendix C (a “Grantor Withdrawal Notice”) which shall
include a certification by the Grantor to the Trustee and the Beneficiary that
the requirements of Section 5.2 are satisfied, signed by a duly authorized
officer of the Grantor.  The Grantor Withdrawal Notice shall specify the Assets
to be withdrawn and an instruction to the Trustee as to how such specified
Assets shall be delivered. The Grantor may from time to time designate a third
party (the “Grantor Designee”) in a Grantor Withdrawal Notice to whom all or
part of the Assets specified therein shall be delivered.  Unless otherwise
notified to the Trustee by NICO, NICO shall conclusively be designated as the
Grantor Designee.  The Trustee shall have no liability or responsibility to
verify or determine the occurrence of any event or condition giving rise to the
Grantor’s right to

 

9

--------------------------------------------------------------------------------


 

withdraw Assets from the Trust Account and the Trustee shall be fully protected
in relying conclusively on the Grantor Withdrawal Notice.

 

(ii)   The occurrence of one of the following four events subsequent to the
Grantor giving the Grantor Withdrawal Notice shall be a condition of withdrawal
of Assets by the Grantor in accordance with Section 5.2(b):

 

(1)       five (5) Business Days shall have elapsed from and including the date
on which the Trustee originally received a copy of the Grantor Withdrawal
Notice, and the Trustee shall not have received any notice, given as provided in
Section 8.1 hereof, from the Beneficiary disputing the amount requested for
withdrawal by the Grantor in the Grantor Withdrawal Notice;

 

(2)       the Trustee shall have received a certificate signed by the Grantor
and the Beneficiary fixing and determining the amount of Assets, if any, the
Grantor may withdraw from the Trust Account;

 

(3)       the Trustee shall have received a certificate from the Grantor
certifying that a non-appealable award from an arbitration panel has been
entered specifying the amount of Assets which the Grantor may withdraw from the
Trust Account, with a copy of such arbitration award attached; or

 

(4)       the Trustee shall have received, in the manner provided in Section 8.1
hereof, other written confirmation from the Beneficiary permitting the
withdrawal requested in the Grantor Withdrawal Notice.

 

ARTICLE VI

 

DUTIES OF THE TRUSTEE

 

Section 6.1            Collection of Interest and Dividends; Voting Rights.  The
Trustee is hereby authorized, without prior notice to the Grantor or the
Beneficiary, to demand payment of and collect all interest or dividends on the
Assets comprising the Trust Account if any.  All payments of interest, dividends
and other income in respect to Assets in the Trust Account shall be deposited
promptly upon receipt by the Trustee into the Trust Account.  Subject to the
other provisions of this Trust Agreement, the Grantor shall have the full and
unqualified right to direct the Trustee to vote, and to execute consents, bond
powers, stock powers, mortgage and title instruments and other instruments of
transfer, pledge and release with respect to any Assets comprising the Trust
Account.

 

Section 6.2            Obligations of the Trustee.  The Trustee agrees to hold
and disburse the various Assets of the Trust Account in accordance with the
provisions expressed herein.

 

10

--------------------------------------------------------------------------------


 

Section 6.3            Responsibilities of the Trustee.

 

(a)        The Trustee, in the administration of the Trust Account, is to be
bound solely by the express provisions herein, and such further written and
signed directions as the appropriate party or parties may, under the conditions
herein provided, deliver to the Trustee.  The Trustee shall be under no
obligation to enforce the Grantor’s obligations under this Trust Agreement,
except as otherwise expressly provided or directed pursuant hereto.  The Trustee
shall be restricted to holding title to, operating and collecting the Assets
comprising the Trust Account and the payment and distribution thereof for the
purposes set forth in this Trust Agreement and to the conservation and
protection of such Assets and the administration thereof in accordance with the
provisions of this Trust Agreement, and the Trustee shall be liable only for its
own negligence, willful misconduct or lack of good faith and for the breach of
the Trustee’s obligations under this Trust Agreement; provided, however, that
any actions taken in strict accordance with written instructions provided to the
Trustee from the parties hereto will not constitute a breach of the Trustee’s
obligations under this Trust Agreement.  Upon request of the Grantor or the
Beneficiary, the Trustee further agrees promptly to forward to such party a
statement and valuation of all Assets held in the Trust Account.  The Trustee
may rely on the instructions provided to it by either BHLN or NICO as the
instructions of the Grantor.

 

(b)        Subject to the other provisions of this Trust Agreement, including
the requirement that only Eligible Assets may be held in the Trust Account, and
provisions relating to the substitution of Assets, (i) the Grantor shall have
the irrevocable authority and sole power to direct the Trustee, in the Grantor’s
sole discretion, with respect to all aspects of the management or investment of
the Assets contained in the Trust Account, including, but not limited to,
directing the Trustee to enter into one or more investment management, advisory,
custodial, depository or other agreements of form and substance specified by the
Grantor, with any other person, including any affiliate of the Grantor, selected
by the Grantor and (ii) the Trustee and the Beneficiary each acknowledges that
it has no authority with respect to such management or investment activities,
the Trustee agrees it will not exercise any discretion or take any action with
respect to the matters in clause (i) above and the Trustee will take any actions
related thereto as directed by the Grantor in accordance therewith.  Any
investment direction given to the Trustee by the Grantor or its investment
advisor shall constitute a certification to the Trustee that the assets to be
purchased pursuant to such directions are Eligible Assets.  The Trustee shall be
under no duty or responsibility to confirm that such investments constitute or
continue to be Eligible Assets.

 

Section 6.4            Books and Records.  The Trustee shall keep full and
complete records of the administration of the Trust Account.  The Grantor and
the Beneficiary may examine such records, upon reasonable notice to the Trustee,
at any time during business hours through any person or persons duly authorized
in writing by Grantor or the Beneficiary, at the requesting party’s expense.

 

Section 6.5            Activity Reports.  The Trustee agrees to provide an
activity report to the Beneficiary and the Grantor upon creation of the Trust
Account and within five (5) calendar days following receipt of each Quarterly
Certification from the Beneficiary, which report shall, in reasonable detail,
show (i) all deposits, withdrawals and substitutions during such quarter; (ii) a
listing of securities and other Assets held and cash balances in the Trust
Account as of the last

 

11

--------------------------------------------------------------------------------


 

day of such quarter and (iii) the Fair Market Value (determined in accordance
with Section 4.2) of each Asset held in the Trust Account (other than cash) and
the amount of cash held in the Trust Account as of the last day of such
quarter.  The Trustee agrees to provide written notification to the Grantor and
the Beneficiary within five (5) calendar days of any deposits to or withdrawals
from the Trust Account.

 

Section 6.6            Resignation or Removal of the Trustee; Appointment of
Successor Trustee.

 

(a)        The Trustee may at any time resign as Trustee and terminate its
capacity hereunder by delivery of written notice of resignation, effective not
less than ninety (90) calendar days after receipt by both the Beneficiary and
the Grantor.  The Trustee may be removed by the Grantor by (i) delivery to the
Trustee and the Beneficiary of a written notice of removal, effective not less
than ninety (90) calendar days after receipt by the Trustee and the Beneficiary
of the notice and (ii) receipt of the Beneficiary’s consent to such action,
which consent shall not be unreasonably withheld.  Notwithstanding the
foregoing, no such resignation by the Trustee or removal by the Grantor shall be
effective until a successor to the Trustee shall have been duly appointed by the
Grantor and approved by the Beneficiary and all the securities and other Assets
in the Trust Account have been duly transferred to such successor.  The Grantor,
upon receipt of such notice of resignation, shall undertake to obtain the
agreement of a qualified, successor depository, agreeable to the Beneficiary, to
act as a successor Trustee in accordance with all agreements of the Trustee
herein and upon duly qualifying to act as such pursuant to Section 6.6(b).  The
Beneficiary agrees not to withhold unreasonably approval of such Trustee.  Upon
the Trustee’s delivery of the Assets to the qualified, successor depository,
along with a closing statement showing all activities from the last quarterly
report, the Trustee shall be discharged of further responsibilities hereunder,
subject to any remaining obligations under Sections 6.3 and 6.6(b).

 

(b)        Any successor Trustee appointed hereunder shall execute an instrument
accepting such appointment hereunder and shall deliver the same to the Grantor
and to the then acting Trustee.  Thereupon such successor Trustee shall, without
any further act, become vested with all the estates, properties, rights, powers,
trusts and duties of its predecessor in the Trust with like effect as if
originally named herein; but the predecessor Trustee shall nevertheless, when
requested in writing by the successor Trustee, execute an instrument or
instruments conveying and transferring to the Trustee upon the Trust herein all
the estates, properties, rights, powers and trusts of such predecessor Trustee,
and shall duly assign, transfer and deliver to the Trustee all property and
money held by such predecessor hereunder.  The predecessor Trustee shall be
entitled to reimbursement in accordance with Section 6.9 for all expenses it
incurs in connection with the settlement of its accounts and the transfer and
delivery of the Trust Assets to its successor.  The predecessor Trustee shall
continue to be indemnified by reason of such entity being or having been a
Trustee in accordance with Section 6.8.

 

Section 6.7            Release of Information.  The Trustee shall promptly
respond to any and all reasonable requests for information concerning the Trust
Account or the Assets held therein by any of the parties to this Trust
Agreement.  Furthermore, the Trustee shall fully and completely respond to any
direct inquiries of any applicable regulatory authority with jurisdiction over
the Grantor or any of the Beneficiary concerning the Trust Account or the

 

12

--------------------------------------------------------------------------------


 

Assets held hereunder, including detailed inventories of securities or funds,
and the Trustee shall permit such regulatory authority to examine and audit all
securities or funds held hereunder.  The Trustee shall promptly provide notice
to the Beneficiary and the Grantor concerning all such inquiries, and shall
provide seven (7) calendar days’ prior notice to the Beneficiary and the Grantor
of all such examinations and audits.

 

Section 6.8            Indemnification of the Trustee.  The Grantor shall
indemnify, defend and hold the Trustee (and its directors, officers and
employees) harmless from and against any loss, liability, damage, cost and
expense of any nature arising out of or in connection with this Trust Agreement
or with the performance of its duties hereunder, including, among other things,
reasonable attorneys’ fees and court costs, except to the extent such loss,
liability, damage, cost and expense shall be caused by the Trustee’s negligence,
willful misconduct or lack of good faith.  Whenever an action by the Trustee is
authorized by written signed direction pursuant to the provisions of this Trust
Agreement and such action is taken strictly in accordance with such written and
signed direction by the appropriate party or parties, the party or parties
authorizing such action hereby agree to indemnify the Trustee against all
losses, damages, costs and expenses, including reasonable attorneys’ fee,
resulting from any action so taken by the Trustee.  The provisions of this
paragraph shall survive the termination of this Trust Agreement and the
resignation or removal of the Trustee for any reason.

 

Section 6.9            Charges of the Trustee.  The Grantor agrees to pay all
reasonable costs or fees charged by the Trustee for acting as the Trustee
pursuant to this Trust Agreement, as agreed between the Grantor and the Trustee,
including fees incurred by the Trustee for legal services deemed reasonably
necessary by the Trustee as a result of the Trustee’s so acting; provided,
however, that no such costs, fees or expenses shall be paid out of the Assets
held in or credited to the Trust Account.

 

Section 6.10          Limitations of the Trustee.  The Trustee shall in no way
be responsible for determining the amount of Assets required to be deposited, or
monitoring whether or not the Assets held within the Trust Account are Eligible
Assets.  The Trustee shall be under no liability for any release of Assets made
by it to the Grantor in accordance with Article V.

 

Section 6.11          Additional Rights of the Trustee.

 

(a)        No provision in this Trust Agreement shall require the Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers.

 

(b)        The Trustee shall be entitled to rely on advice of or on an opinion
of counsel concerning all matters of trust and its duty hereunder and shall not
be liable for any action taken or not taken by it in reliance on such advice or
on such opinion of counsel.

 

(c)        The Trustee may conclusively rely and shall be fully protected in
acting or refraining from acting upon any resolution notice, request, consent,
certificate, order, entitlement order, affidavit, letter, telegram, facsimile
transmission, electronic mail or other paper or document believed by it to be
genuine and to have been signed or sent by the proper

 

13

--------------------------------------------------------------------------------


 

person or persons.  The Trustee shall not be bound to make any investigation
into the facts or matters stated in any resolution, notice, consent, request,
certificate, order, entitlement order, affidavit, letter, telegram, facsimile
transmission, electronic mail or other paper or document.

 

(d)        The permissive right of the Trustee to take action enumerated in this
Trust Agreement shall not be construed as a duty and it shall not be answerable
for other than its negligence, willful misconduct or lack of good faith.  In no
event shall the Trustee be liable for indirect, special, incidental, punitive or
consequential losses or damages, including but not limited to lost profits,
whether or not foreseeable, even if the Trustee has been advised of the
possibility thereof.

 

(e)        The Trustee shall not be required to give any bond or surety in
respect of the execution of the said trusts and powers or otherwise in respect
of the Assets.

 

(f)        The Trustee shall not be accountable for the use or application by
the Grantor or any Beneficiary or any other party of Assets which the Trustee
has released in accordance with the terms of this Trust Agreement.

 

(g)        The Trustee makes no representations as to the validity or
sufficiency of the Assets and the Trust Account for any particular purpose and
shall incur no responsibility in respect thereof, other than in connection with
the duties or obligations assigned to or imposed upon it as provided herein.

 

(h)        The Trustee shall not be responsible for the perfection, priority or
enforceability of any lien or security interest in any of the Assets or in the
Trust Account.

 

(i)         In accepting the trust hereby created, the Trustee acts solely as
trustee and not in its individual capacity, and all persons having any claim
against the Trustee arising from this Trust Agreement, shall look only to the
Assets held by the Trustee hereunder for payment except as otherwise provided
herein.

 

(j)         The Trustee shall not be considered in breach of or in default in
its obligations hereunder in the event of delay in the performance of such
obligations due to unforeseeable causes beyond its control (including, but not
limited to, any act or provision of any present or future law or regulation or
Governmental Authority, any act of God or war, civil unrest, local or national
disturbance or disaster, any act of terrorism, or the unavailability of the
Federal Reserve Bank wire or other wire or communication facility) or without
its willful misconduct, negligence or lack of good faith.

 

ARTICLE VII

 

TERMINATION

 

Section 7.1            Termination.  This Trust Agreement may be terminated only
upon joint written notice by the Grantor and the Beneficiary to the Trustee. 
The Beneficiary shall consent to the termination of this Trust Agreement if the
Grantor seeks to terminate this Trust Agreement as a result of the exhaustion of
the Aggregate Limit.

 

14

--------------------------------------------------------------------------------


 

Section 7.2            Disposition of Assets Upon Termination.  Upon a
termination pursuant to this Article VII, the Trustee shall distribute all
Assets held and deposited under this Trust Agreement to the Grantor and shall
take any and all steps necessary to transfer absolutely and unequivocally all
right, title and interest in such Assets and to deliver physical custody, if
applicable, in such Assets to the Grantor or as otherwise directed by the
Grantor.

 

ARTICLE VIII

 

GENERAL PROVISIONS

 

Section 8.1            Notices.  Any notice, request, demand, waiver, consent,
approval or other communication required or permitted to be given by any party
under this Trust Agreement shall be in writing and shall be delivered
personally, sent by facsimile transmission, sent by registered or certified
mail, postage prepaid, or sent by a standard overnight courier of national
reputation with written confirmation of delivery.  Any such notice shall be
deemed given when so delivered personally, or if sent by facsimile transmission,
on written confirmation of receipt, or if mailed, on the date shown on the
receipt therefor, or if sent by overnight courier, on the date shown on the
written confirmation of delivery.  Such notices shall be given to the following
addresses:

 

If to the Trustee:

 

Wells Fargo Bank, National Association
[·]
[·]
Attention:  [·]
Fax:  [·]

 

with a copy (which shall not constitute notice) to:

 

[·]
[·]
[·]
Attention:  [·]
Fax:  [·]

 

If to the Grantor:

 

Berkshire Hathaway Reinsurance Group
100 First Stamford Place
Stamford, CT 06902
Attention:  Stephen McArthur
Telephone:  (416) 263-7576
Fax:  (203) 363-5221
Email:  StephenMcArthur@bhlifere.com

 

15

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Berkshire Hathaway Reinsurance Division
100 First Stamford Place
Stamford, CT 06902
Attention:  Brian Snover

Vice President and General Counsel

Telephone:  (203) 363-5211
Fax:  (203) 363-5221
Email:  bsnover@berkre.com

 

If to the Beneficiary:

 

Connecticut General Life Insurance Company
900 Cottage Grove Road
Bloomfield, CT 06002
Attention:  Mark Parsons

Senior Vice President

Telephone:  (860) 226-8350
Fax:  (860) 226-4074
Email:  Mark.Parsons@Cigna.com

 

with copies (which shall not constitute notice) to:

 

Connecticut General Life Insurance Company
900 Cottage Grove Road
Bloomfield, CT 06002
Attention:  Mary Carey

Senior Counsel

Telephone:  (860) 226-9824
Fax:  (860) 226-8942
Email:  Mary.Carey@Cigna.com

 

and

 

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attention:  Robert J. Sullivan

J. Stephanie Nam

Telephone:  (212) 735-3000
Fax:  (917) 777-2930
Email:  Robert.Sullivan@skadden.com

Stephanie.Nam@skadden.com

 

Each party to this Trust Agreement may change its notice provisions on fifteen
(15) calendar days’ advance notice in writing to the other parties to this Trust
Agreement.

 

16

--------------------------------------------------------------------------------


 

Section 8.2            Entire Agreement.  Subject to the provisions of
Section 6.3(a), this Trust Agreement, including Appendix A hereto, and solely as
between the Beneficiary and the Grantor, the Retrocession Agreement and any
other documents delivered pursuant hereto or thereto, constitute the entire
agreement among the parties hereto and their respective affiliates with respect
to the subject matter hereof and supersede all prior negotiations, discussions,
writings, agreements and understandings, oral and written, among the parties
hereto with respect to the subject matter hereof and thereof.

 

Section 8.3            Waiver and Amendment.  This Trust Agreement and the Trust
created hereunder shall be irrevocable, subject solely to the termination
provisions set forth herein.  The Grantor shall have no right or power in any
capacity to revoke, terminate or, except as provided in Section 2.1, alter or
amend any terms of this Trust Agreement, in whole or in part, without the prior
written consent of the Beneficiary and the Trustee.  Notwithstanding the
foregoing, this Trust Agreement may be altered, amended or terminated at any
time by written agreement executed by each party hereto.  The Beneficiary’s
failure at any time to exercise any of the rights or powers conferred upon them
herein shall constitute neither a waiver of their right to exercise, nor stop
them from exercising, any rights at any subsequent time, nor shall such failure
reduce in any degree any liability or obligation for which the Grantor is bound
hereunder.

 

Section 8.4            Successors and Assigns.  The rights and obligations of a
party under this Trust Agreement shall not be subject to assignment without the
prior written consent of the other parties hereto, and any attempted assignment
without the prior written consent of the other parties hereto shall be invalid
ab initio.  The terms of this Trust Agreement shall be binding upon, inure to
the benefit of and be enforceable by and against the successors and permitted
assigns of the parties hereto.  Notwithstanding the foregoing, any corporation
or association into which the Trustee may be merged or converted, or with which
it may be consolidated, or to which it may sell or transfer all or substantially
all of its corporate trust business shall be the successor to the Trustee
without the execution or filing of any paper or further act.

 

Section 8.5            Headings.  The headings of this Trust Agreement are for
convenience of reference only and shall not define or limit any of the terms or
provisions hereof.

 

Section 8.6            Governing Law and Jurisdiction.  This Trust Agreement
shall be governed by and construed in accordance with the laws of the State of
New York.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY (INCLUDING ITS APPELLATE DIVISION), OR IN ANY APPELLATE COURT IN
THE STATE OF NEW YORK, OVER ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS TRUST AGREEMENT; PROVIDED, HOWEVER, THAT, IF SAID COURT
DETERMINES THAT IT DOES NOT HAVE SUBJECT MATTER JURISDICTION, THEN SAID ACTION,
SUIT OR PROCEEDING MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK.  EACH
PARTY HERETO AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY
U.S. REGISTERED MAIL ADDRESSED TO SUCH PARTY SHALL BE EFFECTIVE SERVICE OF
PROCESS FOR ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST SUCH PARTY IN ANY
SUCH COURT.  EACH

 

17

--------------------------------------------------------------------------------

 

PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING
OF VENUE OF ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT AND
ANY CLAIM THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH PARTY HERETO AGREES THAT FINAL,
NONAPPEALABLE JUDGMENT IN ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY
SUCH COURT SHALL BE CONCLUSIVE AND BINDING UPON SUCH PARTY AND MAY BE ENFORCED
IN ANY COURT HAVING JURISDICTION OVER SUCH PARTY OR ANY OF ITS ASSETS.  EACH
PARTY AGREES TO WAIVE ANY REQUIREMENT FOR THE POSTING OF A BOND OR FOR THE
POSTING OF ANY SECURITY IN CONNECTION WITH ANY SUCH ACTION, SUIT OR PROCEEDING.

 

Section 8.7                                    No Third Party Beneficiaries. 
Nothing in this Trust Agreement is intended or shall be construed to give any
person, other than the parties hereto, any legal or equitable right, remedy or
claim under or in respect of this Trust Agreement or any provision contained
herein.

 

Section 8.8                                    Counterparts.  This Trust
Agreement may be executed by the parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument binding upon
all of the parties hereto notwithstanding the fact that all parties hereto are
not signatory to the original or the same counterpart.  Each counterpart may
consist of a number of copies hereof each signed by less than all, but together
signed by all of the parties hereto.  Each counterpart may be delivered by
facsimile transmission, which transmission shall be deemed delivery of an
originally executed document.

 

Section 8.9                                    Severability.  Any term or
provision of this Trust Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Trust Agreement or affecting the
validity or enforceability of any of the terms or provisions of this Trust
Agreement in any other jurisdiction, so long as the economic or legal substance
of the transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto.  If any provision of this Trust Agreement is so
broad as to be unenforceable, that provision shall be interpreted to be only so
broad as is enforceable.  In the event of such invalidity or unenforceability of
any term or provision of this Trust Agreement, the parties hereto shall use
their commercially reasonable efforts to reform such terms or provisions to
carry out the commercial intent of the parties hereto as reflected herein, while
curing the circumstance giving rise to the invalidity or unenforceability of
such term or provision.

 

Section 8.10                             Specific Performance.  Each of the
parties hereto acknowledges and agrees that the other parties hereto would be
irreparably damaged in the event that any of the provisions of this Trust
Agreement were not performed or complied with in accordance with their specific
terms or were otherwise breached, violated or unfulfilled.  Accordingly, each of
the parties hereto agrees that the other parties hereto shall be entitled to an
injunction or injunctions to prevent noncompliance with, or breaches or
violations of, the provisions of this Trust

 

18

--------------------------------------------------------------------------------


 

Agreement by the other parties hereto and to enforce specifically this Trust
Agreement and the terms and provisions hereof in any action instituted in
accordance with Section 8.6, in addition to any other remedy to which such party
may be entitled, at law or in equity.  In the event that any action is brought
in equity to enforce the provisions of this Trust Agreement, no party hereto
will allege, and each party hereto hereby waives the defense or counterclaim,
that there is an adequate remedy at law.  The parties hereto further agree that
(i) by seeking the remedies provided for in this Section 8.10, a party hereto
shall not in any respect waive its right to seek any other form of relief that
may be available to a party under this Trust Agreement, including monetary
damages in the event that this Trust Agreement has been terminated or in the
event that the remedies provided for in this Section 8.10 are not available or
otherwise are not granted and (ii) nothing contained in this Section 8.10 shall
require any party hereto to institute any action for (or limit any party’s right
to institute any action for) specific performance under this Section 8.10 before
exercising any termination right under Article VII, nor shall the commencement
of any action pursuant to this Section 8.10 or anything contained in this
Section 8.10 restrict or limit any party’s right to terminate this Trust
Agreement in accordance with the terms of Article VII or pursue any other
remedies under this Trust Agreement that may be available then or thereafter.

 

Section 8.11                             Waiver of Jury Trial.  EACH OF THE
PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS TRUST AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS TRUST AGREEMENT.  EACH OF THE PARTIES
HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
OTHER PARTIES HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTIES
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS TRUST AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED BY THIS TRUST AGREEMENT, AS APPLICABLE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.11.

 

Section 8.12                             Incontestability.  In consideration of
the mutual covenants and agreements contained herein, each party hereto does
hereby agree that this Trust Agreement, and each and every provision hereof, is
and shall be enforceable by and between them according to its terms, and each
party hereto does hereby agree that it shall not contest in any respect the
validity or enforceability hereof.

 

Section 8.13                                       Set-Off.  Any debts or
credits, matured or unmatured, liquidated or unliquidated, regardless of when
they arose or were incurred, in favor of or against any of the Beneficiary or
the Grantor with respect to this Trust Agreement are deemed mutual debts or
credits, as the case may be, and shall be set off, and only the net balance
shall be allowed or paid.

 

Section 8.14                             Currency.  All financial data required
to be provided pursuant to the terms of this Trust Agreement shall be expressed
in United States dollars.  All payments and all settlements of account between
the parties hereto shall be in United States currency unless otherwise agreed by
the parties hereto.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Trust Agreement is executed by the parties’ duly
authorized officers on the dates indicated below with an effective date of:
                            .

 

 

CONNECTICUT GENERAL LIFE INSURANCE COMPANY,

 

as Beneficiary

 

 

 

 

 

 

By:

 

 

 

Name: Mark Parsons

 

 

Title: Senior Vice President

 

 

[Signatures Continue onto Next Page]

 

Trust Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

BERKSHIRE HATHAWAY LIFE INSURANCE COMPANY OF NEBRASKA,

 

as Grantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NATIONAL INDEMNITY COMPANY,

 

as Grantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signatures Continue onto Next Page]

 

Trust Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Trustee

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Trust Agreement Signature Page

 

--------------------------------------------------------------------------------


 

Appendix A

 

TRUST PROVISIONS FOLLOWING A REINSURANCE CREDIT EVENT

 

In accordance with Article II of this Trust Agreement, upon the occurrence of a
Reinsurance Credit Event, the provisions set forth in this Appendix A shall
automatically replace the provisions of the equivalent Sections in this Trust
Agreement and become effective.

 

Section 3.1                                    Continuing Obligation of the
Grantor.

 

(a)                       The segregated trust account maintained by the Trustee
with account number [·] (which shall be hereinafter referred to, including all
successor accounts thereto, as the “Trust Account”) shall continue in existence
upon the occurrence of a Reinsurance Credit Event with the substitution of
Assets as required under Section 2.1(b) of this Trust Agreement.

 

(b)                                 The Grantor shall ensure that the Trust
Account shall hold RCE Eligible Assets at all times with a Fair Market Value of
no less than the RCE Funding Amount, as determined in accordance with
Section 4.2 of this Trust Agreement.

 

Section 3.3                                    Purpose of the Trust.  The Assets
in the Trust Account shall be held by the Trustee for the sole benefit of the
Beneficiary.  The Grantor grants to the Trustee all trust powers necessary and
reasonable in the performance of its duties hereunder except as otherwise
expressly provided herein.

 

Section 4.1                                   
(a)                                 Substitution of Trust Account Assets.  Upon
receipt of the prior written consent of the Beneficiary, such consent not to be
unreasonably withheld, the Grantor may, from time to time, substitute or
exchange Assets contained in the Trust Account, provided, however, (i) the
Assets so substituted or exchanged (the “Replacement Assets”) must be RCE
Eligible Assets, (ii) the Replacement Assets must be deposited in the Trust
Account on the day of the substitution or exchange and (iii) the aggregate Fair
Market Value of the Replacement Assets must be at least equal to the aggregate
Fair Market Value of the Assets being removed from the Trust Account.  Upon any
substitution or exchange as provided for herein, the Grantor shall certify to
the Trustee and Beneficiary that such substitution or exchange meets the
requirements of this Section 4.1.  The Trustee shall act on the instruction and
certification of the Grantor and shall give the Beneficiary prompt written
notice of any substitution made pursuant hereto.

 

Section 4.3                                    Quarterly Certification.  On each
Accounting Date, the Beneficiary shall provide the Grantor (with a copy to the
Trustee) a written certification (the “Quarterly Certification”) stating the RCE
Funding Amount as of the calendar quarter end and the aggregate Fair Market
Value of the RCE Eligible Assets held in the Trust Account as of the calendar
quarter end (both on an asset-by-asset basis and a cumulative basis).  As soon
as is practicable, but in no event more than five (5) calendar days following
its receipt of the Quarterly Certification, the Grantor shall either
(i) countersign such certification and return it to the Beneficiary or
(ii) notify the Beneficiary that it objects to the Beneficiary’s calculation of
the Required Balance or the Beneficiary’s valuation of any Asset.  If the
parties are unable to resolve such dispute within ten (10) Business Days of the
Grantor’s transmittal to the Beneficiary of its

 

1

--------------------------------------------------------------------------------


 

notice of objection, and the dispute relates to the valuation of an Asset, the
value of such Asset shall be determined by a Third Party Appraiser and the
parties shall be bound by such valuation.  All other disputes shall be resolved
in accordance with Section 8.6 of this Trust Agreement.  The Beneficiary shall
permit the Grantor to audit its records in accordance with Section 6.1 of the
Retrocession Agreement in order to determine the Beneficiary’s compliance with
this Section 4.3.

 

Section 5.1                                    Release of Trust Account Assets
to the Beneficiary.

 

(a)                                 Notwithstanding anything in this Trust
Agreement to the contrary, the Beneficiary shall have the right to withdraw
Assets from the Trust Account at any time, without notice to the Grantor,
subject only to written notice to the Trustee from the Beneficiary given in
accordance with Section 8.1 of this Trust Agreement.  Other than such notice, no
other statement or document need be presented by the Beneficiary to withdraw
such Assets except that the Beneficiary shall acknowledge to the Trustee receipt
of such withdrawn Assets.  Upon such written notice of demand of the
Beneficiary, the Trustee shall immediately take any and all steps necessary to
transfer absolutely and unequivocally all right, title and interest in the
Assets to the Beneficiary and, to the extent applicable, deliver physical
custody of such Assets to the Beneficiary.  Upon such transfer, Trustee shall
promptly forward a copy of such notice to the Grantor.  The Trustee shall not be
subject to any liability for any payment made by it to the Beneficiary pursuant
to such written demand by the Beneficiary.

 

(b)                                 The Grantor and the Beneficiary agree that
the Assets from the Trust Account may only be withdrawn by the Beneficiary, and
utilized and applied by the Beneficiary, or any successor by operation of law of
the Beneficiary including any liquidator or rehabilitator, receiver or
conservator of the Beneficiary, without diminution because of insolvency on the
part of the Grantor, for one or more of the following purposes:

 

(i)                                     to pay for the Grantor’s share of
premiums returned to policyholders or ceding companies of the Covered Contracts
because of cancellations of such contracts to the extent same constitute
Ultimate Net Loss;

 

(ii)                                  to pay for the Grantor’s share of
surrenders and benefits or losses pursuant to the provisions of the Covered
Contracts to the extent same constitute Ultimate Net Loss;

 

(iii)                               where the Beneficiary has received
notification of the termination of the Trust Account and such termination is
being attempted without the consent of the Beneficiary, and where the Grantor’s
entire obligations under the Retrocession Agreement remain unliquidated and
undischarged ten (10) calendar days prior to the termination date, to fund an
account with the Beneficiary in an amount at least equal to the deduction, for
reinsurance ceded, from the Beneficiary’s liabilities for the Covered
Liabilities; and

 

(iv)                              to pay any other amounts the Beneficiary
claims are due under the Retrocession Agreement.

 

Section 5.2                                    Release of Trust Account Assets
to the Grantor.  Subject to receipt of the Beneficiary’s prior written
instructions, the Trustee may, from time to time, release to the

 

2

--------------------------------------------------------------------------------


 

Grantor Assets with an aggregate Fair Market Value equal to the amount that
exceeds 102% of the RCE Funding Amount as of the prior calendar quarter end.  In
connection with any such release of Assets, the Trustee shall take any and all
necessary steps to transfer absolutely and unequivocally all right, title and
interest in such released Assets to the Grantor or its designee.  Unless
otherwise notified to the Trustee by NICO, NICO shall be deemed to be the
designee of the Grantor and all amounts otherwise distributable to the Grantor
shall be distributed to NICO.  The Trustee shall not be subject to any liability
for any payment made by it to the Grantor pursuant to such written instructions
received by it from the Beneficiary.

 

Section 5.3                                    Adjustment of Trust Account
Assets.

 

(a)                                 The RCE Funding Amount as of the end of each
calendar quarter shall be certified to the Trustee by the Beneficiary in the
manner set forth in Section 4.3 hereof.

 

(b)                                 If the aggregate Fair Market Value of the
RCE Eligible Assets maintained in the Trust Account as of any calendar quarter
end is less than the RCE Funding Amount as of such calendar quarter end, then
within five (5) calendar days of its receipt of the certification set forth in
Section 4.3, the Grantor shall deposit into the Trust Account such additional
Assets with an aggregate Fair Market Value as are necessary to ensure that the
aggregate Fair Market Value of the RCE Eligible Assets held in the Trust Account
is no less than the RCE Funding Amount as of the immediately prior calendar
quarter end.

 

Section 6.3                                    Responsibilities of the Trustee.

 

(a)                                 The Trustee, in the administration of the
Trust Account, is to be bound solely by the express provisions herein, and such
further written and signed directions as the appropriate party or parties may,
under the conditions herein provided, deliver to the Trustee.  The Trustee shall
be under no obligation to enforce the Grantor’s obligations under this Trust
Agreement, except as otherwise expressly provided or directed pursuant hereto. 
The Trustee shall be restricted to holding title to, operating and collecting
the Assets comprising the Trust Account and the payment and distribution thereof
for the purposes set forth in this Trust Agreement and to the conservation and
protection of such Assets and the administration thereof in accordance with the
provisions of this Trust Agreement, and the Trustee shall be liable only for its
own negligence, willful misconduct or lack of good faith.  The Trustee further
agrees to forward upon request of the Beneficiary, the Grantor or any Insurance
Commissioner a statement and valuation of all Assets held under this Trust
Agreement.  The Trustee may rely on the instructions provided to it by either
BHLN or NICO as the instructions of the Grantor.

 

(b)                                 Subject to the other provisions of this
Trust Agreement, including the requirements that only RCE Eligible Assets may be
held in the Trust Account and provisions relating to the substitution of Assets,
(i) the Grantor shall have the irrevocable authority and sole power to direct
the Trustee, in the Grantor’s sole discretion, with respect to all aspects of
the management or investment of the Assets contained in the Trust Account,
including, but not limited to, directing the Trustee to enter into one or more
investment management, advisory, custodial, depository or other agreements of
form and substance specified by the Grantor, with any other person, including
any affiliate of the Grantor, selected by the Grantor and (ii) the Trustee and
the Beneficiary each acknowledges that it has no authority with respect to such

 

3

--------------------------------------------------------------------------------


 

management or investment activities, the Trustee agrees it will not exercise any
discretion or take any action with respect to the matters in clause (i) above
and will take any actions related thereto as directed by the Grantor in
accordance therewith.  Any investment direction given to the Trustee by the
Grantor or its investment advisor shall constitute a certification to the
Trustee that the assets to be purchased pursuant to such directions are Eligible
Assets.  The Trustee shall be under no duty or responsibility to confirm that
such investments constitute or continue to be Eligible Assets.

 

Section 6.4                                    Books and Records.  The Trustee
shall keep full and complete records of the administration of the Trust
Account.  The Grantor, the Beneficiary and/or the Insurance Commissioner may
examine such records, upon reasonable notice to the Trustee, at any time during
business hours through any person or persons duly authorized in writing by
Grantor, the Beneficiary and/or the Insurance Commissioner, at the requesting
party’s expense.

 

Section 6.7                                    Release of Information.  The
Trustee shall promptly respond to any and all reasonable requests for
information concerning the Trust Account or the Assets held therein by any of
the parties to this Trust Agreement.  Furthermore, the Trustee shall fully and
completely respond to any direct inquiries of the Insurance Commissioner, or any
of its representatives, concerning the Trust Account or the Assets held
hereunder, including, detailed inventories of securities or funds, and the
Trustee shall permit the Insurance Commissioner, or its representatives, to
examine and audit all securities or funds held hereunder.  The Trustee shall
promptly provide notice to the Beneficiary and the Grantor concerning all such
inquiries, and shall provide seven (7) calendar days prior notice to the
Beneficiary and the Grantor of all such examinations and audits.

 

Section 6.10                             Limitations of the Trustee.  The
Trustee shall in no way be responsible for determining the amount of Assets
required to be deposited, or monitoring whether or not the Assets held within
the Trust Account are RCE Eligible Assets.  The Trustee shall be under no
liability for any release of Assets made by it to the Grantor in accordance with
this Article V.

 

Section 8.2                                    Construction and Effect.  This
Trust Agreement and the enforceability hereof shall not be subject to the
satisfaction of any conditions or qualifications not expressly included herein.

 

4

--------------------------------------------------------------------------------

 

Appendix B

 

Beneficiary Withdrawal Notice

 

[To Come]

 

1

--------------------------------------------------------------------------------

 

Appendix C

 

Grantor Withdrawal Notice

 

[To Come]

 

1

--------------------------------------------------------------------------------

 

NATIONAL INDEMNITY COMPANY

 

SURETY POLICY

 

 

Agreement No.: RA-4086

 

 

 

Effective Date: February 4, 2013

 

ARTICLE 1 — OBLIGATIONS

 

Section 1.1.  Obligations Defined.

 

NATIONAL INDEMNITY COMPANY (“Surety”), for an agreed Premium, which has been
paid by Berkshire Hathaway Life Insurance Company of Nebraska (“BHLN”), and of
which Surety acknowledges receipt, hereby absolutely and irrevocably agrees,
subject to the terms of this surety policy (the “Surety Policy”), to:

 

(A)                               unconditionally guarantee to Connecticut
General Life Insurance Company and its successors and assigns (“CGLIC”) the due
and punctual payment, in accordance with the terms hereof, of amounts (whether
present or future, actual or contingent) directly or indirectly owing to CGLIC
by BHLN in satisfaction of all obligations of BHLN under and pursuant to the
terms of that (i) certain Retrocession Agreement, dated February 4, 2013,
between CGLIC and BHLN (the “Retrocession Agreement”), or (ii) the Trust
Agreement, to be entered into as soon as practicable after the date hereof,
among CGLIC, BHLN, Surety and Wells Fargo Bank, National Association (the
“Trustee”), in the form attached hereto as Exhibit A with such changes as may be
required by the Trustee (the “Trust Agreement”, and together with the
Retrocession Agreement, the “Contracts”);

 

(B)                               timely perform, in accordance with Sections
1.3 and 1.5 hereof, the financial and funding obligations of BHLN under and
pursuant to the terms of the Contracts, which include the obligation to fund the
Claims Paying Account as and when required pursuant to the applicable terms of
the Retrocession Agreement, to indemnify CGLIC upon any breach or
non-performance of a covenant, or to deposit RCE Eligible Assets into the Trust
Account upon the occurrence of a Reinsurance Credit Event (the obligations
described in Sections 1.1(A) and (B) collectively, the “BHLN Obligations”);

 

(C)                               indemnify and hold harmless CGLIC for and
against any loss, cost, expense or damage incurred by CGLIC as a result of any
BHLN Obligation being unsatisfied in whole or in part for any reason, including
by reason of (i) BHLN’s failure to

 

--------------------------------------------------------------------------------


 

perform under or pursuant to the terms of the Contracts, (ii) illegality,
incapacity, lack or exceeding of powers or ineffectiveness of execution, or
(iii) one or more of the Contracts (a) being, when any such BHLN Obligation was
incurred, or (b) becoming, after any such BHLN Obligation was incurred, void,
voidable or unenforceable for any reason whatsoever, in either case, whether or
not CGLIC knew that such Contract was, or was going to become, void, voidable or
unenforceable when any such BHLN Obligation was incurred; and

 

(D)                               (i) deposit Assets in the Trust Account in
accordance with Article X of the Retrocession Agreement and (ii) on and after
the occurrence of a Reinsurance Credit Event, deposit additional Assets in the
Trust Account with an aggregate fair market value as are necessary to ensure
that the aggregate fair market value of the RCE Eligible Assets held in the
Trust Account is no less than the RCE Funding Amount as of the immediately prior
calendar quarter end (the obligations described in Sections 1.1(C) and (D),
together with the BHLN Obligations, collectively, the “Obligations”).

 

Section 1.2.  Nature of Surety’s Obligations.

 

(A)                               CGLIC may, at its sole option, proceed
directly against Surety in respect of a BHLN Obligation without first filing an
action against BHLN to collect under the applicable Contract; provided that:

 

(i)                                     nothing herein shall be deemed to
relieve CGLIC of its obligations, if any, to provide notice to BHLN under the
Contracts;

 

(ii)                                  under no circumstance may CGLIC recover in
full from both BHLN and Surety for the same Obligation;

 

(iii)                               even after satisfaction by Surety of a BHLN
Obligation, CGLIC shall cooperate in good faith with BHLN (or Surety, if BHLN is
subject to an Insolvency Event) to settle any dispute regarding the Obligations
in accordance with the dispute resolution terms of the Retrocession Agreement;
and

 

(iv)                              if and so long as Surety has complied with its
obligations pursuant to Section 1.1(C), CGLIC may proceed against Surety only if
there are no remaining funds in the Claims Paying Account.

 

(B)                               As used herein, “Insolvency Event” means the
commencement of any insolvency or delinquency proceeding as defined by
Section 44-4803 of the Nebraska Insurance Law, or the commencement of any
proceedings by or against BHLN or Surety for the winding up or liquidation of
its affairs, or the consent to the appointment of a receiver, liquidator,
rehabilitator, or conservator in any insolvency or delinquency proceeding of or
relating to BHLN or Surety.

 

(C)                               Notwithstanding the provisions herein, if for
any reason Surety fails to pay CGLIC for any undisputed BHLIC Obligation in full
or in a timely manner,

 

2

--------------------------------------------------------------------------------


 

Surety agrees and acknowledges that CGLIC may, at its option, draw upon the
assets in the Trust Account and apply the proceeds thereof to the BHLIC
Obligations in accordance with the terms of the Contracts.

 

(D)                               In the event that CGLIC is required to repay
or return any amount previously paid to it which it is not required to repay or
return under the terms and conditions of the applicable Contract, including any
requirement to repay or return any amounts previously paid in any subsequent
Insolvency Event of BHLN, the payment of which amount is guaranteed hereunder,
this Surety Policy shall be reinstated with respect to such amount, in full
force and effect as though such payment to CGLIC had not been made.

 

(E)                                The Obligations of Surety under this Surety
Policy shall (i) be binding upon Surety and its respective successors and
permitted assigns, (ii) subject to its terms and conditions, be unconditional,
irrevocable, unsubordinated and absolute, and (iii) remain in full force and
effect until CGLIC has given notice to BHLN and Surety that the Obligations have
been fully discharged.

 

(F)                                 The liability of Surety under this Surety
Policy shall be irrevocable, absolute and unconditional irrespective of, and
shall not be discharged or otherwise adversely affected by, and Surety hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to, any of the following:

 

(i)                                     any change agreed by BHLN and CGLIC in
the time, manner or place of payment of, or in any other term of, all or any of
the Obligations under or in respect of the Contracts; or

 

(ii)                                  any change, restructuring or termination
of the corporate structure or existence of BHLN or any of its subsidiaries; or

 

(iii)                               any intermediate payment, partial settlement
of account or discharge in part of the Obligations, except and solely to the
extent of any such intermediate payment, partial settlement of account or
discharge in part of the Obligations; or

 

(iv)                              any variation, extension, discharge, dealing
with, exchange or renewal of any right or remedy which CGLIC may have now or
after the date of this Surety Policy against or from BHLN and/or any other
person in connection with the Obligations; or

 

(v)                                 any amendment, variation, novation or
supplement of, or to, any of the Obligations; or

 

(vi)                              any termination of the Contracts, unless the
relevant Contract is terminated in accordance with its terms; or

 

3

--------------------------------------------------------------------------------


 

(vii)                           any Insolvency Event, incapacity, limitation,
disability, the discharge by operation of law, or any change in the
constitution, name or style of BHLN or Surety; or

 

(viii)                        any invalidity, illegality, unenforceability,
irregularity or frustration of any actual or purported obligation of, or
security held from BHLN and Surety or any other person in connection with, the
Obligations; or

 

(ix)                              any act or omission which would not have
discharged or affected the liability of Surety had it been a principal debtor
instead of a Surety or by anything done or omitted by any person which but for
this provision might operate or exonerate or discharge Surety or otherwise
reduce or extinguish its liability under this Surety Policy.

 

(G)                               CGLIC acknowledges and agrees that Surety, as
a co-grantor with BHLN, is depositing assets in the Trust Account to
collateralize its obligations under this Surety Policy and the BHLN
Obligations.  In order to perform and secure its obligations hereunder and the
BHLN Obligations, Surety agrees to deposit assets in the Trust Account in
accordance with the requirements in Article X of the Retrocession Agreement.

 

(H)                              Except as otherwise provided in
Section 1.2(A)(i) of this Surety Policy, Surety hereby unconditionally and
irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of non-performance, default, acceleration,
protest or dishonor and any other notice with respect to any of the Obligations
and this Surety Policy and any requirement that CGLIC protect, secure, perfect
or insure any lien or any property subject thereto or exhaust any right or take
any action against BHLN or any other person or any collateral.

 

(I)                                   Surety hereby unconditionally and
irrevocably waives any right to revoke this Surety Policy and acknowledges that
this Surety Policy is continuing in nature and applies to all Obligations,
whether existing now or in the future.

 

(J)                                   Subject to Section 1.2(C):
(A) notwithstanding anything contained herein to the contrary, nothing in this
Surety Policy shall preclude Surety from asserting a valid claim or valid
defense to the effect that an Obligation has been paid, discharged or satisfied
in full in accordance with the terms of the relevant Contract; (B) payment of an
Obligation in full by Surety pursuant to this Surety Policy shall be deemed to
satisfy BHLN’s obligation to perform or pay such Obligation for any purpose,
including under the applicable Contract; and (C) CGLIC shall not be entitled to
obtain payment or performance of an Obligation from BHLN under any Contract or
withdraw funds from the Trust Account or any replacement or successor thereof or
substitution therefor to satisfy an Obligation to the extent that such
Obligation has theretofore been paid or performed in full by Surety under this
Surety Policy.

 

4

--------------------------------------------------------------------------------


 

Section 1.3.  Demand for Payment.

 

Notwithstanding anything contained herein to the contrary, CGLIC shall not make
any demand for payment hereunder against Surety unless it first notifies Surety,
with a copy to BHLN, pursuant to the notification provisions of this Surety
Policy, that an Obligation is due and payable to CGLIC under and pursuant to the
Contracts and has not been satisfied for any reason, including any reason set
forth in Section 1.1(C) of this Surety Policy; provided, however, that the
failure of CGLIC to give notice pursuant to this Section 1.3 shall not impair
the rights of CGLIC to demand or receive payment hereunder upon providing the
notice required under this Section 1.3.

 

Section 1.4.  Surety rights of action against BHLN.

 

Surety expressly waives any and all rights of subrogation, reimbursement,
indemnity, exoneration, set-off, contribution and any other claim which it may
now or hereafter have against BHLN or any other person directly or contingently
liable in connection with the Contracts, Obligations or this Surety Policy
(collectively the “Recovery Claims”), for so long as any of the BHLN Obligations
or any of Surety’s obligations under this Surety Policy remain unsatisfied.

 

Section 1.5.  Payment Upon Default.

 

In the event of a default by either Surety or BHLN in the payment or performance
of an Obligation, Surety shall either pay the full amount in default to CGLIC
or, in the case of an Obligation requiring performance of a funding or deposit
obligation, fund or deposit such amount in the Claims Paying Account or the
Trust Account, as applicable, no later than the second Business Day after
receipt of the demand by CGLIC in accordance with Section 1.3 of this Surety
Policy.

 

All sums payable by Surety under this Surety Policy shall be paid in full to
CGLIC or deposited in the Claims Paying Account or the Trust Account, as
applicable, in accordance with, and subject to, the terms and conditions of this
Surety Policy:

 

(A)                               without any set-off, condition or counterclaim
whatsoever except as BHLN would have been authorized to make under the
Contracts; and

 

(B)                               free and clear of any deductions or
withholdings whatsoever except only as may be required by law or regulation
which is binding on Surety.

 

If any deduction or withholding is required by any law or regulation to be made
by Surety, the amount of the payment due from Surety shall be increased to an
amount which (after making any deduction or withholding) leaves an amount equal
to the payment which would have been due if no deduction or withholding had been
required; unless such payment would not have had to be grossed up by BHLN under
the terms of the Contracts.  Surety may require CGLIC to provide copies of all
forms to which it is entitled and that are required to be provided by the laws
of the United States of America and any applicable State and file any such forms
where required by the laws of the United States of America and any applicable
State, including forms required by the Internal

 

5

--------------------------------------------------------------------------------


 

Revenue Service, which would allow Surety to make payments without, or which
would reduce the amount of, required deductions or withholdings.

 

Surety shall promptly deliver or procure delivery to BHLN of all receipts issued
to it evidencing each deduction or withholding which it has made.

 

Section 1.6.  Consents

 

Surety agrees that CGLIC may at any time and from time to time, either before or
after the maturity thereof, without notice to or further consent of Surety,
extend the time for payment of or renew any of the Obligations owing to it, and
may also make any agreement with BHLN for the extension, renewal, payment,
compromise, discharge or release thereof, in whole or in part, or for any
modification of the terms thereof or of any agreement between CGLIC and BHLN,
without impairing or affecting this Surety Policy.

 

Section 1.7.  Remedies Not Exclusive; Waiver.

 

No remedy herein conferred upon or reserved to CGLIC in this Surety Policy is
intended to be exclusive of any other available remedy or remedies, but each and
every such remedy shall be cumulative and shall be in addition to every other
remedy given under this Surety Policy or now or hereafter existing at law or in
equity.  No failure on the part of CGLIC to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.

 

Section 1.8.  Discharge of Surety Policy.

 

Anything contained in this Surety Policy to the contrary notwithstanding, except
as provided herein with respect to the expenses incurred in connection with the
enforcement hereof, the obligations of Surety hereunder shall be satisfied in
full and discharged upon the discharge in full of all the Obligations.  Any
payment by Surety pursuant to this Surety Policy will, to the extent of such
payment, discharge BHLN’s obligations to CGLIC under the applicable Contract.

 

Notwithstanding the above, if any right, security, disposition or payment is
avoided, set aside or ordered to be refunded, subject to Section 1.2(C) CGLIC
shall be entitled subsequently to enforce this Surety Policy against the Surety
as if such release, discharge or settlement had not occurred and any such
security, disposition or payment had not been made.

 

Section 1.9.  Expenses

 

Surety shall on a full indemnity basis pay to CGLIC on demand the amount of all
reasonable costs and expenses (including legal and out-of-pocket expenses and
any valued added tax on those costs and expenses) including reasonable
attorneys’ fees and disbursements, paid by CGLIC in enforcing, preserving or
exercising any rights under this Surety Policy; provided that this Section shall
only be applicable if Surety is obligated to make a payment under any other
provision of this Surety Policy.

 

6

--------------------------------------------------------------------------------

 

ARTICLE 2 - REPRESENTATIONS AND WARRANTIES

 

Section 2.1.  Representations of Surety.

 

Surety hereby represents and warrants as of the date hereof and each day
hereafter during which any of the obligations of Surety hereunder shall remain
outstanding that:

 

(A)                               it is a corporation duly organized, validly
existing and in good standing under the laws of Nebraska, with all licenses and
any other corporate power required to execute, deliver and perform its
obligations under this Surety Policy;

 

(B)                               it has duly authorized this Surety Policy and
no approval or other action by any governmental authority is required in
connection herewith that has not already been obtained;

 

(C)                               this Surety Policy is its legally valid and
binding obligation, enforceable against it in accordance with its terms;

 

(D)                               neither the making nor the performance of this
Surety Policy by it will conflict with, or result in a default under, or violate
its charter or bylaws or any indenture, agreement or other instrument to which
it is a party or by which it may be bound, or any law, regulation, judgment,
decree or order of any court or other governmental authority;

 

(E)                                none of Surety’s assets is entitled to
immunity on any ground from any legal action or proceeding;

 

(F)                                 all necessary corporate action has been duly
taken by Surety to authorize execution and delivery of this Surety Policy and
the performance of obligations hereunder;

 

(G)                               no event or circumstance is outstanding which
constitutes a default under any deed or instrument which is binding on Surety,
or to which its assets are subject, which might have a material adverse effect
on Surety’s ability to perform its obligations under this Surety Policy;

 

(H)                              Surety is not required under the law of its
jurisdiction of incorporation to (i) file, obtain pre-approval of, record or
register this Surety Policy with any court or other authority, including the
Nebraska Department of Insurance, or (ii) pay any stamp or other tax on or in
relation to this Surety Policy;

 

(I)                                   this Surety Policy constitutes
“insurance,” as such term is defined in Section 102 of the Nebraska Insurance
Code; and

 

(J)                                   there are no conditions precedent to the
effectiveness and enforceability of this Surety Policy that have not been
satisfied or waived.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 3 - MISCELLANEOUS

 

Section 3.1.  Amendment of Surety Policy.

 

Except as set forth in Section 3.2 hereof, no amendment or waiver of any
provision of this Surety Policy shall be effective with respect to the
Obligations in any event unless such amendment or waiver shall be in writing and
signed by the Surety, BHLN and CGLIC, and any such waiver shall be effective
only in the specific instance and for the specific purpose for which such waiver
is granted and shall not prevent the party giving it from subsequently relying
on the relevant provision.

 

Section 3.2.  Notices.

 

Any notices or communication required or permitted to be sent pursuant to this
Surety Policy shall be sent by first class mail or courier or by electronic
facsimile transmission by a device that records automatically the receipt of
such transmission as follows:

 

Surety:

 

National Indemnity Company

3024 Harney Street

Omaha, NE 68131

Attn:  President

Facsimile :  001 402 916 3237

 

with a copy to BHLN:

 

Berkshire Hathaway Life Insurance Company of Nebraska

100 First Stamford Place

Stamford, CT 06902 USA

Attn:  General Counsel

Facsimile:  001 203 363 5221

 

CGLIC:

 

Connecticut General Life Insurance Company

900 Cottage Grove Road

Bloomfield, CT 06002

Attn:  Mark Parsons

Senior Vice President

Facsimile:  (860) 226-4074

 

Surety, CGLIC or BHLN may each unilaterally amend the address for notices under
this Surety Policy on fifteen days advance notice given in accordance with this
Section 3.2.

 

8

--------------------------------------------------------------------------------


 

Section 3.3.  Headings Not Part of this Surety Policy.

 

Any headings preceding the text of the several sections hereof shall be solely
for convenience of reference and shall not constitute a part of this Surety
Policy, nor shall they affect its meaning, construction or effect.

 

Section 3.4.  Severability.

 

The invalidity or unenforceability of any one or more provisions in this Surety
Policy shall not affect the validity or enforceability of the remaining
provisions of this Surety Policy, or any part thereof.  If any invalid,
unenforceable or legal provision would be valid, enforceable or legal if some
part of it were deleted or modified, the provision shall be reformed as
necessary to give effect to the commercial intention of the parties.

 

Section 3.5.  Governing Law; Submission to Jurisdiction.

 

(A)                               This Surety Policy and all non-contractual
obligations arising from or connected with it shall be governed by the laws of
the State of New York, without giving effect to principles or rules of conflict
of laws.

 

(B)                               Surety hereby irrevocably submits to the
exclusive jurisdiction of the courts of the United States of America for the
Southern District of New York or, in the event that such courts do not have
subject matter jurisdiction, in the courts of the State of New York located in
the Borough of Manhattan, The City of New York, to settle any dispute arising
from or connected with this Surety Policy, including a dispute regarding the
existence, validity or termination of this Surety Policy or the consequences of
its nullity (“Dispute”).  The parties agree that such courts are the most
appropriate and convenient courts to settle any Dispute and, accordingly, that
they will not argue to the contrary.

 

(C)                               Surety irrevocably agrees that the documents
which start any Dispute proceedings, and any other documents required to be
served in relation to the commencement of such proceedings, may be marked for
the attention of President and served on National Indemnity Company, whose
registered office is currently at 3024 Harney Street, Omaha, Nebraska, USA
68131.  Such documents may, however, be served in any other manner allowed by
law.

 

Section 3.6.  No Assignment.

 

Surety shall not assign or transfer its obligations under this Surety Policy to
any other party without the prior written consent of CGLIC.

 

Section 3.7.  Interpretation.

 

When a reference is made in this Surety Policy to a Section, such reference
shall be to a section of this Surety Policy unless otherwise clearly indicated
to the contrary.  Whenever the words “include”, “includes” or “including” are
used in this Surety Policy, they shall be deemed to be followed by the words
“without limitation”.  The words “hereof”,

 

9

--------------------------------------------------------------------------------


 

“herein” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Surety Policy as a whole and not to any
particular provision of this Surety Policy.  The meaning assigned to each term
used in this Surety Policy shall be equally applicable to both the singular and
the plural forms of such term, and words denoting any gender shall include all
genders.  Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.  Capitalized terms used
but not defined herein shall have the respective meanings set forth in the
Contracts.

 

Section 3.8.  Incontestability.

 

Surety does hereby agree that this Surety Policy, and each and every provision
hereof, is and shall be enforceable by BHLN and CGLIC according to its terms,
and Surety does hereby agree that it shall not contest in any respect the
validity or enforceability hereof.

 

Section 3.9.  Miscellaneous.

 

Without prejudice to Section 1.2(F) and to the survival of any of the other
agreements of Surety under this Surety Policy, the agreements and obligations of
Surety contained in Section 1.2(C), Section 1.9, Section 3.4, Section 3.5,
Section 3.7, Section 3.8 and this Section 3.9 shall survive the payment in full
of the Obligations under this Surety Policy.

 

[Remainder of Page Intentionally Left Blank — Signature Page Follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Surety, intending to be legally bound has caused this Surety
Policy to be executed by its duly authorized officer as of the date first
written above and delivered to CGLIC; and BHLN and CGLIC have executed this
Surety in confirmation and acknowledgement of its terms and conditions by their
respective duly authorized officers as of the date first above written.

 

 

NATIONAL INDEMNITY COMPANY

 

 

 

 

 

 

By:

 

 

 

Name:

Brian Snover

 

 

Title:

Vice President

 

 

 

 

 

 

 

BERKSHIRE HATHAWAY LIFE INSURANCE COMPANY OF NEBRASKA

 

 

 

 

 

 

 

By:

 

 

 

Name:

Michael Lawler

 

 

Title:

Vice President

 

[Signatures Continue onto Next Page]

 

NICO Surety Policy Signature Page

 

--------------------------------------------------------------------------------


 

 

CONNECTICUT GENERAL LIFE
INSURANCE COMPANY

 

 

 

 

By:

 

 

 

Name:

Mark Parsons

 

 

Title:

Senior Vice President

 

NICO Surety Policy Signature Page

--------------------------------------------------------------------------------

 

 

EXECUTION COPY

 

 

RETROCESSION AGREEMENT

 

by and between

 

CONNECTICUT GENERAL LIFE INSURANCE COMPANY

 

and

 

BERKSHIRE HATHAWAY LIFE INSURANCE COMPANY OF NEBRASKA

 

Dated as of February 4, 2013

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS

 

 

 

1.1

Definitions

1

 

 

 

ARTICLE II

 

REINSURANCE CEDED

 

 

 

2.1

Reinsurance Coverage

10

2.2

Ultimate Net Loss

10

2.3

Extracontractual Damages

11

2.4

Contract Changes

11

2.5

Territory

11

 

 

 

ARTICLE III

 

REINSURANCE CONSIDERATION

 

 

 

3.1

Retrocession Premium

12

3.2

Additional Consideration

13

3.3

ALC Model Recalculation

13

3.4

ALC Model Adjustment

14

3.5

Payments

15

 

 

 

ARTICLE IV

 

ADMINISTRATION

 

 

 

4.1

Administration

15

4.2

Administrative Reporting

16

4.3

Annual Report of Aggregate Limit

16

4.4

Approval Rights

17

4.5

Regulatory Complaints and Proceedings

18

4.6

Legal Proceedings

18

4.7

Transfer of Administrative Responsibilities

19

 

 

 

ARTICLE V

 

CLAIMS PAYING ACCOUNT

 

 

 

5.1

Claims Paying Account

22

 

--------------------------------------------------------------------------------


 

ARTICLE VI

 

BOOKS AND RECORDS

 

 

 

6.1

Access to Books and Records

23

 

 

 

ARTICLE VII

 

DURATION AND TERMINATION; RECAPTURE

 

 

 

7.1

Duration and Termination

23

7.2

Effect of Termination

24

7.3

Recapture of Covered Liabilities by Retrocessionaire

24

7.4

Recapture of Covered Liabilities by CGLIC

24

7.5

Termination by Retrocessionaire

26

7.6

Dispute Resolution

26

 

 

 

ARTICLE VIII

 

REPORTING AND DAC TAX

 

 

 

8.1

Reporting

26

8.2

DAC Tax

26

 

 

 

ARTICLE IX

 

INSOLVENCY

 

 

 

9.1

Insolvency of CGLIC

28

 

 

 

ARTICLE X

 

TRUST ACCOUNT

 

 

 

10.1

Establishment and Initial Funding of Trust Account

29

10.2

Ongoing Funding of Trust Account Prior to a Reinsurance Credit Event

29

10.3

Ongoing Funding of Trust Account Following the Occurrence of a Reinsurance
Credit Event

30

10.4

Trust Assets

30

10.5

Substitution of Trust Assets

30

10.6

Settlements

31

10.7

Modification Upon Occurrence of a Reinsurance Credit Event

31

10.8

Withdrawal of Trust Assets by CGLIC Prior to the Occurrence of a Reinsurance
Credit Event

31

10.9

Withdrawal of Trust Assets by CGLIC After the Occurrence of a Reinsurance Credit
Event

32

10.10

Withdrawal of Trust Assets by Retrocessionaire Prior to the Occurrence of a
Reinsurance Credit Event

33

 

ii

--------------------------------------------------------------------------------


 

10.11

Withdrawal of Trust Assets by Retrocessionaire Following the Occurrence of a
Reinsurance Credit Event

33

 

 

 

ARTICLE XI

 

SALVAGE AND SUBROGATION

 

 

 

11.1

Salvage and Subrogation

33

11.2

Expenses

34

 

 

 

ARTICLE XII

 

THIRD PARTY RETROCESSION AGREEMENTS

 

 

 

12.1

Third Party Retrocession Recoverables

34

 

 

 

ARTICLE XIII

 

REINSURANCE CREDIT

 

 

 

13.1

Reinsurance Credit

35

 

 

 

ARTICLE XIV

 

REGULATORY MATTERS

 

 

 

14.1

Regulatory Matters

36

 

 

 

ARTICLE XV

 

ERRORS AND OMISSIONS

 

 

 

15.1

Errors and Omissions

36

 

 

 

ARTICLE XVI

 

DISPUTE RESOLUTION

 

 

 

16.1

Dispute Resolution

36

 

 

 

ARTICLE XVII

 

INDEMNIFICATION

 

 

 

17.1

Retrocessionaire’s Obligation to Indemnify

37

17.2

CGLIC’s Obligation to Indemnify

38

17.3

Indemnification Procedures

38

17.4

Exclusive Remedy

38

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XVIII

 

MISCELLANEOUS PROVISIONS

 

 

 

18.1

Notices

39

18.2

Entire Agreement

41

18.3

Waiver and Amendment

41

18.4

Successors and Assigns

41

18.5

Headings

41

18.6

Construction; Interpretation

41

18.7

Governing Law and Jurisdiction

42

18.8

No Third Party Beneficiaries

42

18.9

Counterparts

43

18.10

Severability

43

18.11

Specific Performance

43

18.12

Waiver of Jury Trial

44

18.13

Incontestability

44

18.14

Set-Off

44

18.15

Currency

44

18.16

Waiver of Duty of Utmost Good Faith

44

 

iv

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

 

Exhibit A

Form of Trust Agreement

 

 

LIST OF SCHEDULES

 

 

Schedule 1.1(a)

Covered Contracts

Schedule 1.1(b)

Third Party Retrocessional Agreements

Schedule 3.4(a)

Pricing Formula

Schedule 3.4(b)

ALC Model Adjustment Amount

Schedule 4.1(a)

Administrative Services

 

v

--------------------------------------------------------------------------------


 

RETROCESSION AGREEMENT

 

THIS RETROCESSION AGREEMENT, dated as of February 4, 2013 (this “Retrocession
Agreement”), is made and entered into by and between Connecticut General Life
Insurance Company, a Connecticut life insurance company (“CGLIC”), and Berkshire
Hathaway Life Insurance Company of Nebraska, a Nebraska life insurance company
(“Retrocessionaire”).

 

WHEREAS, the Parties are entering into this Retrocession Agreement pursuant to
that certain Master Transaction Agreement, dated as of February 4, 2013 (the
“Master Transaction Agreement”), by and among the Parties (as defined below),
and National Indemnity Company, a Nebraska property and casualty insurance
company, solely for purposes of Sections 3.10, 6.1, 6.3, 6.4, 6.6 and 6.9 and
Articles II, V, VII and VIII thereof (“NICO”);

 

NOW, THEREFORE, in consideration of the mutual and several promises and
undertakings herein contained, and for good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, CGLIC and
Retrocessionaire (individually, a “Party” and collectively, the “Parties”)
hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1          Definitions.  The following terms shall have the respective
meanings set forth below throughout this Retrocession Agreement (definitions are
applicable to both the singular and the plural forms of each term defined in
this ARTICLE I):

 

“Accounting Date” has the meaning set forth in Section 4.2(a).

 

“Additional Consideration” has the meaning set forth in Section 3.2.

 

“Administrative Oversight Expenses” has the meaning set forth in Section 4.4(b).

 

“Administrative Services Agreement” has the meaning set forth in Section 4.7(a).

 

“Affiliate” means, with respect to any Person, another Person that, directly or
indirectly, controls, is controlled by, or is under common control with, such
first Person, where “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Aggregate Guaranteed Minimum Death Benefit Amount” has the meaning set forth in
Section 7.4(f).

 

“Aggregate Guaranteed Minimum Death Benefit Amount as of December 31, 2012” has
the meaning set forth in Section 7.4(f).

 

--------------------------------------------------------------------------------


 

“Aggregate Limit” has the meaning set forth in Section 2.1(c).

 

“Aggregate Limit Report” has the meaning set forth in Section 4.3(a).

 

“Allocated Loss Adjustment Expenses” means all costs, fees and expenses incurred
by Retrocessionaire in the investigation, adjustment, settlement or defense of
all specific claims or the monitoring, preservation or enforcement of rights,
interests or benefits arising out of or related to the administration of the
Covered Contracts, Covered Liabilities and Third Party Retrocessional Agreements
(excluding office expenses and salaries of officials of Retrocessionaire or any
other administrative or overhead expenses of Retrocessionaire except in the case
of claim adjusters or staff attorneys, and then only when the time spent and any
expenses of the adjuster or staff attorney is allocable to a specific claim),
and court costs, and interest on any judgment or award under or arising out of
the administration of the Covered Contracts, Covered Liabilities and Third Party
Retrocessional Agreements; provided, however, in no event shall Allocated Loss
Adjustment Expenses include any expenses payable by CGLIC under
Section 4.7(b)(i).  Allocated Loss Adjustment Expenses shall also include
expenses associated with an action by Retrocessionaire for declaratory judgment
filed in connection with the administration of the Covered Contracts, Covered
Liabilities and Third Party Retrocessional Agreements.

 

“ALC Dispute Notice” has the meaning set forth in Section 3.3(a).

 

“ALC Dispute Period” has the meaning set forth in Section 3.3(a).

 

“ALC Model” has the meaning set forth in the Master Transaction Agreement.

 

“ALC Model Adjustment Amount” has the meaning set forth in Schedule 3.4(b).

 

“ALC Model Differential” has the meaning set forth in Section 3.4(b).

 

“ALC Model Representations” has the meaning set forth in the Master Transaction
Agreement.

 

“ALC Response Period” has the meaning set forth in Section 3.3(b).

 

“Alternative Action” has the meaning set forth in Section 4.4(a).

 

“Applicable Interest Rate” means a rate per annum equal the three-month London
Interbank Offered Rate as published in The Wall Street Journal, Eastern Edition,
with such rate being determined on or most recently prior to the date such
payment is due.

 

“Applicable Law” means any domestic or foreign, federal, state or local statute,
law, ordinance or code, or any written rules, regulations or administrative
interpretations issued by any Governmental Authority or any Tax Authority
pursuant to any of the foregoing, in each case applicable to any Party, and any
Order, writ, injunction, directive, judgment or decree of a court of competent
jurisdiction applicable to the Parties.

 

2

--------------------------------------------------------------------------------


 

“Approval Request” has the meaning set forth in Section 4.4(a).

 

“Books and Records” means originals or copies of all records and all other data
and information (in whatever form maintained) in the possession or control of a
Party or its Affiliates and relating to the Business Covered, including
(i) administrative records, (ii) claim records, (iii) policy files, (iv) sales
records, (v) files and records relating to Applicable Law, (vi) reinsurance
records, (vii) underwriting records, (viii) accounting records and (ix) for all
taxable periods ending after December 31, 2003 and solely with respect to the
Covered Contracts, Tax records and all other data and information with respect
to Tax disputes (subject to proper safeguards and exclusions reasonably agreed
by the Parties), but excluding (a) Tax Returns, (b) files, records, data and
information with respect to employees, (c) records, data and information with
respect to any employee benefit plan, (d) any files, records, data and
information not reasonably related to the Business Covered, (e) any materials
prepared for the boards of directors of Retrocessionaire, CGLIC or their
Affiliates and (f) any materials that are privileged and/or confidential for
which CGLIC or its Affiliates do not have a common interest agreement with
Retrocessionaire; provided, that if any such records or data referred to in the
foregoing clauses (i) through (viii) contain information which does not relate
to the Business Covered, such information shall not constitute “Books and
Records” for purposes of this Retrocession Agreement.

 

“Business Covered” means the life reinsurance business of CGLIC relating to the
Covered Contracts.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks in Connecticut or Nebraska are required or authorized by law to
be closed.

 

“Cedent Group” has the meaning set forth in Section 5.1(b).

 

“Census Values” has the meaning set forth in the Master Transaction Agreement.

 

“CGLIC” has the meaning set forth in the Preamble.

 

“CGLIC Extracontractual Damages” means any Extracontractual Damages to the
extent arising out of, or incurred in connection with (i) acts taken or omitted
to be taken by CGLIC or any of its current or former Affiliates, or their
agents, brokers or Representatives, prior to the Effective Time or (ii) acts of
fraud or intentional misconduct on the part of CGLIC or any of its current or
former Affiliates, or any delegatee of CGLIC pursuant to Section 4.1(e).

 

“CGLIC Indemnified Parties” has the meaning set forth in Section 17.1.

 

“Claims Estimate” has the meaning set forth in Section 5.1(b).

 

“Claims Paying Account” has the meaning set forth in Section 5.1(a).

 

“Claims Settlement Retrocessionaire Approval Rights” has the meaning set forth
in Section 4.4(a).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

3

--------------------------------------------------------------------------------


 

“Computer Programs” means (i) computer programs, including object code,
executables and source code, (ii) descriptions, flow-charts and other work
product used to design, plan, organize and develop any of the foregoing,
(iii) documentation, including user manuals and training materials, relating to
any of the foregoing, (iv) any and all data and databases (including all
electronic compilations of data) relating to any of the foregoing and
(v) tangible embodiments of the foregoing.

 

“Covered Contracts” means the reinsurance contracts listed on Schedule 1.1(a).

 

“Covered Expenses” means (i) Third Party Expenses and (ii) Administrative
Oversight Expenses.

 

“Covered Liabilities” has the meaning set forth in Section 2.1(a).

 

“Dispute Notice” has the meaning set forth in Section 4.3(b).

 

“Effective Time” means 12:01 a.m., New York time, on February 4, 2013.

 

“Election” has the meaning set forth in Section 8.2(a).

 

“Eligible Assets” means cash, investment grade bonds and equity securities
traded on a national securities exchange or NASDAQ; provided that, with respect
to equity securities, each equity security shall be issued by a company having a
market capitalization of no less than $10 billion; provided, further, that if
the Trust Account contains equity securities, the Trust Account shall contain
equity securities issued by no fewer than five companies.  Eligible Assets shall
not include any securities issued by Retrocessionaire or a Subsidiary of
Berkshire Hathaway Inc.

 

“Excluded Liabilities” means:

 

(a)           Any amount which is payable by CGLIC, whether due before, on or
after the Effective Time, with respect to claims with Incurral Dates prior to
the Effective Time in respect of the Business Covered for liabilities under the
Covered Contracts, including all liabilities for claims, benefits or other
payments under the Covered Contracts;

 

(b)           Any CGLIC Extracontractual Damages;

 

(c)           Any liability of CGLIC for the intentional and malicious acts or
omissions of its employees, officers or directors (as so determined by final
adjudication by any Order, writ, injunction, directive, judgment or decree of a
court of competent jurisdiction applicable to the Parties), except to the extent
that any loss would otherwise constitute a Covered Expense;

 

(d)           Any liability of CGLIC with respect to any Tax or assessment,
other than Taxes relating to the Additional Consideration (excluding income
taxes), whether paid directly by CGLIC or billed to CGLIC by or through a
cedent; and

 

4

--------------------------------------------------------------------------------

 

(e)           Any increased liability or obligation arising out of or relating
to CGLIC’s failure to take any Alternative Action, unless by taking such
Alternative Action CGLIC would not comply with Applicable Law or the terms of
the Covered Contract, in which case all liabilities and obligations arising from
changes necessary to conform the conduct contemplated by such recommendation to
Applicable Law and the terms of the Covered Contract, shall not be Excluded
Liabilities.

 

“Extracontractual Damages” means all liabilities or obligations for punitive,
exemplary, compensatory and consequential damages and any award of interest,
penalties or attorneys’ fees relating thereto, for which CGLIC or any of its
Affiliates is liable arising from actual or alleged misconduct, negligence, acts
or omissions of CGLIC or any of its Affiliates, or their agents, brokers or
Representatives in connection with the Business Covered, including (i) the form,
sale, marketing, underwriting, production, issuance, cancellation or
administration of the Covered Contracts, (ii) the investigation, defense, trial,
settlement or handling of claims, benefits, dividends or payments under the
Covered Contracts, or (iii) the failure to pay or the delay in payment or errors
in calculating or administering the payment of benefits, claims, dividends or
any other amounts due or alleged to be due under or in connection with the
Covered Contracts.

 

“Final ALC Determination” has the meaning set forth in Section 3.3(c).

 

“Funds Withheld Amount” has the meaning set forth in Section 3.1(a).

 

“Governmental Authority” means any government, political subdivision, court,
arbitrator, arbitration panel, mediator, mediation panel, board, commission,
regulatory or administrative agency or other instrumentality thereof, whether
federal, state, provincial, local or foreign and including any regulatory
authority which may be partly or wholly autonomous, other than any Tax
Authority.

 

“Incurral Date” means, with respect to any reinsurance claim made under the
Covered Contracts, the date as of which the account values and death benefits of
the VA Contract giving rise to such reinsurance claim are valued by each
underlying cedent for purposes of computing the amount payable by CGLIC with
respect to such reinsurance claim.

 

“Independent Accountant” means a nationally recognized independent accounting
firm which is mutually acceptable to CGLIC and Retrocessionaire, or, if CGLIC
and Retrocessionaire are unable to agree on such an accounting firm, an
independent accounting firm selected by mutual agreement of CGLIC’s and
Retrocessionaire’s independent accountants.

 

“Independent Actuary” means a nationally recognized independent actuarial firm
which is mutually acceptable to CGLIC and Retrocessionaire, or, if CGLIC and
Retrocessionaire are unable to agree on such an actuarial firm, an independent
actuarial firm selected by mutual agreement of CGLIC’s and Retrocessionaire’s
independent actuaries.

 

“Initial Retrocession Premium” means an amount equal to $2,250,000,000.

 

“Intellectual Property” means United States and foreign trademarks, patents and
copyrights and general intangibles of like nature, whether registered or at
common law

 

5

--------------------------------------------------------------------------------


 

(including all registrations and applications for the foregoing and all common
law rights therein), databases and compilations, including any and all data,
collections of data and documentation related to any of the foregoing, and
rights in Computer Programs, trade secrets, confidential information,
technology, know-how, inventions, processes, formulae, algorithms, models and
methodologies.

 

“Legal Proceeding(s)” has the meaning set forth in Section 4.6(a).

 

“Loss” means any damages, claims, losses, liabilities, charges, actions, suits,
proceedings, deficiencies, Taxes, fees, assessments, interest, penalties,
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees and expenses), and including any of the foregoing relating to enforcement
of any Person’s rights to indemnity under this Retrocession Agreement.

 

“Master Transaction Agreement” has the meaning set forth in the Recitals.

 

“NICO” has the meaning set forth in the Recitals.

 

“NICO Surety Policy” has the meaning set forth in the Master Transaction
Agreement.

 

“Notice of Objection” has the meaning set forth in Section 3.3(b).

 

“Order” means any order, writ, judgment, injunction, decree, stipulation,
determination or award entered by or with any Governmental Authority.

 

“Party” or “Parties” has the meaning set forth in the Recitals.

 

“Person” means any natural person, corporation, partnership, limited liability
company, trust, joint venture or other entity, including a Governmental
Authority.

 

“Pricing Formula” has the meaning set forth in Section 3.4(a).

 

“RCE Eligible Assets” means cash and securities of the type conforming to the
qualitative and quantitative requirements for investments permitted under the
laws and regulations of CGLIC’s domiciliary state for trusts providing Reserve
Credit.

 

“Recapture Date” has the meaning set forth in Section 7.4(a).

 

“Recapture Payments” has the meaning set forth in Section 7.3.

 

“Reinsurance Credit Event” has the meaning set forth in Section 13.1(a).

 

“Replacement Assets” shall have the meaning set forth in Section 10.5.

 

“Representatives” means, with respect to any Person, such Person’s officers,
directors, employees, managing directors, agents, advisors and other
representatives.

 

6

--------------------------------------------------------------------------------


 

“Reserve Credit” means full Statutory Financial Statement credit for the
reinsurance reserves ceded to Retrocessionaire under this Retrocession Agreement
as required to be reported on CGLIC’s Schedule S.

 

“Reserves” means, as required by SAP, reserves (including any gross, net and
ceded reserves, but excluding tax reserves), funds or provisions for losses,
claims, unearned premiums, benefits, costs and expenses in respect of the
Business Covered.

 

“Retrocession Agreement” has the meaning set forth in the Preamble.

 

“Retrocession Premium” means the sum of the Initial Retrocession Premium and the
Stub Period Retrocession Premium Adjustment.

 

“Retrocessionaire” has the meaning set forth in the Preamble.

 

“Retrocessionaire Approval Rights” has the meaning set forth in Section 4.4(c).

 

“Retrocessionaire Extracontractual Damages” means any Extracontractual Damages
to the extent arising out of, or incurred in connection with acts taken or
omitted to be taken (i) by Retrocessionaire, or any of its current or former
Affiliates, or their agents, brokers or Representatives, including actions taken
or omitted to be taken under the Administrative Services Agreement, or (ii) by
CGLIC or any of its current or former Affiliates, or their agents, brokers or
Representatives at the direction of Retrocessionaire; in each case, to the
extent that such amounts would not have been incurred but for Retrocessionaire’s
action or inaction, or CGLIC’s action or inaction at the direction of
Retrocessionaire.

 

“Retrocessionaire Indemnified Parties” has the meaning set forth in
Section 17.2.

 

“Reverse Transition Services Agreement” has the meaning set forth in
Section 4.7(c).

 

“Revised ALC Model” has the meaning set forth in Section 3.4(a).

 

“Revised Retrocession Premium” means the adjusted value of the Initial
Retrocession Premium, as calculated by the Pricing Formula using the Revised
Specified Scenario Results, in accordance with Section 3.4(a).

 

“Revised Specified Scenario Results” means the expected claims and premiums
associated with the Covered Contracts, net of amounts payable under the Third
Party Retrocessional Agreements, as calculated by the Revised ALC Model using
the Census Values and applying the Specified Assumptions.

 

“SAP” means the statutory accounting principles prescribed or permitted by the
Commissioner of Insurance of the State of Connecticut.

 

“Specified Assumptions” has the meaning set forth in the Master Transaction
Agreement.

 

7

--------------------------------------------------------------------------------


 

“Specified Scenario Results” has the meaning set forth in the Master Transaction
Agreement.

 

“Statutory Financial Statements” means the annual and quarterly statutory
financial statements of CGLIC filed with the Commissioner of Insurance of the
State of Connecticut to the extent CGLIC is required by Applicable Law to
prepare and file such financial statements.

 

“Statutory Reserves” means the statutory reserves, including claim reserves, of
CGLIC with respect to the Covered Liabilities ceded under this Retrocession
Agreement, determined by CGLIC in accordance with SAP, consistently applied,
including taking into account, as applicable, market conditions at the time of
calculation; provided, however, in no event shall Statutory Reserves include any
form of expense reserves, asset valuation reserve or interest maintenance
reserve.

 

“Stub Period Retrocession Premium Adjustment” means an amount equal to negative
$53,840,000.

 

“Subsidiary” or “Subsidiaries” means, when used with respect to any Party, any
corporation, limited liability company, partnership, association, trust or other
entity of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power (or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests) are, as of such date, owned by such
Party or one or more Subsidiaries of such Party or by such Party and one or more
Subsidiaries of such Party.

 

“Tax Authority” means, with respect to any Tax, any government or political
subdivision thereof that imposes such Tax, and any agency charged with the
collection, assessment, determination or administration of such Tax for such
government or subdivision.

 

“Tax” means any and all federal, state, foreign or local income, gross receipts,
premium, capital stock, franchise, guaranty fund assessment, retaliatory,
profits, withholding, social security, unemployment, disability, real property,
ad valorem/personal property, stamp, excise, occupation, sales, use, transfer,
value added, alternative minimum, estimated or other tax, fee, duty, levy,
custom, tariff, impost, assessment, obligation or charge of the same or of a
similar nature to any of the foregoing, including any interest, penalty or
addition thereto.

 

“Tax Reserves” means, in the absence of an election by Retrocessionaire under
Section 4.7, the tax reserves calculated by CGLIC and provided to
Retrocessionaire with respect to the Covered Liabilities, determined by CGLIC in
accordance with the specific factors and methodologies provided to CGLIC by
Retrocessionaire for purposes of calculating such amounts for Federal income tax
purposes.

 

“Tax Return” means any return, report, declaration, claim for refund,
certificate, bill, or other return or statement, including any schedule or
attachment thereto, and any amendment thereof, filed or required to be filed
with any Tax Authority in connection with the determination, assessment or
collection of any Tax.

 

8

--------------------------------------------------------------------------------


 

“Terminal Settlement Amount” has the meaning set forth in Section 7.4(b).

 

“Third Party Expenses” means all out-of-pocket expenses approved in advance by
the Retrocessionaire and paid by CGLIC to any third party on and after the
Effective Time in connection with CGLIC’s administration of the Covered
Contracts, Covered Liabilities and Third Party Retrocessional Agreements.

 

“Third Party Retrocessional Agreements” means the retrocessional contracts
listed on Schedule 1.1(b) between CGLIC and retrocessionaires (other than the
Retrocessionaire), whereby CGLIC has, prior to the Effective Time, ceded
reinsurance on the Covered Liabilities, without regard to any amendment,
recapture or termination of any such contracts on or after the Effective Time.

 

“Third Party Retrocession Recoverables” has the meaning set forth in
Section 12.1.

 

“Transaction Documents” means the Master Transaction Agreement and the Ancillary
Agreements (as such term is defined in the Master Transaction Agreement), other
than this Retrocession Agreement.

 

“Treasury Regulations” means the Treasury Regulations (including temporary and
proposed Treasury Regulations) promulgated by the United States Department of
Treasury with respect to the Code or other United States federal Tax statutes.

 

“Trust” has the meaning set forth in Section 10.1(a).

 

“Trust Account” has the meaning set forth in Section 10.1(a).

 

“Trust Agreement” means the trust agreement by and among CGLIC,
Retrocessionaire, NICO and the Trustee, in the form of Exhibit A attached hereto
with such changes as may be required by the Trustee.

 

“Trust Assets” means the assets held in the Trust Account, including, as
applicable, Eligible Assets and RCE Eligible Assets.

 

“Trust Funding Amount” means, as of any date, an amount equal to the Statutory
Reserves, provided that such amount shall not exceed an amount equal to (i) the
Aggregate Limit minus (ii) the aggregate amount of the Ultimate Net Loss paid by
the Retrocessionaire as of such date.

 

“Trust Funding Date” has the meaning set forth in Section 3.1(b).

 

“Trustee” means the trustee named in the Trust Agreement and any successor
trustee appointed as such pursuant to the terms of such Trust Agreement.

 

“Ultimate Net Loss” has the meaning set forth in Section 2.2.

 

9

--------------------------------------------------------------------------------


 

“VA Contracts” means the variable annuity contracts and their related riders
reinsured under the Covered Contracts.

 

“Written Response” has the meaning set forth in Section 4.4(a).

 

ARTICLE II

 

REINSURANCE CEDED

 

2.1          Reinsurance Coverage.

 

(a)           Effective as of the Effective Time, CGLIC shall cede to
Retrocessionaire, and Retrocessionaire shall reinsure, on a one hundred percent
(100%) coinsurance basis, (i) all amounts included within the definition of
Ultimate Net Loss, up to an aggregate amount not to exceed the Aggregate Limit,
(ii) all Administrative Oversight Expenses and (iii) all Retrocessionaire
Extracontractual Damages (collectively, the “Covered Liabilities”); provided,
however, in no event shall Excluded Liabilities be Covered Liabilities.

 

(b)           Retrocessionaire’s liability under this Retrocession Agreement for
Covered Liabilities shall attach simultaneously with that of CGLIC, and all
reinsurance with respect to which Retrocessionaire shall be liable by virtue of
this Retrocession Agreement shall be subject in all respects to the same risks,
terms, rates, conditions, interpretations, assessments and good faith waivers
and to the same modifications, alterations and cancellations, as the respective
Covered Contracts and Business Covered to which liability under this
Retrocession Agreement attaches.  The Retrocessionaire shall, in each and every
case to which liability under this Retrocession Agreement attaches, follow the
fortunes and settlements of CGLIC, and Retrocessionaire shall be bound, without
limitation, by all payments and settlements entered into by or on behalf of
CGLIC, subject to the terms, conditions and provisions set forth herein.

 

(c)           NOTWITHSTANDING ANY OTHER PROVISION IN THIS RETROCESSION AGREEMENT
OR THE TRANSACTION DOCUMENTS TO THE CONTRARY, RETROCESSIONAIRE’S AGGREGATE LIMIT
OF LIABILITY FOR ULTIMATE NET LOSS SHALL BE NO GREATER THAN $3,819,408,696 (the
“Aggregate Limit”).

 

2.2          Ultimate Net Loss.

 

“Ultimate Net Loss” means the sum of:

 

(a)           any amount which is due and payable by CGLIC with respect to
claims with Incurral Dates on or after the Effective Time in respect of the
Business Covered, net of any amounts which are recoverable, whether or not
actually collected, under the Third Party Retrocessional Agreements on or after
the Effective Time, for (i) all liabilities under the Covered Contracts,
including liabilities for claims, benefits or other payments under the Covered
Contracts, or (ii) all liabilities arising out of any changes to the terms and
conditions of the Covered Contract effected in accordance with Section 2.4;

 

10

--------------------------------------------------------------------------------


 

(b)           plus any Third Party Expenses;

 

(c)           plus any Extracontractual Damages, other than CGLIC
Extracontractual Damages and Retrocessionaire Extracontractual Damages;

 

(d)           plus any Recapture Payments;

 

(e)           plus any Allocated Loss Adjustment Expenses paid by the
Retrocessionaire pursuant to Section 4.7(b)(ii);

 

(f)            minus any Additional Consideration;

 

provided, however, in no event shall Ultimate Net Loss include (x) any expenses
incurred by CGLIC in connection with the administration of the Covered
Contracts, Covered Liabilities or Third Party Retrocessional Agreements by
CGLIC; (y) in the event of any transfer of administrative responsibilities in
accordance with Section 4.7, any expenses incurred by Retrocessionaire or CGLIC
in connection thereto, other than Allocated Loss Adjustment Expenses as provided
above; or (z) any Excluded Liabilities.

 

2.3          Extracontractual Damages.

 

To the maximum extent permitted by Applicable Law, Retrocessionaire shall
indemnify CGLIC for all Extracontractual Damages, except for CGLIC
Extracontractual Damages.  For the avoidance of doubt, the payment of
Retrocessionaire Extracontractual Damages by Retrocessionaire shall neither be
included in determining the aggregate amount of Ultimate Net Loss paid by
Retrocessionaire nor applied against any calculation of the remaining Aggregate
Limit.

 

2.4          Contract Changes.

 

Retrocessionaire shall reinsure, on a one hundred percent (100%) coinsurance
basis, any liability resulting from any changes in the terms or conditions of
any Covered Contract that (a) are required by Applicable Law or any Governmental
Authority, whether incurred before, on or after the Effective Time, (b) are
necessary to reflect any changes in the Covered Contracts effected by cedents
thereunder pursuant to the terms of the Covered Contracts that do not require
the approval of CGLIC, or (c) are approved by Retrocessionaire in writing.

 

2.5          Territory.

 

The reinsurance provided under this Retrocession Agreement shall be coextensive
with the territory of the Covered Contracts.

 

11

--------------------------------------------------------------------------------


 

ARTICLE III

 

REINSURANCE CONSIDERATION

 

3.1          Retrocession Premium.

 

(a)           On the date hereof, CGLIC shall (i) pay an amount in cash equal to
thirty-three percent (33%) of the Retrocession Premium directly to
Retrocessionaire and (ii) hold the remaining sixty-seven percent (67%) of the
Retrocession Premium on a funds withheld basis (the “Funds Withheld Amount”). 
The Funds Withheld Amount shall be reduced from time to time by (i) amounts
otherwise due from Retrocessionaire in payment of Covered Liabilities in
accordance with Section 5.1(b) and (ii) payments to Retrocessionaire or deposits
into the Trust Account on behalf of Retrocessionaire made by CGLIC in accordance
with Section 3.1(b).

 

(b)           CGLIC shall have the option of either (i) paying down the
outstanding balance of the Funds Withheld Amount to Retrocessionaire in several,
incremental cash payments (the size and frequency of which shall be determined
by CGLIC in its sole discretion) or (ii) depositing the Funds Withheld Amount as
a single lump sum cash payment into the Trust Account on behalf of
Retrocessionaire; provided, CGLIC either pays or deposits the Funds Withheld
Amount in full no later than April 30, 2013; and provided, further, the last
payment CGLIC would otherwise have made directly to Retrocessionaire under
clause (i) above shall be deposited directly into the Trust Account pursuant to
Section 10.1(b)(i).  Interest on the balance of the Funds Withheld Amount that
is yet unpaid to Retrocessionaire or transferred into the Trust Account shall
accrue at a rate of one and one-quarter percent (1.25%) per annum.  The earlier
of (x) the date CGLIC either pays Retrocessionaire or deposits into the Trust
Account the outstanding balance of the Funds Withheld Amount, including
applicable interest on such balance, and (y) April 30, 2013, shall be referred
to herein as the “Trust Funding Date.”  Retrocessionaire shall have no
obligation to pay any Covered Liabilities until CGLIC either pays
Retrocessionaire or deposits into the Trust Account such outstanding balance of
the Funds Withheld Amount.

 

(c)           Notwithstanding Section 3.1(b), in the event the Funds Withheld
Amount is neither paid to Retrocessionaire nor deposited into the Trust Account
in full by April 30, 2013 in accordance with Section 3.1(b), and such failure to
either pay or deposit the Funds Withheld Amount in full by CGLIC is not cured by
the end of five (5) Business Days after receipt of a notice from
Retrocessionaire, then interest shall accrue on the outstanding balance of the
Funds Withheld Amount effective as of April 30, 2013, at a rate of two percent
(2.0%) per month or any portion thereof.  CGLIC shall pay such accrued interest
to Retrocessionaire on the date on which CGLIC either pays to Retrocessionaire
or deposits into the Trust Account the outstanding balance of the Funds Withheld
Amount; provided, if the Funds Withheld Amount is neither paid to
Retrocessionaire nor deposited into the Trust Account in full within sixty (60)
calendar days of the Trust Funding Date, then Retrocessionaire, in its sole
discretion, shall have the option to terminate this Retrocession Agreement in
accordance with Section 7.5, subject only to delivery of a written notice of
termination to CGLIC.

 

12

--------------------------------------------------------------------------------


 

3.2          Additional Consideration.

 

In addition to the Retrocession Premium, for as long as the aggregate amount of
Ultimate Net Loss paid by Retrocessionaire is less than the Aggregate Limit,
Retrocessionaire shall be entitled to one hundred percent (100%) of the
following amounts actually received by CGLIC after the Effective Time, net of
(x) any Taxes (other than income taxes) relating to such amounts payable by
CGLIC and (y) any amounts paid or payable by CGLIC under the Third Party
Retrocessional Agreements (collectively, the “Additional Consideration”):

 

(i)            premiums in respect of the Covered Contracts, including any
premiums associated with any settlement statement that covers a period that
spans the Effective Time, which shall be allocated between the Parties on a pro
rata basis;

 

(ii)           litigation or arbitration recoveries related to other disputes to
the extent such recoveries directly relate to Covered Liabilities; and

 

(iii)          other recoveries, if any, directly relating to the Covered
Contracts or Covered Liabilities (other than Third Party Retrocession
Recoverables).

 

3.3          ALC Model Recalculation.

 

(a)           At any time within the period of three years and fifteen days
following the Effective Time (the “ALC Dispute Period”), if Retrocessionaire
determines that any ALC Model Representation is inaccurate, Retrocessionaire may
provide CGLIC with a written notice (an “ALC Dispute Notice”) describing in
reasonable detail the nature of such inaccuracy, and the amount of the potential
ALC Model Adjustment Amount.  To the extent that Retrocessionaire has actual
knowledge of any inaccuracy in the ALC Model Representations that could
reasonably be expected to be favorable to CGLIC, the ALC Dispute Notice shall
also describe in reasonable detail the nature of such inaccuracy.  Following
receipt of an ALC Dispute Notice, to the extent that at any time prior to the
end of the ALC Response Period, CGLIC has actual knowledge of any additional
inaccuracy in the ALC Model Representations, CGLIC shall promptly provide
Retrocessionaire with written notice thereof.  Unless otherwise agreed by the
Parties, Retrocessionaire’s right to provide CGLIC with notice of any ALC Model
Representation inaccuracies shall be limited to one ALC Dispute Notice during
the ALC Dispute Period.  For the avoidance of doubt, any ALC Dispute Notice
received by CGLIC after the ALC Dispute Period has passed will be of no force or
effect.

 

(b)           CGLIC will have sixty (60) calendar days upon receipt of the ALC
Dispute Notice to review and respond to such ALC Dispute Notice (the “ALC
Response Period”).  Such response must be in writing and must describe in
reasonable detail the basis for any objection to such ALC Dispute Notice (any
such response, a “Notice of Objection”).  For the avoidance of doubt, CGLIC
shall be permitted to include in the Notice of Objection a description of any
inaccuracy in the ALC Model Representations, regardless of whether such
inaccuracy was set forth, or relates to any items, in the ALC

 

13

--------------------------------------------------------------------------------


 

Dispute Notice.  If CGLIC fails to provide a Notice of Objection prior to the
termination of the ALC Response Period, or CGLIC agrees with Retrocessionaire’s
determination regarding any inaccuracy of the ALC Model Representations, the
Parties will adjust the ALC Model to correct for any identified inaccuracy in
any ALC Model Representation.

 

(c)           Retrocessionaire will have thirty (30) calendar days to review the
Notice of Objection and to determine whether to submit the dispute to the
Independent Actuary, who shall review the ALC Dispute Notice, the Notice of
Objection and any supporting information provided by Retrocessionaire or CGLIC. 
Such review will be limited to whether any of the ALC Model Representations were
inaccurate when made and shall include any such inaccuracies presented by each
of CGLIC and Retrocessionaire.  The Independent Actuary will have ninety (90)
calendar days to provide a detailed report describing its preliminary findings
with respect to the dispute.  Retrocessionaire and the CGLIC will then have
thirty (30) calendar days to meet jointly with the Independent Actuary to review
the Independent Actuary’s process and analysis with respect to the preliminary
findings.  Upon the conclusion of such thirty (30) calendar day period, the
Independent Actuary will have thirty (30) calendar days to issue its final
determination (the “Final ALC Determination”).  CGLIC will adjust the ALC Model
under the supervision of the Independent Actuary to correct for any inaccuracy
in the ALC Model Representations as determined by the Independent Actuary.  For
the avoidance of doubt, all disputes related to the ALC Model Representations
will be submitted to, and reviewed by, the Independent Actuary concurrently.  In
the event of the recapture of any Covered Contract prior to the ALC Dispute
Period or during any subsequent review and response period, the Independent
Actuary will make an equitable adjustment to the ALC Model.

 

(d)           CGLIC and Retrocessionaire shall bear the respective fees and
costs incurred by such Party in connection with any disputes related to the ALC
Model Representations.  The fees and disbursements of the Independent Actuary
shall be paid by CGLIC if the ALC Model Adjustment Amount is payable by CGLIC to
Retrocessionaire pursuant to Section 3.4.  The fees and disbursements of the
Independent Actuary shall be paid by Retrocessionaire if no ALC Model Adjustment
Amount is payable by CGLIC to Retrocessionaire pursuant to Section 3.4.

 

3.4          ALC Model Adjustment.

 

(a)           In  the event that the ALC Model is adjusted by the mutual
agreement of CGLIC and Retrocessionaire or in accordance with the Final ALC
Determination (the ALC Model as adjusted, the “Revised ALC Model”), the Census
Values and Specified Assumptions as of December 31, 2012 will be entered into
the Revised ALC Model by CGLIC, under the supervision of the Independent
Actuary, in order to calculate the Revised Specified Scenario Results.  The
Revised Specified Scenario Results will then be applied to the pricing formula
attached as Schedule 3.4(a) (the “Pricing Formula”) by the Independent Actuary
to calculate the Revised Retrocession Premium.

 

(b)           CGLIC and Retrocessionaire will then calculate an amount in
accordance with Schedule 3.4(b), utilizing the Revised Retrocession Premium and
Initial Retrocession Premium (the “ALC Model Differential”).  If the ALC Model
Differential

 

14

--------------------------------------------------------------------------------

 

is positive, CGLIC will make a payment to Retrocessionaire in accordance with
Schedule 3.4(b).

 

3.5          Payments.

 

(a)           Except as otherwise set forth in Section 3.4, all payments between
the Parties made pursuant to this Retrocession Agreement shall be made either
(i) by wire transfer of United States dollars in cash to such bank account or
accounts as designated by the recipient or (ii) by direct deposit or direct
debit through the Automated Clearing House (ACH) system.

 

(b)           All payments by Retrocessionaire to CGLIC shall be made directly
to CGLIC or to its conservator, liquidator, receiver, or its statutory
successor.

 

ARTICLE IV

 

ADMINISTRATION

 

4.1          Administration.

 

(a)           Subject to the Retrocessionaire Approval Rights, CGLIC shall
retain responsibility for the administration of the Covered Contracts, Covered
Liabilities and Third Party Retrocessional Agreements.  The administrative
services to be performed by CGLIC are set forth on Schedule 4.1(a).  In no event
shall CGLIC be responsible for performing or providing any hedging activities or
other investment activities related to the Covered Liabilities.

 

(b)           Subject to the terms and conditions of this Retrocession
Agreement, CGLIC shall have full authority to determine liability on any Covered
Liabilities reinsured hereunder and may pay or settle such liabilities as it
deems appropriate; provided that CGLIC acts in accordance with subsection
(c) below.

 

(c)           CGLIC shall administer the Covered Liabilities and Covered
Contracts (i) in good faith, (ii) in accordance with the terms of the Covered
Contracts, (iii) in accordance with the applicable terms of this Retrocession
Agreement, (iv) in compliance with Applicable Law, (v) consistent with sound
business practices (taking into account the purposes of this Retrocession
Agreement and other Transaction Agreements); and subject to the foregoing,
(vi) with no less skill and diligence as it applies in administering its
business not subject to this Retrocession Agreement.  Notwithstanding the
foregoing, the Parties may, from time to time, mutually develop specific and/or
different standards for providing such services with respect to the Covered
Liabilities and Covered Contracts.

 

(d)           CGLIC shall pay for all expenses it incurs relating to the
administration of the Covered Contracts, Covered Liabilities and Third Party
Retrocessional Agreements, other than Covered Expenses and expenses relating to
the administration of Retrocessionaire Extracontractual Damages. 
Retrocessionaire shall reimburse and indemnify CGLIC for all Covered Expenses
and expenses relating to the administration

 

15

--------------------------------------------------------------------------------


 

of Retrocessionaire Extracontractual Damages as incurred in accordance with
ARTICLE V, following receipt from CGLIC of an accounting of any such amounts.

 

(e)           Unless there has been a transfer of the administration of the
Covered Contracts, Covered Liabilities and Third Party Retrocessional Agreements
to Retrocessionaire pursuant to Section 4.7 of this Retrocession Agreement,
CGLIC may delegate any part or all of its rights and obligations under this
ARTICLE IV to an Affiliate of CGLIC or, with at least ten (10) Business Days’
prior written notice to Retrocessionaire, to a third party administrator;
provided, however, that CGLIC shall not delegate all or any substantial portion
of such rights and obligations to a third party administrator without the prior
written consent of Retrocessionaire, such consent not to be unreasonably
withheld, conditioned or delayed.  Notwithstanding any such delegation, CGLIC
will remain responsible for the fulfillment of all obligations to
Retrocessionaire under this ARTICLE IV.

 

4.2          Administrative Reporting.

 

(a)           No later than three (3) calendar days after the date on which
CGLIC is required to file its financial statement with its domiciliary state
regulator, CGLIC shall deliver to Retrocessionaire its calculation of the
Statutory Reserves for the calendar quarter or year just ended, together with a
copy of its Statutory Financial Statement that was filed with its domiciliary
state regulator for the same period.  Each date on which CGLIC delivers its
calculation of the Statutory Reserves and its Statutory Financial Statement to
Retrocessionaire shall be referred to as an “Accounting Date.”

 

(b)           For so long as required by Retrocessionaire, CGLIC shall timely
provide to Retrocessionaire the additional reports set forth on Schedule
4.1(a) in accordance with the terms of such schedule.

 

4.3          Annual Report of Aggregate Limit.

 

(a)           Within forty-five (45) calendar days after the end of each
calendar year, CGLIC shall deliver to Retrocessionaire a report setting forth in
reasonable detail the following amounts (each such report, an “Aggregate Limit
Report”):

 

(i)            Any amounts described in Sections 2.2(a)(i) or 2.2(a)(ii) that
were paid by CGLIC during the prior calendar year, net of any amounts payable
under the Third Party Retrocessional Agreements during the prior calendar year;

 

(ii)           Any amounts paid by CGLIC during the prior calendar year for
Extracontractual Damages, other than CGLIC Extracontractual Damages and
Retrocessionaire Extracontractual Damages;

 

(iii)          Any Recapture Payments made during the prior calendar year;

 

16

--------------------------------------------------------------------------------


 

(iv)          Any Additional Consideration received by Retrocessionaire during
the prior calendar year; and

 

(v)           The remaining, unpaid Aggregate Limit as of the last day of the
preceding calendar year.

 

(b)           If Retrocessionaire disputes in good faith the amounts set forth
in the Aggregate Limit Report including because such amounts were not provided
in sufficient detail, then Retrocessionaire shall provide written notice (a
“Dispute Notice”) to CGLIC to such effect on or prior to the date that is twenty
(20) Business Days after Retrocessionaire’s receipt of the Aggregate Limit
Report and Retrocessionaire and CGLIC shall cooperate in good faith with each
other to resolve such dispute.  Any such dispute between the Parties that cannot
be resolved by the Parties within thirty (30) calendar days after CGLIC’s
receipt of a Dispute Notice shall be resolved in accordance with
Section 16.1(a).

 

4.4          Approval Rights.

 

(a)           Subject to claims payment protocols agreed to by the Parties from
time to time, Retrocessionaire shall have the right of prior approval with
respect to any and all proposed payments and settlements of claims under the
Covered Contracts (the “Claims Settlement Retrocessionaire Approval Rights”). 
In advance of any proposed action that would trigger a Retrocessionaire Approval
Right, CGLIC shall provide Retrocessionaire with written notice (each, an
“Approval Request”) sufficiently in advance of the expected date of payment. 
Following receipt of an Approval Request, Retrocessionaire shall either approve
or object to such Approval Request (each, a “Written Response”).  In the event
that Retrocessionaire objects to an Approval Request, it shall inform CGLIC in
its Written Response as to what alternative course of action it proposes to be
taken in lieu of the action proposed by CGLIC in its Approval Request (each, an
“Alternative Action”).  Retrocessionaire and CGLIC shall then discuss and
attempt to agree on an Alternative Action.  In the event that the Parties are
unable to reach agreement within fifteen (15) calendar days following receipt of
the Written Response, Retrocessionaire may direct an Alternative Action by
providing CGLIC with written notice thereof.

 

(b)           In the event that Retrocessionaire either delays or withholds its
approval with respect to an Approval Request beyond the expected date of
payment, or directs CGLIC to take an Alternative Action, Retrocessionaire shall
indemnify CGLIC for the full amount of any liability or obligation of any kind
whatsoever, including all out-of-pocket expenses, to the extent that such
amounts would not have been incurred by CGLIC but for Retrocessionaire’s action
or inaction on such Approval Request which causes CGLIC to deviate from the
proposed action set forth in its Approval Request (such amounts, “Administrative
Oversight Expenses”).  Retrocessionaire shall have the right and responsibility
to direct and control the negotiation, litigation or resolution of any such
liabilities, and CGLIC shall cooperate with Retrocessionaire’s reasonable
directions in this regard.

 

17

--------------------------------------------------------------------------------


 

(c)           In addition to the foregoing, Retrocessionaire shall have the
right of prior approval, in its sole discretion, with respect to any and all
proposed commutations, recaptures or novations of the Covered Contracts
(collectively, with the Claims Settlement Retrocessionaire Approval Rights, the
“Retrocessionaire Approval Rights”).

 

4.5          Regulatory Complaints and Proceedings.

 

(a)           CGLIC shall promptly notify Retrocessionaire of any material
complaints or inquiries initiated by a Governmental Authority with respect to
the Covered Contracts, and of any proceedings initiated by a Governmental
Authority with respect to the Covered Contracts, and, in either case, to the
extent permitted by Applicable Law, prepare and send to the Governmental
Authority, with a copy to Retrocessionaire, a response within the Governmental
Authority’s requested time frame for response or, if no such time frame is
provided, within the time frame as allowed by Applicable Law; provided that
CGLIC shall use reasonable best efforts to provide such response to
Retrocessionaire for its prior review and comment within a reasonable time
before sending such response to the Governmental Authority.

 

(b)           Subject to the Retrocessionaire Approval Rights, CGLIC shall
supervise and control the investigation, contest, defense and/or settlement of
all complaints, inquiries and proceedings by Governmental Authorities with
respect to the Covered Contracts and the Covered Liabilities.  CGLIC shall
nevertheless keep Retrocessionaire informed of all such complaints, inquiries
and proceedings.

 

(c)           CGLIC shall maintain a complaint log with respect to the Covered
Contracts and the Covered Liabilities in accordance with applicable requirements
of Governmental Authorities and make a copy of such log, continuously updated
through the last day of each calendar quarter during the term of this
Retrocession Agreement, available for inspection by Retrocessionaire upon five
(5) Business Days’ prior notice by Retrocessionaire.

 

4.6          Legal Proceedings.

 

(a)           Except with respect to Tax matters not involving a Tax dispute
referred to in clause (ix) of the definition of Books and Records, CGLIC shall
notify Retrocessionaire within five (5) calendar days of receiving notice of any
lawsuit, action, arbitration or other dispute resolution proceedings that are
instituted or threatened with respect to any matter relating to the Covered
Contracts and the Covered Liabilities (“Legal Proceeding(s)”), and shall provide
to Retrocessionaire, upon Retrocessionaire’s reasonable request, a report
summarizing the nature of such Legal Proceedings, the alleged actions or
omissions giving rise to such Legal Proceedings and copies of any files or other
documents that Retrocessionaire may reasonably request in connection with its
review of these matters.  Notwithstanding the foregoing, and except with respect
to matters relating to Taxes generally, CGLIC shall not commence any Legal
Proceeding without the prior written consent of Retrocessionaire, such consent
not to be unreasonably withheld or delayed.

 

18

--------------------------------------------------------------------------------


 

(b)           Except with respect to matters relating to Taxes, within twenty
(20) calendar days of receipt by Retrocessionaire of notice of a Legal
Proceeding, Retrocessionaire shall have the right, in its sole discretion, to
assume control of such Legal Proceeding (including the engagement of counsel of
Retrocessionaire’s choosing).

 

(c)           Without regard to the Party controlling such Legal Proceeding,
(i) counsel used by a Party shall be reasonably satisfactory to the other Party,
(ii) each Party shall be kept full informed as to all material aspects of such
Legal Proceeding by the other Party and its counsel, (iii) each Party and its
counsel shall promptly provide to the other Party and its counsel all
information (including copies of written information) related to such Legal
Proceeding and, to the extent practicable under the circumstances, provide the
other Party with an opportunity to comment on material pleadings, motions and
other submissions to the court or other party to the Legal Proceeding and shall
consider such comments in good faith, (iv) each Party and its counsel shall have
its views regarding such Legal Proceeding considered in good faith by the other
Party and its counsel and (v) except with the prior written consent of the
non-controlling Party, such consent not to be unreasonably withheld or delayed,
the controlling Party shall not settle or compromise any Legal Proceeding or
permit a default judgment or consent to an entry of judgment in respect thereof
unless such settlement, compromise or judgment (1) relates solely to money
damages, (2) provides for a full irrevocable and unconditional release of the
non-controlling Party and any other harmed Affiliate thereof with respect to the
Legal Proceeding, (3) does not contain any admission or finding of wrongdoing or
criminal liability on behalf of the non-controlling Party or any Affiliate
thereof and (4) would not reasonably be expected to have a material adverse
effect on the non-controlling Party’s business.

 

4.7          Transfer of Administrative Responsibilities.

 

(a)           In the event that CGLIC is in material breach of its obligations
under Schedule 4.1(a), or at any time following the third anniversary of the
Effective Time, Retrocessionaire may elect to assume in its entirety the
administration of the Covered Contracts, Covered Liabilities and Third Party
Retrocessional Agreements from CGLIC.  Promptly following such an election, the
Parties shall in good faith negotiate and enter into an administrative services
agreement (the “Administrative Services Agreement”), which shall include, among
other terms, the terms described in Section 4.7(b).  The Parties shall also
agree to appropriate amendments of this Retrocession Agreement to reflect the
fact that CGLIC will no longer be administering the Covered Contracts, Covered
Liabilities and Third Party Retrocessional Agreements.  The date that the
Administrative Services Agreement becomes effective shall be the date that the
transfer of administration becomes effective.

 

(b)           The Administrative Services Agreement shall provide for the
following:

 

(i)            CGLIC shall pay Retrocessionaire for all reasonable internal
expenses (including a reasonable overhead allocation) in connection with its
administration of the Covered Contracts, Covered Liabilities and Third Party
Retrocessional Agreements.  The

 

19

--------------------------------------------------------------------------------


 

reasonableness of such expenses will be determined by reference to (A) the
average annual actual expenses incurred by CGLIC in connection with its
administration of the Covered Contracts, Covered Liabilities and Third Party
Retrocessional Agreements during the thirty-six (36) month period preceding the
date CGLIC consents to Retrocessionaire’s request to transfer administration and
(B) the projected expenses based on the requirements of the Business Covered at
such time.  The Parties agree they shall negotiate in good faith the amount of
such payment for internal expenses, as well as the method for such payment and
shall consider, among other things, whether CGLIC may pay such internal expenses
in a single lump sum payment or as a recurring amount for the duration of the
Administrative Services Agreement;

 

(ii)           Retrocessionaire shall pay all Allocated Loss Adjustment Expenses
incurred on and after the effective date of the Administrative Services
Agreement in connection with Retrocessionaire’s administration of the Covered
Contracts, Covered Liabilities and Third Party Retrocessional Agreements;

 

(iii)          CGLIC shall provide all transition or administrative services
reasonably necessary or appropriate in order to transition the administration of
the Covered Contracts, Covered Liabilities and Third Party Retrocessional
Agreements to Retrocessionaire or its designee, which services shall be provided
for a period of not less than one (1) year following the date Retrocessionaire
elects to transfer administration;

 

(iv)          Retrocessionaire shall reimburse CGLIC for any reasonable internal
expenses (including a reasonable overhead allocation) and any reasonable
out-of-pocket expenses incurred by CGLIC or its Affiliates in connection with
any actions undertaken by CGLIC or its Affiliates in transitioning the
administration of the Covered Contracts, Covered Liabilities and Third Party
Retrocessional Agreements to Retrocessionaire;

 

(v)           Retrocessionaire shall be responsible for the collection of Third
Party Retrocession Recoverables; provided, however, CGLIC may, at its sole
discretion, decide to retain or resume (if responsibility has at any prior time
been relinquished) responsibility for such collection, it being understood that
the risk of uncollectability shall remain with CGLIC at all times;

 

(vi)          Any security arrangements with the retrocessionaires under the
Third Party Retrocessional Agreements shall remain in place for the benefit of
CGLIC and unchanged following the transfer of the administration of the Covered
Contracts, Covered Liabilities and Third Party Retrocessional Agreements to
Retrocessionaire pursuant to the terms of this Section 4.7;

 

20

--------------------------------------------------------------------------------


 

(vii)         The Administrative Services Agreement shall terminate in the event
that (A) the amount of Ultimate Net Loss paid by Retrocessionaire exceeds
$3,500,000,000 and CGLIC reasonably determines that the aggregate amount of
Ultimate Net Loss paid by Retrocessionaire is likely to reach the Aggregate
Limit or (B) CGLIC and Retrocessionaire terminate this Retrocession Agreement;
and

 

(viii)        In the event Retrocessionaire elects to assume the administration
of the Covered Contracts, Covered Liabilities and Third Party Retrocessional
Agreements pursuant to Section 4.7(a), and such election is made as a result of
a material breach by CGLIC of its obligations under Sections 4.1, 4.2, 4.3, 4.5
or 4.6 (which breach is not cured within sixty (60) calendar days after notice
thereof from Retrocessionaire), then the Parties shall agree to include in the
Administrative Services Agreement a non-exclusive, royalty-free,
non-sublicenseable, non-transferable license to Retrocessionaire to use any
Intellectual Property owned by CGLIC that is incorporated into the ALC Model
solely for the purpose of administering the Covered Contracts, Covered
Liabilities and Third Party Retrocessional Agreements.  Such license shall
(i) expire at such time as Retrocessionaire ceases to administer the Covered
Contracts, Covered Liabilities and Third Party Retrocessional Agreements,
(ii) be provided “AS IS”, without liability, warranty, or ongoing support of any
kind from CGLIC, and (iii) be terminable by CGLIC for material breach of its
terms (which breach is not cured within sixty (60) calendar days after notice
thereof from CGLIC) by Retrocessionaire.

 

(c)           Upon the written request of CGLIC following the termination of the
Administrative Services Agreement, CGLIC and Retrocessionaire shall negotiate in
good faith and enter into a services agreement (the “Reverse Transition Services
Agreement”) containing terms and conditions mutually acceptable to CGLIC and
Retrocessionaire, including the terms described in Section 4.7(d) below.

 

(d)           Pursuant to any Reverse Transition Services Agreement entered into
by the Parties in connection with the transfer of administration of the Covered
Contracts, Covered Liabilities and Third Party Retrocessional Agreements back to
CGLIC, Retrocessionaire shall provide all transition or administrative services
reasonably necessary or appropriate in order to transition the administration of
the Covered Contracts, Covered Liabilities and Third Party Retrocessional
Agreements to CGLIC or its designee, which services shall be provided for a
period of not less than one (1) year following the termination or expiration of
the Administrative Services Agreement.  CGLIC shall reimburse Retrocessionaire
for any reasonable internal expenses (including a reasonable overhead
allocation) and any reasonable out-of-pocket expenses incurred by
Retrocessionaire or its Affiliates in connection with any actions undertaken by
Retrocessionaire in transitioning the administration of the Covered Contracts,
Covered Liabilities and Third Party Retrocessional Agreements back to CGLIC.

 

21

--------------------------------------------------------------------------------


 

ARTICLE V

 

CLAIMS PAYING ACCOUNT

 

5.1          Claims Paying Account.

 

(a)           On or before the date on which CGLIC either pays Retrocessionaire
or deposits into the Trust Account the outstanding balance of the Funds Withheld
Amount pursuant to Section 3.1(b), Retrocessionaire shall establish, fund and
maintain a bank account on which CGLIC shall be authorized to draw for the
payment of Covered Liabilities (the “Claims Paying Account”).

 

(b)           From the date hereof until the Trust Funding Date, CGLIC shall pay
all Covered Liabilities as such liabilities become due and owing and shall
reduce the Funds Withheld Amount by the amount of such payments. 
Notwithstanding the foregoing, no later than three (3) Business Days prior to
the end of each calendar month, CGLIC shall deliver to Retrocessionaire a
statement (the “Claims Estimate”) setting forth in reasonable detail CGLIC’s
good faith estimate of all Covered Liabilities which CGLIC, in its role as
administrator under this Retrocession Agreement, would reasonably be expected to
pay on behalf of Retrocessionaire in the upcoming calendar month, taking into
consideration, among other things, past cash flows for the Business Covered. 
The Claims Estimate shall separately set forth an estimate of all Covered
Liabilities with respect to (i) Hartford Life & Annuity Insurance Company,
Hartford Life Insurance Company and each of their Affiliates, (ii) John Hancock
Life Insurance Company and its Affiliates, (iii) AXA Equitable Life Insurance
Company and its Affiliates and (iv) all other cedents as a group (each of (i),
(ii), (iii) and (iv), a “Cedent Group”).

 

(c)           Starting on the first Business Day following the Trust Funding
Date and thereafter, no later than the first Business Day of the calendar month
immediately following Retrocessionaire’s receipt of the Claims Estimate for such
month, Retrocessionaire shall transfer to the Claims Paying Account cash in an
amount equal to the aggregate amount of Covered Liabilities set forth on such
Claims Estimate.

 

(d)           If at any time during the calendar month the funds in the Claims
Paying Account are, in CGLIC’s reasonable estimate, insufficient to pay all of
the Covered Liabilities for such month, CGLIC shall provide a revised Claims
Estimate for such month setting forth in reasonable detail a description of the
additional proposed payments and the amount by which the then current balance in
the Claims Paying Account falls short of the aggregate amount set forth in the
revised Claims Estimate.  Subject to the provisions of Section 4.4,
Retrocessionaire shall transfer to the Claims Paying Account cash equal to the
amount of the shortfall within three (3) Business Days from the date it receives
the revised Claims Estimate.

 

(e)           If at any time during the calendar month, Covered Liabilities
payable by CGLIC with regards to any Cedent Group exceeds, or is expected to
exceed one hundred twenty percent (120%) of the amount set forth in the original
Claims Estimate, CGLIC shall provide a revised Claims Estimate for such month
setting forth in reasonable detail a

 

22

--------------------------------------------------------------------------------

 

description of the additional proposed payments.  Such excess shall be subject
to the Claims Settlement Retrocessionaire Approval Rights, and the funding
thereof shall be subject to the provisions of Section 4.4.

 

(f)            Notwithstanding anything to the contrary set forth herein, unless
and until Retrocessionaire has paid an aggregate amount of Ultimate Net Loss
equal to the Aggregate Limit, CGLIC shall not under any circumstances be
required to fund the payment of any Covered Liabilities.

 

ARTICLE VI

 

BOOKS AND RECORDS

 

6.1          Access to Books and Records.

 

(a)           From time to time, but no more than once every quarter, CGLIC
shall: (i) allow Retrocessionaire and its Representatives, upon reasonable
notice and during normal business hours and subject to the rules applicable to
visitors at CGLIC’s offices, generally, the right to examine and make copies, at
Retrocessionaire’s expense, of any Books and Records of CGLIC; (ii) allow
Retrocessionaire and its Representatives to interview CGLIC’s Representatives
for any reasonable purpose relating to the Covered Contracts and Covered
Liabilities, including in connection with Retrocessionaire’s preparation of
regulatory and statutory filings (excluding, for the avoidance of doubt, Tax
Returns) and financial statements, the conduct of any Legal Proceedings (other
than any litigation or dispute between Retrocessionaire or its Affiliates, on
the one hand, and CGLIC or its Affiliates, on the other hand), and the conduct
of any material regulatory complaints pertaining to the Covered Contracts and
Covered Liabilities.  Access to CGLIC’s Representatives and Books and Records
and other information shall be at Retrocessionaire’s expense, and shall not
unreasonably interfere with the business operations of CGLIC or its Affiliates.

 

(b)           Notwithstanding any other provision of this Retrocession Agreement
to the contrary, CGLIC shall not be obligated to provide such access to any
Books and Records or other information if CGLIC determines, in its reasonable
judgment, that doing so would violate Applicable Law or a contract, agreement or
obligation of confidentiality owing to a third-party, jeopardize the protection
of an attorney-client privilege, or expose CGLIC to liability for disclosure of
sensitive or personal information.

 

ARTICLE VII

 

DURATION AND TERMINATION; RECAPTURE

 

7.1          Duration and Termination.

 

Without limiting any provision of the Master Transaction Agreement and subject
to Sections 7.3, 7.4 and 7.5, this Retrocession Agreement shall commence at the
Effective Time and continue in force until (a) such time as Retrocessionaire’s
liability with respect to Ultimate Net Loss terminates, which will be the
earlier of:  (i) the date CGLIC’s liability with respect to

 

23

--------------------------------------------------------------------------------


 

the Business Covered is terminated and all amounts due CGLIC under this
Retrocession Agreement with respect to the Business Covered is paid or (ii) the
date on which Retrocessionaire has paid an aggregate amount of Ultimate Net Loss
equal to the Aggregate Limit or (b) the date on which this Retrocession
Agreement is terminated by the mutual written consent of the Parties.

 

7.2          Effect of Termination.

 

Notwithstanding the other provisions of this ARTICLE VII, the terms and
conditions of ARTICLE I, and ARTICLE XVII and the provisions of Sections 18.1,
18.7, 18.12, and 18.13 shall remain in full force and effect after the
termination of this Retrocession Agreement.

 

7.3          Recapture of Covered Liabilities by Retrocessionaire.

 

With CGLIC’s consent (which consent shall not be unreasonably withheld,
conditioned or delayed) and reasonable participation, Retrocessionaire may
negotiate the recapture of the Covered Liabilities directly with the underlying
cedents of the Covered Contracts; provided (a) such recapture results in a
comprehensive release of CGLIC from all liability from the cedent and
(b) Retrocessionaire agrees to indemnify CGLIC for any liabilities arising out
of or in connection with any such recapture.  Any payment made in connection
with the recapture of Covered Liabilities (“Recapture Payments”) shall apply
towards the Aggregate Limit.

 

7.4          Recapture of Covered Liabilities by CGLIC.

 

(a)           CGLIC, in its sole discretion, shall have a continuing option,
exercisable upon written notice to Retrocessionaire specifying the effective
date of the recapture (the “Recapture Date”), to terminate this Retrocession
Agreement and recapture in full Retrocessionaire’s share of the Covered
Liabilities upon the occurrence of one or more of the following events:

 

(i)            NICO (A) is adjudicated as insolvent, (B) applies for or consents
to the appointment of a receiver, rehabilitator, conservator, liquidator or
statutory successor for itself or for a substantial part of its assets, or
(C) becomes subject to any receivership, rehabilitation, conservatorship,
liquidation or other similar order, directive or mandate issued by any
Governmental Authority;

 

(ii)           Retrocessionaire (A) is adjudicated as insolvent, (B) applies for
or consents to the appointment of a receiver, rehabilitator, conservator,
liquidator or statutory successor for itself or for a substantial part of its
assets, or (C) becomes subject to any receivership, rehabilitation,
conservatorship, liquidation or other similar order, directive or mandate issued
by any Governmental Authority;

 

24

--------------------------------------------------------------------------------


 

(iii)          NICO’s policyholder surplus (as reflected in NICO’s most recent
statutory financial statements) falls below an amount equal to five hundred
percent (500%) of the remaining Aggregate Limit; or

 

(iv)          CGLIC is unable to receive Reserve Credit and such inability to
receive Reserve Credit shall continue unremedied for a period ending on the
later of (A) thirty (30) calendar days after the date upon which written notice
thereof is given to Retrocessionaire by CGLIC or (B) the last day of the
calendar quarter in which such failure occurs.

 

(b)           Following any notice of recapture pursuant to Section 7.4(a),
CGLIC and Retrocessionaire shall jointly determine the amount of a terminal
settlement (the “Terminal Settlement Amount”), which shall be calculated as
follows:

 

(i)            In the event of a recapture upon the occurrence of the event
described in Section 7.4(a)(i), the Terminal Settlement Amount shall be an
amount equal to (x) premiums received less claims and other amounts accrued
since the first day of the quarter in which the Recapture Date occurs and ending
on the Recapture Date, plus (y) the greater of (A) the Trust Funding Amount as
of the quarter end immediately prior to the quarter in which the Recapture Date
occurs and (B) the product of (a ÷ b) × (c), where a is the Aggregate Guaranteed
Minimum Death Benefit Amount as of the Recapture Date, b is the Aggregate
Guaranteed Minimum Death Benefit Amount as of December 31, 2012, and c is the
amount of the Retrocession Premium;

 

(ii)           In the event of a recapture upon the occurrence of the events
described in Sections 7.4(a)(ii), (iii) and (iv), the Terminal Settlement Amount
shall be an amount equal to (x) premiums received less claims and other amount
accrued since the first day of the quarter in which the Recapture Date occurs
and ending on the Recapture Date, plus (y) the Trust Funding Amount as of the
quarter end immediately prior to the quarter in which the Recapture Date occurs.

 

(c)           Retrocessionaire shall pay cash in an amount equal to the Terminal
Settlement Amount to CGLIC within five (5) calendar days of the determination of
the Terminal Settlement Amount.

 

(d)           Subject to the payment by Retrocessionaire of the Terminal
Settlement Amount to CGLIC, following a recapture pursuant to this Section 7.4,
both CGLIC and Retrocessionaire will be fully and finally released from all
rights and obligations under this Retrocession Agreement.

 

(e)           In addition, ten (10) calendar days after the payment of the
Terminal Settlement Amount, the Trust Account and Claims Paying Account shall be
terminated and any remaining amounts or amount held therein shall be released to
Retrocessionaire after the full satisfaction of the Terminal Settlement Amount.

 

25

--------------------------------------------------------------------------------


 

(f)            As used herein, “Aggregate Guaranteed Minimum Death Benefit
Amount” means, with respect to any date, the sum of the amounts that would be
payable under all in-force VA Contracts if each insured under such VA Contracts
died on such date, and “Aggregate Guaranteed Minimum Death Benefit Amount as of
December 31, 2012” means $16,744,000,000.

 

7.5          Termination by Retrocessionaire.

 

This Retrocession Agreement may be terminated ab initio at the option of
Retrocessionaire in the event Retrocessionaire delivers a written notice of
termination to CGLIC in accordance with the last sentence in Section 3.1(c). 
Upon any such termination, Retrocessionaire shall return to CGLIC cash in the
sum of (i) the aggregate amount of the Retrocession Premium that has been paid
to Retrocessionaire pursuant to Section 3.1 until such time of termination,
minus (ii) two hundred million dollars ($200,000,000), minus (iii) interest
accrued on the outstanding balance of the Funds Withheld Account pursuant to
Section 3.1(c).

 

7.6          Dispute Resolution.

 

Any dispute between the Parties with respect to Sections 7.3 or 7.4, including
calculations of the Recapture Payments or the Terminal Settlement Amount, that
cannot be resolved by the Parties within thirty (30) calendar days, shall be
resolved in accordance with Section 16.1(b).

 

ARTICLE VIII

 

REPORTING AND DAC TAX

 

8.1          Reporting.

 

Each Party has determined that the transaction provided for in this Retrocession
Agreement is properly accounted for as reinsurance for statutory accounting and
federal income tax purposes and shall account for the transaction as reinsurance
consistent with Applicable Law.

 

8.2          DAC Tax.

 

(a)           If each of CGLIC and Retrocessionaire is subject to taxation under
Subchapter L of Chapter 1 of Subtitle A of the Code, then CGLIC and
Retrocessionaire shall each make the election contemplated by
Section 1.848-2(g)(8) of the Treasury Regulations to determine specified policy
acquisition expenses with respect to this Retrocession Agreement without regard
to the general deductions limitation of Section 848(c)(1) of the Code (the
“Election”).  In such instance, each of CGLIC and Retrocessionaire agrees that
(i) the Election will be effective for the taxable year of each party that
includes the date hereof and for all subsequent taxable years during which this
Retrocession Agreement remains in effect and (ii) it will take no action to
revoke the Election.

 

26

--------------------------------------------------------------------------------


 

(b)           The terms used in this Section 8.2 are defined by reference to
Section 1.848-2 of the Treasury Regulations in effect as of the date of this
Retrocession Agreement.

 

(c)           Each Party agrees to attach to its U.S. federal income Tax Return
filed for the first taxable year ending after the Election becomes effective
(and each year thereafter) a schedule that identifies this Retrocession
Agreement as the subject of the Election, and each Party agrees that it will
file its respective U.S. federal income Tax Returns in a manner consistent with
the provisions of Treasury Regulations Section 1.848-2.  The Party with the net
positive consideration under this Retrocession Agreement for each taxable year
shall capitalize specified policy acquisition expenses with respect to this
Retrocession Agreement without regard to the general deductions limitation of
Section 848(c)(1) of the Code.

 

(d)           To ensure consistency of reporting between the Parties or as
otherwise required by the Internal Revenue Service, the Parties agree to
exchange information pertaining to the amount of net consideration deemed to be
paid pursuant to this Retrocession Agreement deemed to exist due to the Election
made pursuant to Section 8.2 of this Retrocession Agreement.  CGLIC shall submit
a schedule to Retrocessionaire by May 1st of each year that follows a year
during which this Retrocession Agreement was in effect for any portion of such
year of CGLIC’s calculations of the net consideration under this Retrocession
Agreement for the preceding calendar year.  Retrocessionaire may contest such
calculation by providing an alternative calculation to CGLIC in writing within
thirty (30) calendar days of Retrocessionaire’s receipt of CGLIC’s calculation. 
If Retrocessionaire does not notify CGLIC within such time that it contests the
calculation, Retrocessionaire shall report the net consideration as determined
by CGLIC in Retrocessionaire’s U.S. federal income Tax Return for the previous
calendar year.

 

(e)           If Retrocessionaire contests CGLIC’s calculation of the net
consideration, the Parties will act in good faith to reach an agreement as to
the correct amount within thirty (30) calendar days of the date Retrocessionaire
submits its alternative calculation.  If the Parties reach an agreement on an
amount of net consideration, each Party will report the agreed upon amount in
its U.S. federal income Tax Return for the previous calendar year.  If, during
such period, CGLIC and Retrocessionaire are unable to reach agreement, they
shall within ten (10) calendar days of the expiration of the thirty (30)
calendar day period set forth in this Section 8.2(e), cause the Independent
Accountant promptly to review this Retrocession Agreement and the calculations
of CGLIC and Retrocessionaire for the purpose of calculating the net
consideration under this Retrocession Agreement.  In making such calculation,
the Independent Accountant shall consider only those items or amounts in CGLIC’s
calculation as to which Retrocessionaire has disagreed.  The Independent
Accountant shall deliver to CGLIC and Retrocessionaire, within thirty (30)
calendar days or as promptly as practicable, a report setting forth such
calculation, which calculation shall result in a net consideration between the
amount thereof shown in CGLIC’s calculation delivered pursuant to
Section 8.2(d) and the amount thereof in Retrocessionaire’s calculation
delivered pursuant to Section 8.2(d).  Such report shall be an arbitral award,
which shall be final and binding

 

27

--------------------------------------------------------------------------------


 

upon CGLIC and Retrocessionaire and may be entered and enforced in any court
having jurisdiction.  The fees, costs and expenses of the Independent Accountant
shall be borne (a) by CGLIC if the difference between the net consideration as
calculated by the Independent Accountant and CGLIC’s calculation is greater than
the difference between the net consideration as calculated by the Independent
Accountant and Retrocessionaire’s calculation; (b) by Retrocessionaire if the
first such difference is less than the second such difference; and (c) otherwise
equally by CGLIC and Retrocessionaire.

 

ARTICLE IX

 

INSOLVENCY

 

9.1          Insolvency of CGLIC.

 

(a)           Retrocessionaire hereby agrees that in the event of the
insolvency, liquidation or rehabilitation of CGLIC or the appointment of a
conservator, liquidator, receiver or statutory successor of CGLIC, all amounts
due CGLIC under this Retrocession Agreement shall be payable by Retrocessionaire
to CGLIC or any conservator, liquidator, receiver or statutory successor of
CGLIC on the basis of the claims allowed against CGLIC by any court of competent
jurisdiction or by any conservator, liquidator, receiver or statutory successor
of CGLIC having authority to allow such claims, without diminution because of
that insolvency, liquidation, rehabilitation or appointment, or because the
conservator, liquidator, receiver or statutory successor has failed to pay all
or a portion of any claims.  Payments by Retrocessionaire as set forth in this
Section shall be made directly to CGLIC or to its conservator, liquidator,
receiver, or statutory successor, except where this Retrocession Agreement
specifically provides another payee of such reinsurance in the event of the
insolvency of CGLIC.  Under no circumstances shall Retrocessionaire’s liability
hereunder be accelerated or enlarged by the insolvency of CGLIC.

 

(b)           It is agreed and understood, however, that in the event of the
insolvency of CGLIC, the liquidator, receiver or statutory successor of CGLIC
shall give written notice of the pendency of a claim against CGLIC for a Covered
Liability within a reasonable period of time after such claim is filed in the
insolvency, liquidation or rehabilitation proceedings and that during the
pendency of such claim Retrocessionaire may investigate such claim and
interpose, at its own expense, in the proceeding where such claim is to be
adjudicated, any defense or defenses which it may deem available to CGLIC or its
liquidator, receiver or statutory successor.  It is further understood that the
expense thus incurred by Retrocessionaire shall be chargeable, subject to court
approval, against CGLIC as part of the expense of liquidation to the extent of a
proportionate share of the benefit which may accrue to CGLIC solely as a result
of the defense undertaken by Retrocessionaire.

 

28

--------------------------------------------------------------------------------


 

ARTICLE X

 

TRUST ACCOUNT

 

10.1        Establishment and Initial Funding of Trust Account.

 

(a)           In accordance with the Trust Agreement, Retrocessionaire and NICO
shall procure, with and in the name of the Trustee, a segregated trust account
maintained by the Trustee (the “Trust Account”), to be held for the sole benefit
of CGLIC pursuant to the provisions of the Trust Agreement (such trust formed
thereunder, including such trust following a Reinsurance Credit Event, the
“Trust”).  The Trust Account shall secure the obligations of Retrocessionaire
under this Retrocession Agreement and the obligations of NICO under the NICO
Surety Policy.

 

(b)           Assets shall be deposited into the Trust Account on the Trust
Funding Date in one of two ways:

 

(i)            If prior to the date of the Trust Funding Date, CGLIC has made
partial payment(s) of the Funds Withheld Amount directly to Retrocessionaire,
then (x) CGLIC, on behalf of Retrocessionaire, shall transfer, for deposit into
the Trust Account, cash in the aggregate amount equal to the remaining balance
of the Funds Withheld Amount and interest in accordance with Section 3.1(b), and
(y) Retrocessionaire or NICO shall transfer, for deposit into the Trust Account,
Eligible Assets with an aggregate Fair Market Value equal to the aggregate
amount of the partial payment(s) of the Funds Withheld Amount made to
Retrocessionaire by CGLIC prior to the date of the Trust Funding Date; or

 

(ii)           CGLIC, on behalf of Retrocessionaire, shall transfer, for deposit
into the Trust Account, cash equal to the Funds Withheld Amount as a single lump
sum payment.

 

(c)           If applicable, CGLIC shall transfer to the Trust Account, on
behalf of Retrocessionaire, cash in the aggregate amount of 67% of the ALC Model
Adjustment Amount, plus interest on such amount from and including the date
hereof up to but not including the date of payment accrued at the Applicable
Interest Rate, in accordance with Section 3.4.

 

10.2        Ongoing Funding of Trust Account Prior to a Reinsurance Credit
Event.

 

Unless a Reinsurance Credit Event has occurred and is continuing, under no
circumstances shall either Retrocessionaire or NICO be required at any time to
deposit additional assets in the Trust Account other than any deposit made in
connection with Section 10.1(b)(i).

 

29

--------------------------------------------------------------------------------


 

10.3        Ongoing Funding of Trust Account Following the Occurrence of a
Reinsurance Credit Event.

 

If a Reinsurance Credit Event has occurred and is continuing, CGLIC shall
provide to Retrocessionaire a report specifying the Trust Funding Amount as of
the end of each calendar quarter following the occurrence of a Reinsurance
Credit Event (the “Calculation Date”).  Each such report shall be provided no
later than thirty (30) calendar days following each such Calculation Date.  If
the Trust Funding Amount for any calendar quarter exceeds the sum of the
aggregate fair market value of the RCE Eligible Assets held in the Trust Account
(determined as of the applicable Calculation Date), NICO and/or Retrocessionaire
shall transfer RCE Eligible Assets to the Trust Account in the amount of such
difference within ten (10) calendar days after receipt of such report.

 

10.4        Trust Assets.

 

(a)           Prior to the occurrence of a Reinsurance Credit Event, the assets
that may be held in the Trust Account shall consist of Eligible Assets.  Upon
the occurrence of a Reinsurance Credit Event, however, in accordance with the
requirements of the Trust Agreement and Section 10.7 herewith, the assets in the
Trust Account shall consist of RCE Eligible Assets.

 

(b)           NICO and/or Retrocessionaire shall, prior to depositing any
Eligible Assets or RCE Eligible Assets, as applicable, into the Trust Account,
and from time to time as required, execute all assignments and endorsements in
blank, or transfer legal title to the Trustee of all shares, obligations or any
other assets requiring assignment in order that the Trustee, upon direction of
CGLIC, may whenever necessary negotiate any such assets without consent or
signature from NICO and/or Retrocessionaire or any other entity.

 

(c)           Pursuant to the terms of the Trust Agreement, the Trust Assets
shall be held by the Trustee for the sole purpose of satisfying any undisputed
payment obligations of Retrocessionaire to CGLIC with respect to the Business
Covered under this Retrocession Agreement, respectively, to the extent not
otherwise satisfied by Retrocessionaire or NICO.

 

10.5        Substitution of Trust Assets.

 

(a)           Retrocessionaire and/or NICO may, unless a Reinsurance Credit
Event has occurred and is continuing, substitute or exchange assets in the Trust
Account, provided (i) any assets to be so substituted or exchanged (the
“Replacement Assets”) are Eligible Assets, (ii) the Replacement Assets are
deposited in the Trust Account on the day of the substitution or exchange and
(iii) the aggregate fair market value of the Replacement Assets is at least
equal to the aggregate fair market value of the assets being removed from the
Trust Account.

 

(b)           If a Reinsurance Credit Event has occurred and is continuing, NICO
and/or Retrocessionaire may substitute or exchange any assets in the Trust
Account; provided that any such substitution or exchange shall require the prior
written consent of

 

30

--------------------------------------------------------------------------------

 

CGLIC, such consent not to be unreasonably withheld, delayed or denied. 
Notwithstanding the foregoing sentence, if a Reinsurance Credit Event has
occurred and is continuing, NICO and/or Retrocessionaire shall be required to
substitute or exchange assets in the Trust Account to replace Eligible Assets
that are not RCE Eligible Assets with RCE Eligible Assets.

 

10.6        Settlements.

 

All settlements of account under the Trust Agreement between Retrocessionaire
and CGLIC shall be made in United States dollars in cash or its equivalent.

 

10.7        Modification Upon Occurrence of a Reinsurance Credit Event.

 

(a)           The Parties acknowledge and agree that, upon the occurrence of a
Reinsurance Credit Event, this Retrocession Agreement, the Trust Agreement and
the Trust shall be modified for that period of time for which the Reinsurance
Credit Event continues to apply, to fully conform to the requirements of the
laws and regulations governing credit for reinsurance in the State of
Connecticut so that CGLIC receives full statutory financial credit for the
reinsurance being provided hereunder.

 

(b)           Should any Party become aware of a Reinsurance Credit Event or the
likelihood of the occurrence of a Reinsurance Credit Event, such Party shall
provide prompt written notice to the other either (i) certifying that a
Reinsurance Credit Event has occurred or (ii) describing the circumstances and
cause for such notice.  In any such event, Retrocessionaire shall have the right
to meet jointly with CGLIC and its domiciliary state regulator for the purpose
of resolving such potential, impending or actual Reinsurance Credit Event.

 

(c)           Upon the occurrence of a Reinsurance Credit Event, the Parties
acknowledge and agree that certain provisions of the Trust Agreement shall cease
to be effective, and other provisions shall automatically become effective
thereafter, as more particularly described in the Trust Agreement.  In addition,
any other provisions required under Applicable Law and regulations governing
trusts providing full statutory financial statement credit for reinsurance ceded
by life insurance companies shall be incorporated by the Parties into the Trust
Agreement.

 

10.8        Withdrawal of Trust Assets by CGLIC Prior to the Occurrence of a
Reinsurance Credit Event.

 

(a)           Unless a Reinsurance Credit Event has occurred and is continuing,
the Parties agree that Trust Assets may be withdrawn by CGLIC, and utilized and
applied by CGLIC, or any successor by operation of law of CGLIC, including any
liquidator or rehabilitator, receiver or conservator of CGLIC, without
diminution because of insolvency on the part of CGLIC or Retrocessionaire, to
pay or reimburse CGLIC for any undisputed amounts due to CGLIC under the terms
and conditions of this Retrocession Agreement and unpaid by both
Retrocessionaire pursuant to this Retrocession Agreement and NICO following a
claim under the NICO Surety Policy.

 

31

--------------------------------------------------------------------------------


 

(b)           Notwithstanding the foregoing, CGLIC shall withdraw Trust Assets
under Section 10.8(a) only (i) if there are no remaining funds in the Claims
Paying Account and (ii) after providing written notice to Retrocessionaire not
less than five (5) Business Days in advance of the requested withdrawal.

 

(c)           CGLIC shall return to the Trust Account, within five (5) Business
Days, assets withdrawn in excess of all amounts due under Section 10.8(a).  Any
such excess amount shall at all times be held by CGLIC (or any successor by
operation of law of CGLIC, including any liquidator, rehabilitator, receiver or
conservator of CGLIC) in trust for the benefit of Retrocessionaire and be
maintained in a segregated account, separate and apart from any assets of CGLIC
for the sole purpose of funding the payments and reimbursements described in
Section 10.8(a).

 

10.9        Withdrawal of Trust Assets by CGLIC After the Occurrence of a
Reinsurance Credit Event.

 

(a)           If a Reinsurance Credit Event has occurred and is continuing, the
Parties agree that the Trust Assets may only be withdrawn by CGLIC, and utilized
and applied by CGLIC, or any successor by operation of law of CGLIC including
any liquidator or rehabilitator, receiver or conservator of CGLIC, without
diminution because of insolvency on the part of CGLIC or Retrocessionaire, for
one or more of the following purposes:

 

(i)            to pay for Retrocessionaire’s share of premiums returned to
ceding companies of the Covered Contracts because of cancellations of such
contracts to the extent same constitute Ultimate Net Loss hereunder;

 

(ii)           to pay for Retrocessionaire’s share of benefits or losses paid by
CGLIC pursuant to the provisions of the Covered Contracts to the extent same
constitute Ultimate Net Loss hereunder;

 

(iii)          where CGLIC has received notification of the termination of the
Trust Account and where Retrocessionaire’s entire obligations under this
Retrocession Agreement remain unliquidated and undischarged ten (10) calendar
days prior to the termination date, to fund an account with CGLIC in an amount
at least equal to the deduction, for reinsurance ceded, from CGLIC’s liabilities
for the Covered Liabilities; and

 

(iv)          to pay any other amounts CGLIC claims are due under this
Retrocession Agreement.

 

(b)           CGLIC shall not be required to provide notice to, or obtain the
consent of, NICO or Retrocessionaire prior to withdrawing any amounts in
accordance with Section 10.9(a).

 

(c)           CGLIC shall return to the Trust Account, within five (5) Business
Days, assets withdrawn in excess of all amounts due under Sections 10.9(a)(i),
(ii) and (iv), or, in the case of Section 10.9(a)(iii), assets that are
subsequently determined not to be due.

 

32

--------------------------------------------------------------------------------


 

Any such excess amount shall at all times be held by CGLIC (or any successor by
operation of law of CGLIC, including any liquidator, rehabilitator, receiver or
conservator of CGLIC) in trust for the benefit of Retrocessionaire and be
maintained in a segregated account, separate and apart from any assets of CGLIC
for the sole purpose of funding the payments and reimbursements described in
paragraphs (i), (ii) and (iv) of Section 10.9(a).  CGLIC shall pay interest in
cash to Retrocessionaire on the amount withdrawn, equal to the actual amount of
interest, dividends, and other income earned on the assets in such segregated
account.

 

10.10      Withdrawal of Trust Assets by Retrocessionaire Prior to the
Occurrence of a Reinsurance Credit Event.

 

Unless a Reinsurance Credit Event has occurred and is continuing, NICO and/or
Retrocessionaire may withdraw assets from the Trust Account only if the
aggregate fair market value of the Eligible Assets in the Trust Account as of
any Calculation Date exceeds an amount equal to one hundred twenty percent
(120%) of the Trust Funding Amount as of such date.  Retrocessionaire shall
provide written notice to CGLIC and the Trustee of its desire to withdraw assets
from the Trust Account in an amount not to exceed such excess, specifying the
amount and type of assets to be withdrawn.  Within five (5) Business Days
following delivery of such written notice to CGLIC and the Trustee,
Retrocessionaire may, without further notice to, or consent of, CGLIC, direct
the Trustee to withdraw assets from the Trust Account in accordance with such
notice.

 

10.11      Withdrawal of Trust Assets by Retrocessionaire Following the
Occurrence of a Reinsurance Credit Event.

 

If a Reinsurance Credit Event has occurred and is continuing, Retrocessionaire
may withdraw assets from the Trust Account only if the aggregate fair market
value of the RCE Eligible Assets in the Trust Account at the end of any calendar
quarter exceeds an amount equal to one hundred two percent (102%) of the Trust
Funding Amount, as determined on the applicable Calculation Date, and then only
with the prior written consent of CGLIC, which shall not be unreasonably
withheld, delayed or denied.

 

ARTICLE XI

 

SALVAGE AND SUBROGATION

 

11.1        Salvage and Subrogation.

 

Retrocessionaire shall be subrogated to all rights of CGLIC against any Person
or other entity who may be legally responsible in damages constituting Ultimate
Net Loss for which Retrocessionaire shall actually pay, or become liable to pay,
on or after the Effective Time (but only to the extent of the amount of payment
by, or the amount of liability of, Retrocessionaire).  The rights of
Retrocessionaire and the obligations of CGLIC under this Section 11.1 shall
immediately terminate at such time as Retrocessionaire shall have paid to CGLIC
under this Retrocession Agreement an aggregate amount of Ultimate Net Loss equal
to the Aggregate Limit.

 

33

--------------------------------------------------------------------------------


 

11.2        Expenses.

 

In determining the amount of salvage or subrogation, there shall first be
deducted from any amount recovered the out-of-pocket expenses incurred by CGLIC
in effecting the recovery (including, without limitation, all court,
arbitration, mediation or other dispute resolution costs, attorneys’ fees and
expenses but excluding overhead, salaries and expenses of officers and employees
of CGLIC and similar internal costs), except to the extent otherwise paid or
reimbursed by Retrocessionaire hereunder.

 

ARTICLE XII

 

THIRD PARTY RETROCESSION AGREEMENTS

 

12.1        Third Party Retrocession Recoverables.

 

(a)           All amounts payable by retrocessionaires under the Third Party
Retrocessional Agreements (“Third Party Retrocession Recoverables”) will inure
solely to the benefit of CGLIC.  Unless there is a transfer of administration of
the Covered Contracts, Covered Liabilities and Third Party Retrocessional
Agreements, the collection of any Third Party Retrocession Recoverables shall be
the sole responsibility of CGLIC.  Following any transfer of administration of
the Covered Contracts, Covered Liabilities and Third Party Retrocessional
Agreements to Retrocessionaire, Retrocessionaire shall become responsible for
the collection of Third Party Retrocession Recoverables; provided CGLIC may, at
its sole discretion, decide to retain or resume (if responsibility has at any
prior time been relinquished) responsibility for such collection, it being
understood that the risk of uncollectability shall remain with CGLIC at all
times.

 

(b)           The Parties agree and acknowledge that the reinsurance being
provided by Retrocessionaire under this Retrocession Agreement is net of any
amounts which are payable under the Third Party Retrocessional Agreements on or
after the Effective Time, without regard to whether such agreements are in
effect or not.  Accordingly, the reinsurance being provided by Retrocessionaire
under this Retrocession Agreement shall be unaffected by any amendments to or
cancellations of the Third Party Retrocessional Agreements on or after the
Effective Time, including termination or recapture of the liabilities that were
ceded by CGLIC under the Third Party Retrocessional Agreements.  For the
avoidance of doubt, even if any Third Party Retrocessional Agreements are
recaptured or otherwise terminated after the date hereof, (i) any Additional
Consideration to which Retrocessionaire is entitled pursuant to Section 3.2 of
this Retrocession Agreement after any such termination shall continue to be net
of any amounts that would have otherwise been paid or payable to the
retrocessionaires under the Third Party Retrocessional Agreements and
(ii) Ultimate Net Loss shall continue to be net of amounts would have otherwise
been paid or payable by the third party retrocessionaires under the Third Party
Retrocessional Agreements.

 

34

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

REINSURANCE CREDIT

 

13.1        Reinsurance Credit.

 

(a)           Retrocessionaire shall, at its own expense, be required to take
all steps (including the posting of letters of credit or other acceptable
security) necessary to comply with all Applicable Laws in the State of
Connecticut so as to permit CGLIC to obtain Reserve Credit for the reinsurance
provided by this Retrocession Agreement throughout the entire term of this
Retrocession Agreement to the extent Reserve Credit is not otherwise available
under such Applicable Law.  Any event that results in CGLIC being unable to
obtain Reserve Credit on its Statutory Financial Statements at any point in time
during the term of this Retrocession Agreement shall be referenced herein as a
“Reinsurance Credit Event.”  Retrocessionaire shall promptly notify CGLIC of any
event or change or condition that will reasonably likely result in a Reinsurance
Credit Event.

 

(b)           It is understood and agreed that any term or condition required by
such Applicable Law in the State of Connecticut to be included in this
Retrocession Agreement for CGLIC to receive Reserve Credit shall be deemed to be
incorporated in this Retrocession Agreement by reference.  Furthermore, the
Parties agree to amend this Retrocession Agreement or enter into other
agreements or execute additional documents as needed to comply with the credit
for reinsurance laws and regulations and/or the requirements of the applicable
Governmental Authorities in the State of Connecticut.  To the extent that any
other agreements or additional documents are deemed by Retrocessionaire to
increase or accelerate its liabilities hereunder or otherwise adversely impact
the economics of this Retrocession Agreement as respects Retrocessionaire,
Retrocessionaire shall be afforded the opportunity to investigate alternatives
for accomplishing the Reserve Credit objectives set forth herein; provided,
however, any such investigation of alternatives shall not cause CGLIC to incur a
Schedule S penalty or otherwise fail to receive Reserve Credit in a timely
manner.

 

(c)           Notwithstanding anything contained in this Section 13.1, in the
event that (i) there is a repeal of or amendment to the provisions of the
Dodd—Frank Wall Street Reform and Consumer Protection Act (Pub.L. 111-203, H.R.
4173) that would authorize a Governmental Authority in any non-domiciliary
jurisdiction of the United States where CGLIC is licensed to transact business
to apply the applicable rules for credit for reinsurance in such jurisdiction to
CGLIC, and (ii) CGLIC reasonably determines following consultation with
Retrocessionaire that it is obligated under Applicable Law to comply with such
rules in order to receive Reserve Credit on CGLIC’s statutory financial
statements in any such jurisdiction, then Sections 13.1(a) and 13.1(b) hereof
shall automatically be deemed to be amended without any action by the Parties to
require that Retrocessionaire shall take all steps necessary so as to enable
CGLIC to obtain Reserve Credit on CGLIC’s statutory financial statements in any
such jurisdiction in addition to the State of Connecticut.

 

35

--------------------------------------------------------------------------------


 

(d)           The Parties agree and acknowledge that nothing in this
ARTICLE XIII shall require the Parties to modify the terms of this Retrocession
Agreement relating to the Aggregate Limit.

 

ARTICLE XIV

 

REGULATORY MATTERS

 

14.1        Regulatory Matters.

 

(a)           If CGLIC or Retrocessionaire receives notice of, or otherwise
becomes aware of any inquiry, investigation, examination, audit or proceeding by
Governmental Authorities relating to the Covered Contracts, the Covered
Liabilities or the reinsurance provided hereunder, CGLIC or Retrocessionaire, as
applicable, shall promptly notify the other Party thereof, whereupon the Parties
shall cooperate to resolve such matter in accordance with the terms of
Section 4.5.

 

(b)           If CGLIC or Retrocessionaire receives notice of, or otherwise
becomes aware of any enforcement action by any Governmental Authority arising
out of any inquiry, investigation, examination, audit or proceeding by such
Governmental Authority, CGLIC or Retrocessionaire, as applicable, shall promptly
notify the other Party thereof, and the Parties shall cooperate to resolve such
matter.

 

ARTICLE XV

 

ERRORS AND OMISSIONS

 

15.1        Errors and Omissions.

 

Inadvertent delays, errors or omissions made in connection with this
Retrocession Agreement or any transaction hereunder shall not relieve either
Party from any liability which would have attached had such delay, error or
omission not occurred, provided that such error or omission is rectified as soon
as possible after discovery, and provided, further, that the Party making such
error or omission or responsible for such delay shall be responsible for any
additional liability which attaches as a result.  If (a) the failure of either
Party to comply with any provision of this Retrocession Agreement is
unintentional or the result of a misunderstanding or oversight and (b) such
failure to comply is promptly rectified after discovery, both Parties shall be
restored as closely as possible to the positions they would have occupied if no
error or oversight had occurred.

 

ARTICLE XVI

 

DISPUTE RESOLUTION

 

16.1        Dispute Resolution.

 

(a)           Any and all disputes arising under Section 4.3  shall be submitted
to the Independent Accountant.  Each of CGLIC and Retrocessionaire shall prepare
separate

 

36

--------------------------------------------------------------------------------


 

written reports of such item or items in dispute and refer such reports to the
Independent Accountant.  CGLIC and Retrocessionaire acknowledge and agree that
in making any determination, the Independent Accountant shall be limited to
choosing between the positions set forth by each Party and that the Independent
Accountant shall have no discretion to make any other determinations.  The
Independent Accountant’s determinations shall have the same preclusive effect
for all purposes as if such determinations had been embodied in a final
judgment, no longer subject to appeal, entered by a court of competent
jurisdiction, and each of CGLIC and Retrocessionaire may petition any court
identified pursuant to Section 18.7 to reduce such decision to judgment.

 

(b)           The provisions of Section 16.1(a) shall apply mutatis mutandis to
any disputes arising under Sections 7.3 or 7.4 (after substituting any
references to “Independent Accountant” for references to “Independent Actuary”).

 

ARTICLE XVII

 

INDEMNIFICATION

 

17.1        Retrocessionaire’s Obligation to Indemnify.

 

(a)           Without limiting any provisions of Section 4.4(b) hereof,
Retrocessionaire hereby agrees to indemnify, defend and hold harmless CGLIC, its
Affiliates and their respective stockholders, directors, officers, employees,
representatives, successors and permitted assigns (collectively, the “CGLIC
Indemnified Parties”) from and against all Losses asserted against, imposed upon
or incurred by any CGLIC Indemnified Party in connection with or arising from:
(a) any breach or nonfulfillment by Retrocessionaire of, or any failure by
Retrocessionaire to perform, any of the material covenants, terms or conditions
of, or any material duties or obligations under, this Retrocession Agreement;
(b) CGLIC’s actions taken at the written recommendation or direction of
Retrocessionaire; (c) any fraud, theft or embezzlement by officers, employees or
agents of Retrocessionaire or its Affiliates affecting the Covered Contracts or
Third Party Retrocessional Agreements during the term of this Retrocession
Agreement; (d) Retrocessionaire’s denial of approval for changes to the Covered
Contracts pursuant to Section 2.4 and (e) any enforcement of this indemnity.

 

(b)           Notwithstanding anything to the contrary in the foregoing,
provided Retrocessionaire uses its reasonable best efforts to support the
accounting treatment contemplated by Section 8.1, Retrocessionaire shall have no
liability whatsoever with respect to Losses asserted against, imposed upon or
incurred by any CGLIC Indemnified Party in connection with or arising from any
breach or nonfulfillment by Retrocessionaire, or any failure by Retrocessionaire
to perform, any obligation of Retrocessionaire under Section 8.1, to the extent
that any such breach, non-fulfillment or failure results from (i) any formal
determination by any applicable Governmental Authority that the accounting
treatment contemplated by Section 8.1 is prohibited by Applicable Law or
(ii) the written advice of Retrocessionaire’s outside accounting firm that such
accounting treatment would be prohibited by Applicable Law.

 

37

--------------------------------------------------------------------------------


 

17.2        CGLIC’s Obligation to Indemnify.

 

(a)           CGLIC hereby agrees to indemnify, defend and hold harmless
Retrocessionaire, its Affiliates, and their respective stockholders, directors,
officers, employees, representatives, successors and permitted assigns
(collectively, the “Retrocessionaire Indemnified Parties”) from and against all
Losses asserted against, imposed upon or incurred by any Retrocessionaire
Indemnified Party in connection with or arising from: (i) the Excluded
Liabilities; (ii) subject to Section 17.2(b), any breach or nonfulfillment by
CGLIC of, or any failure by CGLIC to perform, any of the material covenants,
terms or conditions of, or any material duties or obligations under, this
Retrocession Agreement; (iii) any fraud, theft or embezzlement by officers,
employees or agents of CGLIC or its Affiliates affecting the Covered Contracts
or Third Party Retrocessional Agreements during the term of this Retrocession
Agreement; and (iv) any enforcement of this indemnity; provided, however, CGLIC
shall have no obligation to indemnify, defend or hold harmless the
Retrocessionaire Indemnified Parties for any matter relating to (x) Reserves,
(y) Tax Reserves, or (z) statutory accounting or GAAP accounting for which CGLIC
provided services under Schedule 4.1.

 

(b)           Notwithstanding anything to the contrary in the foregoing, CGLIC
shall have no liability whatsoever with respect to Losses asserted against,
imposed upon or incurred by any Retrocessionaire Indemnified Party in connection
with or arising from any breach or nonfulfillment by CGLIC, or any failure by
CGLIC to perform, any obligation of CGLIC under ARTICLE IV, provided, however,
should Retrocessionaire elect to assume the administration of the Covered
Contracts, Covered Liabilities and Third Party Retrocessional Agreements from
CGLIC pursuant to Section 4.7(a), CGLIC shall promptly pay to Retrocessionaire
five million dollars ($5,000,000) as liquidated damages.

 

17.3        Indemnification Procedures.

 

In the event of a claim for indemnification hereunder, the Parties to this
Retrocession Agreement shall follow the indemnification procedures set forth in
Section 7.4 of the Master Transaction Agreement with respect to the adjudication
of such claim.

 

17.4        Exclusive Remedy.

 

Except as set forth in (i) the Master Transaction Agreement, (ii) Section 3.3,
(iii) Section 18.11 or (vi) ARTICLE XVI, this ARTICLE XVII sets forth the sole
and exclusive remedy for any breach, inaccuracy, violation or nonfulfillment of
this Retrocession Agreement (including any representation, warranty, covenant,
obligation, other agreement or condition contained in this Retrocession
Agreement), regardless of whether a claim or counterclaim is based in tort,
contract or any other legal theory, or arises under Applicable Law or in
equity.  In furtherance of the foregoing, each Party hereby waives, from and
after the Effective Time, to the fullest extent permitted under Applicable Law,
any and all rights, claims, counterclaims and causes of action (other than
claims or counterclaims of, or causes of action arising from, fraud) it may have
against any the other Party arising under or based upon this Retrocession
Agreement,

 

38

--------------------------------------------------------------------------------

 

any Applicable Law, common law or otherwise, except as set forth in (i) the
Master Transaction Agreement, (ii) Section 3.3, (iii) Section 18.11,
(iv) ARTICLE XVI or (v) this ARTICLE XVII.

 

ARTICLE XVIII

 

MISCELLANEOUS PROVISIONS

 

18.1        Notices.

 

Any notice, request, demand, waiver, consent, approval or other communication
required or permitted to be given by any Party hereunder shall be in writing and
shall be delivered personally, sent by facsimile transmission, sent by
registered or certified mail, postage prepaid, or sent by a standard overnight
courier of national reputation with written confirmation of delivery.  Any such
notice shall be deemed given when so delivered personally, or if sent by
facsimile transmission, on the date received (provided that any notice received
after 5:00 p.m. (addressee’s local time) shall be deemed given at 9:00 a.m.
(addressee’s local time) on the next Business Day), or if mailed, on the date
shown on the receipt therefor, or if sent by overnight courier, on the date
shown on the written confirmation of delivery.  Such notices shall be given to
the following address:

 

If to CGLIC:

 

Connecticut General Life Insurance Company

900 Cottage Grove Road

Bloomfield, CT 06002

Attention:

Mark Parsons

 

Senior Vice President

Telephone: (860) 226-8350

Fax: (860) 226-4074

Email: Mark.Parsons@Cigna.com

 

with copies (which shall not constitute notice) to:

 

Connecticut General Life Insurance Company

900 Cottage Grove Road

Bloomfield, CT 06002

Attention:

Mary Carey

 

Senior Counsel

Telephone: (860) 226-9824

Fax: (860) 226-8942

Email: Mary.Carey@Cigna.com

 

39

--------------------------------------------------------------------------------


 

and

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attention:

Robert J. Sullivan

 

J. Stephanie Nam

Telephone: (212) 735-3000

Fax: (917) 777-2930

Email:

Robert.Sullivan@skadden.com

 

Stephanie.Nam@skadden.com

 

If to Retrocessionaire:

 

Berkshire Hathaway Reinsurance Group

100 First Stamford Place

Stamford, CT 06902

Attention: Stephen McArthur

Telephone: (416) 263-7576

Fax: (203) 363-5221

Email: StephenMcArthur@bhlifere.com

 

with copies (which shall not constitute notice) to:

 

Berkshire Hathaway Reinsurance Division

100 First Stamford Place

Stamford, CT 06902

Attention:

Brian Snover

 

Vice President and General Counsel

Telephone: (203) 363-5211

Fax: (203) 363-5221

Email: bsnover@berkre.com

 

and

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention: Donald B. Henderson, Jr.

Telephone: (212) 728-8000

Fax: (212) 728-9262

Email: dhenderson@willkie.com

 

Any Party may change its notice provisions on fifteen (15) calendar days’
advance notice in writing to the other Party.

 

40

--------------------------------------------------------------------------------


 

18.2        Entire Agreement.

 

This Retrocession Agreement (including the exhibits and schedules hereto), the
Transaction Documents and any other documents delivered pursuant hereto or
thereto, constitute the entire agreement among the Parties and their respective
Affiliates with respect to the subject matter hereof and supersede all prior
negotiations, discussions, writings, agreements and understandings, oral and
written, among the Parties with respect to the subject matter hereof and
thereof.

 

18.3        Waiver and Amendment.

 

This Retrocession Agreement may be amended, superseded, canceled, renewed or
extended, and the terms hereof may be waived, only by an instrument in writing
signed by the Parties hereto, or, in the case of a waiver, by the Party waiving
compliance.  No delay on the part of any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other such right, power or privilege.  The failure of any Party
to insist on compliance with any obligation contained in this Retrocession
Agreement or to exercise any right or remedy hereunder shall not constitute a
waiver of any right or remedy contained herein nor stop any Party from
thereafter demanding full and complete compliance nor prevent any Party from
exercising such right or remedy in the future.  No waiver of any breach of this
Retrocession Agreement shall be held to constitute a waiver of any other or
subsequent breach.

 

18.4        Successors and Assigns.

 

The rights and obligations of the Parties under this Retrocession Agreement
shall not be subject to assignment without the prior written consent of the
other Party, and any attempted assignment without the prior written consent of
the other Party shall be invalid ab initio.  The terms of this Retrocession
Agreement shall be binding upon, inure to the benefit of and be enforceable by
and against the successors and permitted assigns of the Parties.

 

18.5        Headings.

 

The headings and table of contents of this Retrocession Agreement are for
convenience of reference only and shall not define or limit any of the terms or
provisions hereof.

 

18.6        Construction; Interpretation.

 

CGLIC and Retrocessionaire have participated jointly in the negotiation and
drafting of this Retrocession Agreement.  In the event of an ambiguity or
question of intent or interpretation arises, this Retrocession Agreement shall
be construed as if drafted jointly by the Parties and no presumption or burden
of proof shall arise favoring or disfavoring either Party by virtue of the
authorship of any of the provisions of this Retrocession Agreement.  No prior
draft of this Agreement nor any course of performance or course of dealing shall
be used in the interpretation or construction of this Agreement.  When a
reference is made to an Article, Section, Schedule or Exhibit, such reference
shall be to an Article, Section, Schedule or Exhibit of or to this Retrocession
Agreement unless otherwise indicated.  Whenever the words “include”, “includes”
or “including” are used in this Retrocession Agreement, they shall be deemed to
be

 

41

--------------------------------------------------------------------------------


 

followed by the words “without limitation.”  The word “Retrocession Agreement,”
means this Retrocession Agreement as amended or supplemented, together with all
Exhibits and Schedules attached hereto or incorporated by reference, and the
words “hereof,” “herein,” “hereto,” “hereunder” and other words of similar
import shall refer to this Retrocession Agreement in its entirety and not to any
particular Article, Section or provision of this Retrocession Agreement.  The
references to “$” shall be to United States dollars.  Reference to any
Applicable Law means such Applicable Law as amended, modified, codified,
replaced or reenacted, and all rules and regulations promulgated thereunder. 
References to a Person are also to its successors (including by reason of
merger, consolidation or otherwise) and permitted assigns.

 

18.7        Governing Law and Jurisdiction.

 

This Retrocession Agreement shall be governed by and construed in accordance
with the laws of the State of Connecticut without regard to such state’s
principles of conflict of laws that could compel the application of the laws of
another jurisdiction.  EXCEPT AS PROVIDED IN SECTION 3.3 OR ARTICLE XVI, EACH
PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE DISTRICT COURT OF THE UNITED STATES OF AMERICA LOCATED IN
THE STATE OF CONNECTICUT, OVER ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS RETROCESSION AGREEMENT; PROVIDED, HOWEVER, THAT, IF SAID COURT
DETERMINES THAT IT DOES NOT HAVE SUBJECT MATTER JURISDICTION, THEN SAID ACTION,
SUIT OR PROCEEDING MAY BE BROUGHT IN THE COURTS OF THE STATE OF CONNECTICUT. 
EACH PARTY HERETO AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR
DOCUMENT BY U.S. REGISTERED MAIL ADDRESSED TO SUCH PARTY SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST SUCH PARTY
IN ANY SUCH COURT.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT
IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT
IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH PARTY HERETO
AGREES THAT FINAL, NONAPPEALABLE JUDGMENT IN ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT SHALL BE CONCLUSIVE AND BINDING UPON SUCH PARTY AND
MAY BE ENFORCED IN ANY COURT HAVING JURISDICTION OVER SUCH PARTY OR ANY OF ITS
ASSETS.  EACH PARTY AGREES TO WAIVE ANY REQUIREMENT FOR THE POSTING OF A BOND OR
FOR THE POSTING OF ANY SECURITY IN CONNECTION WITH ANY SUCH ACTION, SUIT OR
PROCEEDING.

 

18.8        No Third Party Beneficiaries.

 

Nothing in this Retrocession Agreement is intended or shall be construed to give
any Person, other than the Parties, any legal or equitable right, remedy or
claim under or in respect of this Retrocession Agreement or any provision
contained herein.

 

42

--------------------------------------------------------------------------------


 

18.9        Counterparts.

 

This Retrocession Agreement may be executed by the Parties in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument
binding upon all of the Parties notwithstanding the fact that all Parties are
not signatory to the original or the same counterpart.  Each counterpart may
consist of a number of copies hereof each signed by less than all, but together
signed by all of the Parties.  Each counterpart may be delivered by facsimile
transmission, which transmission shall be deemed delivery of an originally
executed document.

 

18.10      Severability.

 

Any term or provision of this Retrocession Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Retrocession
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Retrocession Agreement in any other jurisdiction, so long as
the economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any Party.  If any provision of
this Retrocession Agreement is so broad as to be unenforceable, that provision
shall be interpreted to be only so broad as is enforceable.  In the event of
such invalidity or unenforceability of any term or provision of this
Retrocession Agreement, the Parties shall use their commercially reasonable
efforts to reform such terms or provisions to carry out the commercial intent of
the Parties as reflected herein, while curing the circumstance giving rise to
the invalidity or unenforceability of such term or provision.

 

18.11      Specific Performance.

 

Each of the Parties acknowledges and agrees that the other Party would be
irreparably damaged in the event that any of the provisions of this Retrocession
Agreement were not performed or complied with in accordance with their specific
terms or were otherwise breached, violated or unfulfilled.  Accordingly, each of
the Parties agrees that the other Party shall be entitled to an injunction or
injunctions to prevent noncompliance with, or breaches or violations of, the
provisions of this Retrocession Agreement by the other Party and to enforce
specifically this Retrocession Agreement and the terms and provisions hereof in
any action instituted in accordance with Section 18.7, in addition to any other
remedy to which such Party may be entitled, at law or in equity, without being
required to post bond or furnish other security.  In the event that any action
is brought in equity to enforce the provisions of this Retrocession Agreement,
no Party will allege, and each Party hereby waives the defense or counterclaim,
that there is an adequate remedy at law.  The Parties further agree that (i) by
seeking the remedies provided for in this Section 18.11, a Party shall not in
any respect waive its right to seek any other form of relief that may be
available to a Party under this Retrocession Agreement, and (ii) nothing
contained in this Section 18.11 shall require any Party to institute any action
for (or limit any Party’s right to institute any action for) specific
performance under this Section 18.11 before exercising any termination right
under ARTICLE VII nor shall the commencement of any action pursuant to this
Section 18.11 or anything contained in this Section 18.11 restrict or limit any
Party’s right to terminate this Retrocession Agreement in accordance with the
terms of

 

43

--------------------------------------------------------------------------------


 

ARTICLE VII or pursue any other remedies under this Retrocession Agreement that
may be available then or thereafter.

 

18.12      Waiver of Jury Trial.

 

EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
RETROCESSION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS RETROCESSION
AGREEMENT.  EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS RETROCESSION AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
RETROCESSION AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 18.12.

 

18.13      Incontestability.

 

In consideration of the mutual covenants and agreements contained herein, each
Party does hereby agree that this Retrocession Agreement, and each and every
provision hereof, is and shall be enforceable by and between them according to
its terms, and each Party does hereby agree that it shall not contest in any
respect the validity or enforceability hereof.

 

18.14      Set-Off.

 

Any debts or credits, matured or unmatured, liquidated or unliquidated,
regardless of when they arose or were incurred, in favor of or against either of
CGLIC or Retrocessionaire with respect to this Retrocession Agreement, the
Master Transaction Agreement or any other Ancillary Agreement are deemed mutual
debts or credits, as the case may be, and shall be set off, and only the net
balance shall be allowed or paid.

 

18.15      Currency.

 

All financial data required to be provided pursuant to the terms of this
Retrocession Agreement shall be expressed in United States dollars.  All
payments and all settlements of account between the Parties shall be in United
States currency unless otherwise agreed by the Parties.

 

18.16      Waiver of Duty of Utmost Good Faith.

 

Other than in connection with claims or counterclaims of, or causes of action
arising from, fraud, each Party absolutely and irrevocably waives resort to the
duty of “utmost good faith” or any similar principle of heightened disclosure or
fiduciary duties in connection with the negotiation and/or execution of this
Retrocession Agreement.  Notwithstanding anything in this Retrocession Agreement
or the Transaction Documents to the contrary, each Party agrees

 

44

--------------------------------------------------------------------------------


 

that it does not waive the duty of “utmost good faith” or any similar principle
of heightened disclosure or fiduciary duties relating to the conduct of the
Parties after the Effective Time.

 

[Remainder of Page Intentionally Left Blank — Signature Page Follows]

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereby execute this Retrocession Agreement as of
the day and year first set forth above.

 

 

CONNECTICUT GENERAL LIFE

 

INSURANCE COMPANY

 

 

 

 

By:

 

 

 

Name:

Mark Parsons

 

 

Title:

Senior Vice President

 

 

[Signatures Continue onto Next Page]

 

Retrocession Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

BERKSHIRE HATHAWAY LIFE

 

INSURANCE COMPANY OF NEBRASKA

 

 

 

 

 

 

 

By:

 

 

 

Name:

Michael Lawler

 

 

Title:

Vice President

 

Retrocession Agreement Signature Page

 

--------------------------------------------------------------------------------


 

Schedule 3.4(b)

 

ALC Model Adjustment Amount

 

If the ALC Model Differential is positive, CGLIC will deposit an amount in cash
equal to 67% of the ALC Model Differential, plus interest on such amount from
and including the date hereof up to but not including the date of payment
accrued at the Applicable Interest Rate, directly into the Trust Account and
will pay an amount in cash equal to 33% of the ALC Model Differential, plus
interest on such amount from and including the date hereof up to but not
including the date of payment accrued at the Applicable Interest Rate together
with interest, directly to Retrocessionaire, in each case, within five
(5) calendar days after the Independent Actuary issues the Final ALC
Determination; provided that CGLIC will not be required to pay any amount in
connection with the foregoing unless the absolute value of the ALC Model
Differential exceeds $100,000,000, in which case CGLIC will only be liable for
the portion in excess of $25,000,000.  The aggregate amount paid by CGLIC in
connection with the foregoing will be referred to as the “ALC Model Adjustment
Amount.”  In no event shall the ALC Model Adjustment Amount be greater than
$450,000,000.

 

Schedule 3.4(b) - 1

--------------------------------------------------------------------------------

 

EXECUTION COPY

 

THIS SECURITY AND CONTROL AGREEMENT (as amended, modified, supplemented and/or
restated from time to time, the “Security and Control Agreement”) is made and
entered into as of February 27, 2013, by and among Berkshire Hathaway Life
Insurance Company of Nebraska, a Nebraska life insurance company (together with
any successors or assigns, “BHLN”) and National Indemnity Company, a Nebraska
property and casualty insurance company (together with any successors or
assigns, “NICO” and, collectively with BHLN, the “Grantor”), Wells Fargo Bank,
National Association, as trustee (together with any successors and assigns, the
“Trustee”), Connecticut General Life Insurance Company, a Connecticut life
insurance company (together with its successors and assigns, the “Secured
Party”) and Wells Fargo Bank, National Association, a national banking
association organized under the laws of the United States (together with any
successors or assigns, the “Securities Intermediary”).

 

WITNESSETH:

 

WHEREAS, BHLN, the Secured Party and NICO (solely for purposes of Sections 3.10,
6.1, 6.3, 6.4, and 6.6 and Articles II, V, VII and VIII thereof), have entered
into the Master Transaction Agreement, dated as of February 4, 2013 (as amended,
restated, supplemented and/or modified from time to time) (the “Master
Transaction Agreement”);

 

WHEREAS, as contemplated by the Master Transaction Agreement, BHLN and the
Secured Party have entered into the Retrocession Agreement, dated as of
February 4, 2013 (as amended, restated, supplemented and/or modified from time
to time) (the “Retrocession Agreement”), which provides that the Secured Party
will cede to BHLN, and BHLN will reinsure, on a one hundred percent (100%)
coinsurance basis, all losses, liabilities and expenses included within the
definition of Covered Liabilities paid or payable by the Secured Party on or
after the Effective Time, net of any amounts payable under the Third Party
Retrocessional Agreements;

 

WHEREAS, as contemplated by the Master Transaction Agreement, NICO, BHLN and the
Secured Party have entered into the Surety Policy, dated as of February 4, 2013
(the “Surety Policy”), whereby NICO assumes certain obligations including
guaranteeing to the Secured Party the payment and performance of certain
obligations of BHLN under the Retrocession Agreement;

 

WHEREAS, as contemplated by the Retrocession Agreement, the Grantor, the Secured
Party and the Trustee, have entered into the Trust Agreement dated as of
February 27, 2013 (as amended, restated, supplemented and/or modified from time
to time) (the “Trust Agreement”), pursuant to which BHLN and NICO have
established the Trust Account (as defined below) for the purpose of satisfying
their obligations under the Retrocession Agreement and the Surety Policy,
respectively; and

 

WHEREAS, the parties hereto desire that the Secured Party have a security
interest and continuing lien on the Grantor’s right, title and interest in the
Collateral (as defined below).

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS; CONSTRUCTION

 

Section 1.1.           Definitions.  Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to such terms in the
Retrocession Agreement.  The following terms shall have the following meanings
when used in this Security and Control Agreement:

 

“BHLN” has the meaning set forth in the Preamble.

 

“Collateral” has the meaning set forth in Section 2.2.

 

“Event of Default” means the occurrence or continuance of: (i) the Secured
Party’s receipt of a notification of the termination of the Trust Account and
such termination is being attempted without the consent of the Secured Party,
and where BHLN’s entire obligations under the Retrocession Agreement remain
unliquidated and undischarged ten (10) calendar days prior to the termination
date; or (ii) both (A) any Grantor Event of Default and (B) any of the following
events, acts, occurrences or conditions, whether such event, act, occurrence or
condition is voluntary or involuntary or results from the operation of law or
pursuant to or as a result of compliance by any Person with any judgment,
decree, order, rule or regulation of any court or administrative or governmental
body:

 

(a)                                 an Insolvency Event of NICO;

 

(b)                                 any final arbitration award, court order,
decision or judgment with no appeal or stay pending has been issued against BHLN
or NICO in favor of the Secured Party under the Retrocession Agreement or Surety
Policy, as applicable, that remains unperformed or unpaid by the Grantor for at
least ten (10) Business Days; and

 

(c)                                  the acknowledgment in writing by BHLN or
NICO of its obligation to perform or pay any obligation under the Retrocession
Agreement or Surety Policy, as applicable, in accordance with the terms of such
agreement, and such obligation remains unperformed or unpaid by the Grantor for
at least ten (10) Business Days.

 

“Event of Default Notice” has the meaning set forth in Section 2.6.

 

“Grantor” has the meaning set forth in the Preamble.

 

“Grantor Event of Default” means the occurrence or continuance of any of the
following events, acts, occurrences or conditions, pursuant to, and in
accordance with, the applicable provisions in the Retrocession Agreement,
whether such event, act, occurrence or condition is voluntary or involuntary or
results from the operation of law or pursuant to or as a

 

2

--------------------------------------------------------------------------------


 

result of compliance by any Person with any judgment, decree, order, rule or
regulation of any court or administrative or governmental body:

 

(a)                                 an Insolvency Event of BHLN;

 

(b)                                 following a Reinsurance Credit Event, the
Grantor’s failure to deposit into the Trust Account such additional assets by
the Grantor with an aggregate fair market value as are necessary to ensure that
the aggregate fair market value of the RCE Eligible Assets held in the Trust
Account is no less than the RCE Funding Amount as of the immediately prior
calendar quarter end; or

 

(c)                                  the Grantor’s failure to pay or reimburse
the Secured Party for any amounts due and payable to the Secured Party by the
Grantor under the terms and conditions of the Retrocession Agreement and the
Surety Policy, whether such events, acts, occurrences or conditions are
voluntary or involuntary or result from the operation of law or pursuant to or
as a result of compliance by any Person with any judgment, decree, order,
rule or regulation of any court or administrative or governmental body.

 

“Insolvency Event” means the occurrence or continuance of any of the following
events, acts, occurrences or conditions, whether such event, act, occurrence or
condition is voluntary or involuntary or results from the operation of law or
pursuant to or as a result of compliance by any Person with any judgment,
decree, order, rule or regulation of any court or administrative or governmental
body:  (i) either Grantor shall commence a voluntary case concerning itself
under any insolvency laws or otherwise commence any other proceeding under any
bankruptcy, rehabilitation, liquidation, conservation, dissolution,
reorganization, arrangement, adjustment of debt, relief of debtors, insolvency
or similar law of any jurisdiction whether now or hereafter in effect relating
to such Grantor (any of the foregoing, an “Insolvency Proceeding”); (ii) an
involuntary Insolvency Proceeding is commenced against either Grantor and such
Insolvency Proceeding is not controverted within ten (10) calendar days, or is
not dismissed within thirty (30) calendar days, after commencement of the case;
(iii) a receiver or liquidator is appointed for, or takes charge of, all or
substantially all of the property of either Grantor; (iv) any order for relief
or other order approving any such case or proceeding is entered with respect to
either Grantor; (v) either Grantor is adjudicated insolvent or bankrupt;
(vi) either Grantor suffers any appointment of any custodian or the like for it
or any substantial part of its property, which appointment continues
undischarged or unstayed for a period of thirty (30) calendar days; (vii) either
Grantor makes a general assignment for the benefit of creditors; (viii) either
Grantor shall fail to pay, or shall state that it is unable to pay, or shall be
unable to pay, its debts generally as they become due; (ix) either Grantor shall
call a meeting of its creditors with a view of arranging a composition or
adjustment of its debts; (x) either Grantor shall by any act or failure to act
consent to, approve of or acquiesce in any of the foregoing; or (xi) any
corporate action is taken by either Grantor for the purpose of effecting any of
the foregoing items (i)-(x).

 

“Master Transaction Agreement” has the meaning set forth in the Recitals.

 

“NICO” has the meaning set forth in the Preamble.

 

3

--------------------------------------------------------------------------------


 

“Person” means and includes any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or agency, department or instrumentality thereof.

 

“Proceeds” means “proceeds” as such term is defined in the UCC.

 

“Reinsurance Credit Event” has the meaning set forth in the Retrocession
Agreement.

 

“Retrocession Agreement” has the meaning set forth in the Recitals.

 

“Secured Obligations” means all of the Grantor’s payment and performance
obligations arising under or in connection with the Retrocession Agreement and
the Surety Policy.

 

“Secured Party” has the meaning set forth in the Preamble.

 

“Securities Intermediary” has the meaning set forth in the Preamble.

 

“Security and Control Agreement” has the meaning set forth in the Preamble.

 

“Security Entitlement” means “security entitlement” as defined in the UCC.

 

“Surety Policy” has the meaning set forth in the Recitals.

 

“Termination Date” has the meaning set forth in Section 6.8.

 

“Trust Account” has the meaning set forth in Section 2.1.

 

“Trust Agreement” has the meaning set forth in the Recitals.

 

“Trustee” has the meaning set forth in the Recitals.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

ARTICLE II.

 

TRUST ACCOUNT; GRANT OF SECURITY INTEREST; CONTROL

 

Section 2.1.                                Establishment and Maintenance of the
Trust Account.  The Securities Intermediary hereby confirms and agrees that:

 

(a)                                 (i)  it has established the account number
[·] with account name “[·]” (said account, together with any replacements
thereof or substitutions therefor, the “Trust Account”) and (ii) the Trust
Account is a “securities account” (as defined in the UCC) in respect of which
the Securities Intermediary is a “securities intermediary” (as defined in the
UCC) and the Grantor is the “entitlement holder” (as defined in the UCC);

 

4

--------------------------------------------------------------------------------


 

(b)                                 it shall not change the entitlement holder
or account number of the Trust Account without prior written consent of the
Secured Party; and

 

(c)                                  each item of property (whether cash, a
security, an instrument or any other property whatsoever) credited to the Trust
Account shall be treated as a “financial asset” under Article 8 of the UCC.

 

Section 2.2.                                Grant of Security Interest.  As
security for the prompt and complete payment, reimbursement and performance when
due in full of all the Secured Obligations, each of BHLN and NICO hereby grants
to the Secured Party, a security interest in and continuing lien on all of its
right, title and interest in, to and under the following, in each case, whether
now owned or existing or hereafter acquired or arising, and wherever located
(all of which being hereinafter collectively called the “Collateral”):

 

(a)                                 the Trust Account;

 

(b)                                 all Security Entitlements carried in the
Trust Account; and

 

(c)                                  all Proceeds of any or all of the
foregoing.

 

Section 2.3.                                Registration of Securities, etc.. 
All securities and other financial assets credited to the Trust Account that are
in registered form or that are payable to or to the order of the Grantor shall
be (a) registered in the name of, or payable to or to the order of, the
Securities Intermediary or (b) endorsed to or to the order of the Securities
Intermediary or in blank; and in no case will any financial asset credited to
the Trust Account be registered in the name of, or payable to or to the order
of, the Grantor or endorsed to or to the order of the Grantor, except to the
extent the foregoing have been specially endorsed to or to the order of the
Securities Intermediary or in blank.  Upon any withdrawal or substitution of
assets held in the Trust Account in accordance with the terms of the Trust
Agreement, the Securities Intermediary shall transfer title to such assets to
the Trustee to the extent required to permit such withdrawn or substitution.

 

Section 2.4.                                Conflict Between Agreements.  The
parties hereto agree that if the Securities Intermediary’s obligations hereunder
conflict with any other agreement to which the Securities Intermediary is a
party, the provisions of this Security and Control Agreement shall control.

 

Section 2.5.                                Entitlement Orders.  The Securities
Intermediary shall honor all entitlement orders, instructions directing
disposition of funds and investment instructions given by the Secured Party
pursuant to the Trust Agreement without further consent of the Grantor. 
Notwithstanding the foregoing, in no event shall the Secured Party give any
entitlement order or investment instruction that is in violation of the Trust
Agreement, and shall give such entitlement orders and investment instructions as
are reasonably required to effectuate the terms of the Trust Agreement. The
Securities Intermediary shall be entitled to rely upon any order, instruction,
or direction that it receives from the Secured Party without any duty to inquire
as to whether such order, instruction, or direction complies with the
requirements of the Trust Agreement or this

 

5

--------------------------------------------------------------------------------


 

Security and Control Agreement.  In case the Securities Intermediary obeys or
complies with any such order, instruction, or direction of the Secured Party,
the Securities Intermediary shall not be liable to any of the parties hereto or
to any other person by reason of such compliance, notwithstanding any such
order, instruction, or direction being subsequently found to have been in
violation of the Trust Agreement or this Security and Control Agreement.

 

Section 2.6.                                Secured Party Notice; Grantor or
Trustee Notice.

 

(a)                                 Secured Party Notice.  Upon the receipt of a
notice delivered to the Securities Intermediary in the form of Exhibit A (the
“Event of Default Notice”), solely the Secured Party shall direct the Securities
Intermediary in connection with the disposition and investment of the amounts on
deposit in, and the assets credited to, the Trust Account.  Notwithstanding the
foregoing in no event shall Secured Party provide an Event of Default Notice to
the Securities Intermediary prior to the occurrence and continuance of an Event
of Default.

 

(b)                                 Grantor Notice.  Prior to receipt by the
Securities Intermediary of an Event of Default Notice, the Securities
Intermediary shall honor all entitlement orders, instructions directing
disposition of funds and investment instructions given by the Grantor without
further consent of the Secured Party.  Notwithstanding the foregoing in no event
shall the Grantor give any entitlement order or investment instruction that is
in violation of the Trust Agreement, and shall give such entitlement orders and
investment instructions as are reasonably required to effectuate the terms of
the Trust Agreement.  Prior to receipt by the Securities Intermediary of an
Event of Default Notice, the Securities Intermediary shall be entitled to rely
upon any order, instruction, or direction that it receives from the Grantor
without any duty to inquire as to whether such order, instruction, or direction
complies with the requirements of the Trust Agreement or this Security and
Control Agreement.  In case the Securities Intermediary obeys or complies with
any such order, instruction, or direction of the Grantor, the Securities
Intermediary shall not be liable to any of the parties hereto or to any other
person by reason of such compliance, notwithstanding any such order,
instruction, or direction being subsequently found to have been in violation of
the Trust Agreement or this Security and Control Agreement.

 

Section 2.7.                                Conflicting Orders or Instructions. 
Notwithstanding anything contained herein, if at any time the Securities
Intermediary shall receive conflicting orders or instructions from the Secured
Party and the Grantor, the Securities Intermediary shall follow the orders or
instructions of the Secured Party and not the Grantor.

 

Section 2.8.                                Successor Trust Account.  Except as
otherwise set forth in Section 2.9, in the event a successor trust account is
established, (a) such account shall be established with either the Securities
Intermediary or another “securities intermediary” (as defined in the UCC)
reasonably acceptable to the Secured Party, (b) such securities intermediary
with whom such account is established shall enter into an agreement
substantially in the form of this Security and Control Agreement or a form
reasonably acceptable to the Grantor and the Secured Party prior to or
contemporaneously with the establishment of the successor trust account and
(iii) financing statements shall be amended and/or new financing statements
shall

 

6

--------------------------------------------------------------------------------


 

filed to identify the successor trust account, all in a manner reasonably
satisfactory to the Secured Party.

 

Section 2.9.                                Reinsurance Credit Event Trust
Accounts.  Concurrently with the modification of the Trust Account and/or the
creation of new trust accounts as a result of a Reinsurance Credit Event, the
Grantor and the Securities Intermediary will enter into agreements substantially
in the form of this Security and Control Agreement with the Secured Party,
granting to the Secured Party a security interest in and continuing lien on all
of the Grantor’s right, title and interest in, to and under the following, in
each case, whether now owned or existing or hereafter acquired or arising, and
wherever located:  (i) the modified Trust Account or the new trust account
created as a result of the Reinsurance Credit Event for which such Secured Party
is the sole beneficiary; (ii) all Security Entitlements carried in such trust
account and (iii) all Proceeds of any or all of the foregoing.

 

ARTICLE III.

 

DUTIES OF THE SECURITIES INTERMEDIARY

 

Section 3.1.                                Subordination of Liens in Favor of
the Securities Intermediary, Etc.  The Securities Intermediary hereby
subordinates to the security interest of the Secured Party in the Collateral any
and all statutory, regulatory, contractual or other rights now or hereafter
existing in each case in its favor over or with respect to the Trust Account,
including, but not limited to (i) any and all contractual rights of set-off,
lien or compensation, (ii) any and all statutory or regulatory rights of pledge,
lien, set-off or compensation, (iii) any and all statutory, regulatory,
contractual or other rights to put on hold, block transfers from or fail to
honor instructions of the Secured Party with respect to the Trust Account or
(iv) any and all statutory or other rights to prohibit or otherwise limit the
pledge, assignment, collateral assignment or granting of any type of security
interest in the Trust Account.

 

Section 3.2.                                No Other Entitlement Orders. 
Without the prior written consent of the Secured Party and the Grantor, the
Securities Intermediary will not (i) change the name, account number or
designation of the Trust Account or (ii) enter into any agreement under which
the Securities Intermediary agrees to comply with “entitlement orders” or any
instructions directing disposition of funds originated by any Person other than
the Secured Party with respect to any property credited to the Trust Account. 
The Securities Intermediary shall promptly notify the Secured Party and the
Grantor if any Person requests the Securities Intermediary to enter into any
such agreement as described in this Section 3.2 or otherwise asserts or seeks to
assert a lien, encumbrance or adverse claim against any portion or all of the
property credited to the Trust Account (and in that connection, the Securities
Intermediary represents and warrants to the Secured Party that it has not
heretofore received any such request or assertion with respect to the Trust
Account) and, except as otherwise prohibited by law or regulation, will promptly
notify the Secured Party and the Grantor of the occurrence of any such events.

 

Section 3.3.                                Force Majeure.  The Securities
Intermediary shall not be responsible or liable for any failure or delay in the
performance of its obligations under the Trust Agreement or this Security and
Control Agreement arising out of or caused, directly or

 

7

--------------------------------------------------------------------------------


 

indirectly, by circumstances beyond its reasonable control, including, without
limitation, acts of God; earthquakes; fire; flood; wars; acts of terrorism;
civil or military disturbances; sabotage; epidemic; riots; interruptions, loss
or malfunctions of utilities, computer (hardware or software) or communications
services; accidents; labor disputes; acts of civil or military authority; or
governmental action; it being understood that the Securities Intermediary shall
use commercially reasonable efforts that are consistent with accepted practices
in the banking industry to resume performance as soon as reasonably practicable
under the circumstances.

 

Section 3.4.                                Indemnification.

 

(a)                                 The Grantor shall indemnify, defend and hold
the Securities Intermediary (and its directors, officers and employees) harmless
from and against any loss, liability, damage, cost and expense of any nature
arising out of or in connection with this Security and Control Agreement or with
the performance of its duties hereunder (except with respect to any obligations
of the Secured Party arising under Section 3.4(b), for which the Grantor shall
have no such obligations), including, among other things, reasonable attorneys’
fees and court costs, except to the extent such loss, liability, damage, cost
and expense shall be caused by the Securities Intermediary’s negligence, willful
misconduct or lack of good faith.

 

(b)                                 Whenever an action by the Securities
Intermediary is authorized by written signed direction pursuant to the
provisions of this Security and Control Agreement and such action is taken
strictly in accordance with such written and signed direction by the appropriate
party or parties, the party or parties authorizing such action hereby agree to
indemnify the Securities Intermediary against all losses, damages, costs and
expenses, including reasonable attorneys’ fee, resulting from any action so
taken by the Securities Intermediary.  The provisions of this paragraph shall
survive the termination of this Security and Control Agreement and the
resignation or removal of the Securities Intermediary for any reason.

 

ARTICLE IV.

 

REMEDIES; RIGHTS UPON DEFAULT

 

Section 4.1.                                Rights and Remedies Generally.  If
an Event of Default has occurred and is continuing, then and in every such case,
the Secured Party may exercise, in addition to all other rights and remedies
granted to them in this Security and Control Agreement and in any other
instrument or agreement securing, evidencing or relating to the Secured
Obligations, all rights and remedies of a secured party under the UCC or any
other applicable law.

 

Section 4.2.                                Acknowledgement of the Parties.  The
parties hereto intend that the Trust is and at all times shall be the lawful
owner of the Assets.  The parties hereto agree and acknowledge that the security
interest in favor of the Secured Party is granted pursuant to this Agreement in
case Securities Intermediary shall hold the Collateral to the extent that the
Trust is not valid, the transfer of the Assets by the Grantor to the Trust is
not effective, or the transfer of the Assets by the Grantor may be characterized
as a pledge rather than a lawful conveyance to the Trust.

 

8

--------------------------------------------------------------------------------


 

ARTICLE V.

 

POWER OF ATTORNEY

 

Section 5.1.                                The Secured Party’s Appointment as
Attorney-in-Fact.  The Grantor hereby irrevocably constitutes and appoints the
Secured Party and any officers or agents thereof, with full power of
substitution, as its true and lawful attorneys-in-fact with full irrevocable
power and authority in the place and stead of the Grantor and in the name of the
Grantor or in their own names, from time to time in the Secured Party’s
discretion, for the purpose of carrying out the terms of this Security and
Control Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Security and Control Agreement.  Notwithstanding the
foregoing, the Secured Party agrees that the power of attorney provided for in
this Section 5.1 shall only become effective upon the occurrence and continuance
of an Event of Default.

 

ARTICLE VI.

 

MISCELLANEOUS PROVISIONS

 

Section 6.1.                                Binding on Successors; Transferees
and Assigns; Assignment.  This Security and Control Agreement shall be binding
upon the parties hereto, their successors, transferees and permitted assigns and
shall inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns; provided, however, that the Grantor may not
assign or delegate any of its obligations hereunder without the prior written
consent of the Secured Party.

 

Section 6.2.                                Notices.  Except as otherwise
specified herein, all notices, requests, demands or other communications to or
upon the respective parties hereto shall be sent or delivered in the same manner
as provided for in the Trust Agreement; provided, however, that any
communications to the Securities Intermediary shall be sent to the address
provided for the Trustee in the Trust Agreement.

 

Section 6.3.                                Waivers; Amendments.

 

(a)                                 No Deemed Waivers; Remedies Cumulative.  No
failure or delay by the Secured Party in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, preclude any other or further exercise thereof or the exercise
of any other right or power.  The remedies of the Secured Party hereunder are
cumulative and are not exclusive of any remedies provided by law.  No waiver of
any provision of this Security and Control Agreement or consent to any departure
by the Grantor therefrom shall in any event be effective unless the same shall
be permitted by Section 6.3(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Amendments.  Neither this Security and
Control Agreement nor any provision hereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
parties hereto.

 

Section 6.4.                                Severability.  Any provision of this
Security and Control Agreement which is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or non-authorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction.

 

Section 6.5.                                Counterparts; Integration.  This
Security and Control Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.

 

Section 6.6.                                Governing Law; Jurisdiction; Venue;
Service of Process.

 

(a)                                 Governing Law.  This Security and Control
Agreement shall be governed by and construed and enforced in accordance with,
the laws of the State of New York.  Regardless of any provision in any agreement
governing the Trust Account, the Securities Intermediary agrees that its
“securities intermediary’s jurisdiction” (as defined in the UCC) is the State of
Delaware

 

(b)                                 Submission to Jurisdiction.  EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, IN THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY (INCLUDING ITS
APPELLATE DIVISION), OR IN ANY APPELLATE COURT IN THE STATE OF NEW YORK, OVER
ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AND
CONTROL AGREEMENT; PROVIDED, HOWEVER, THAT, IF SAID COURT DETERMINES THAT IT
DOES NOT HAVE SUBJECT MATTER JURISDICTION, THEN SAID ACTION, SUIT OR PROCEEDING
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK.  EACH PARTY HERETO AGREES
THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL
ADDRESSED TO SUCH PARTY SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION,
SUIT OR PROCEEDING BROUGHT AGAINST SUCH PARTY IN ANY SUCH COURT.

 

(c)                                  Waiver of Venue.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.  EACH PARTY HERETO AGREES THAT FINAL, NONAPPEALABLE
JUDGMENT IN ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT SHALL
BE

 

10

--------------------------------------------------------------------------------

 

CONCLUSIVE AND BINDING UPON SUCH PARTY AND MAY BE ENFORCED IN ANY COURT HAVING
JURISDICTION SUCH PARTY OR ANY OF ITS ASSETS.

 

(d)                                 Bonding.  Each party hereto hereby agrees to
waive any requirement for the posting of a bond or for the posting of any
security in connection with any such action, suit or proceeding brought pursuant
to this Section 6.6.

 

Section 6.7.                                WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS SECURITY AND CONTROL AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).

 

Section 6.8.                                Termination.  The obligations of the
Grantor pursuant to this Security and Control Agreement shall remain in full
force and effect until the earliest to occur of (a) the date on which all the
Secured Obligations shall have been paid in full, (b) the date on which the
Trust Account shall be transferred to a different securities intermediary as
mutually agreed between the Grantor and the Secured Party or (c) the date on
which, pursuant to the terms of the Retrocession Agreement, the requirement to
maintain a Trust Account ceases to exist (each a “Termination Date”).  Upon the
occurrence of the Termination Date, this Security and Control Agreement and the
obligations of the Grantor hereunder (other than those expressly stated to
survive such termination) shall terminate immediately and, except in the case of
a Termination Date described in clause (b) above, the Collateral shall be
released from the security interests created hereby, all without delivery of any
instrument or performance of any act by any party.

 

Section 6.9.                                Specific Performance.  Each of the
parties hereto acknowledges and agrees that the other parties hereto would be
irreparably damaged in the event that any of the provisions of this Security and
Control Agreement were not performed or complied with in accordance with their
specific terms or were otherwise breached, violated or unfulfilled. 
Accordingly, each of the parties hereto agrees that the other parties hereto
shall be entitled to an injunction or injunctions to prevent noncompliance with,
or breaches or violations of, the provisions of this Security and Control
Agreement by the other parties hereto and to enforce specifically this Security
and Control Agreement and the terms and provisions hereof in any action
instituted in accordance with the terms hereof, in addition to any other remedy
to which such party may be entitled, at law or in equity.  In the event that any
action is brought in equity to enforce the provisions of this Security and
Control Agreement, no party hereto will allege, and each party hereto hereby
waives the defense or counterclaim, that there is an adequate remedy at law. 
The parties hereto further agree that (i) by seeking the remedies provided for
in this Section 6.9, a party hereto shall not in any respect waive its right to
seek any other form of relief that may be available to a party under this
Security and Control Agreement, including monetary damages in the event that
this Security and Control Agreement has been terminated or in the event that the
remedies provided for in this Section 6.9 are not available or otherwise are not
granted and (ii) nothing contained in this Section 6.9 shall require any party
hereto to institute any action for (or limit any party’s right to institute any
action for) specific performance under

 

11

--------------------------------------------------------------------------------


 

this Section 6.9 before exercising any termination right under Section 6.8, nor
shall the commencement of any action pursuant to this Section 6.9 or anything
contained in this Section 6.9 restrict or limit any party’s right to terminate
this Security and Control Agreement in accordance with the terms of Article VI
or pursue any other remedies under this Security and Control Agreement that may
be available then or thereafter.

 

Section 6.10.                         Interpretation.  When a reference is made
in this Security and Control Agreement to a Section, such reference shall be to
a section of this Security and Control Agreement unless otherwise clearly
indicated to the contrary.  Whenever the words “include”, “includes” or
“including” are used in this Security and Control Agreement, they shall be
deemed to be followed by the words “without limitation”.  The words “hereof”,
“herein” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Security and Control Agreement as a whole
and not to any particular provision of this Security and Control Agreement.  The
meaning assigned to each term used in this Security and Control Agreement shall
be equally applicable to both the singular and the plural forms of such term,
and words denoting any gender shall include all genders.  Where a word or phrase
is defined herein, each of its other grammatical forms shall have a
corresponding meaning.

 

[Remainder of Page Intentionally Left Blank]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Security and Control
Agreement to be executed by their respective corporate officer, thereunto duly
authorized, as of the day and year first above written.

 

 

 

BERKSHIRE HATHAWAY LIFE INSURANCE COMPANY OF NEBRASKA,

 

as Grantor

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

NATIONAL INDEMNITY COMPANY,

 

as Grantor

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signatures Continue onto Next Page]

 

Security and Control Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

CONNECTICUT GENERAL LIFE INSURANCE COMPANY,

 

as Secured Party

 

 

 

 

 

 

By:

 

 

 

Name:

Mark Parsons

 

 

Title:

Senior Vice President

 

[Signatures Continue onto Next Page]

 

Security and Control Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Securities Intermediary

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Security and Control Agreement Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTICE OF EVENT OF DEFAULT

 

[Securities Intermediary]

 

[Date]

Attention: [·]

 

 

 

Re:                             Event of Default

 

Reference is made to the Security and Control Agreement, dated as of
February 27, 2013 (the “Security and Control Agreement”), among us, you,
Berkshire Hathaway Life Insurance Company of Nebraska, a Nebraska life insurance
company, and National Indemnity Company, a Nebraska property and casualty
insurance company.

 

The undersigned gives you notice pursuant to Section 2.6 of the Security and
Control Agreement.

 

You are hereby further instructed to accept instructions and orders from no
other person except the undersigned unless otherwise ordered by a court of
competent jurisdiction.

 

 

Very truly yours,

 

 

 

 

 

[·],

 

as Secured Party

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

cc:  [·]

 

--------------------------------------------------------------------------------
